 

Exhibit 10.1

 

Execution Version

 

 

CREDIT AGREEMENT

 

 

Dated as of August 17, 2012

 

 

among

 

 

CIG COMP TOWER, LLC,

 

as Borrower, 

 

 

THE LENDERS FROM TIME TO TIME PARTY HERETO,

 

as Lenders, 

 

 

and

 

 

MACQUARIE BANK LIMITED,

 

as Administrative Agent and Collateral Agent

 

 

 

--------------------------------------------------------------------------------

 
 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

1

Section 1.1 Certain Defined Terms

1

Section 1.2 Computation of Time Periods

25

Section 1.3 Accounting Terms

25

Section 1.4 Classes and Types of Advances

26

Section 1.5 Miscellaneous

26

 

 

ARTICLE II THE ADVANCES

27

Section 2.1 The Advances and Repayment Terms.

27

Section 2.2 Method of Term Borrowing and Incremental Term Borrowing

28

Section 2.3 Fees

32

Section 2.4 Reduction of the Commitments

32

Section 2.5 Interest

33

Section 2.6 Prepayments

34

Section 2.7 Funding Losses

36

Section 2.8 Increased Costs

37

Section 2.9 Payments and Computations

38

Section 2.10 Taxes

39

Section 2.11 Sharing of Payments, Etc

41

Section 2.12 Applicable Lending Offices

41

Section 2.13 Incremental Term Commitments

42

Section 2.14 Terms and Funding of Incremental Term Advances

43

Section 2.15 Mitigation Obligations; Replacement of Lenders

43

 

 

ARTICLE III EFFECTIVENESS AND CONDITIONS OF LENDING

44

Section 3.1 Conditions to Signing

44

Section 3.2 Conditions Precedent to the Advance for the Initial Wireless Assets

45

Section 3.3 Conditions Precedent to Each Advance other than with respect to the
Initial Wireless Assets

49

Section 3.4 Determinations Under Sections 3.1, 3.2 and 3.3

51

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES

52

Section 4.1 Existence

52

Section 4.2 Power and Authority

52

Section 4.3 Authorization and Approvals

52

Section 4.4 Enforceable Obligations

52

Section 4.5 Financial Statements; No Material Adverse Effect

53

Section 4.6 Disclosure

53

Section 4.7 Litigation

53

Section 4.8 Compliance With Laws

53

Section 4.9 No Default

53

 
 
i

 

--------------------------------------------------------------------------------

 
 


Section 4.10 Material Agreements

53

Section 4.11 Condition of Properties.

53

Section 4.12 Environmental Compliance

54

Section 4.13 Insurance 

55

Section 4.14 Taxes 

55

Section 4.15 ERISA Compliance

55

Section 4.16 Security Interest

55

Section 4.17 Accounts With Financial Institutions

56

Section 4.18 Use of Proceeds

56

Section 4.19 Solvency 

56

Section 4.20 Margin Regulations

56

Section 4.21 Investment Company Act

56

Section 4.22 Names and Locations

56

Section 4.23 Subsidiaries/Existing Business.

56

Section 4.24 Patriot Act.

57

Section 4.25 Initial Wireless Assets

57

 

 

ARTICLE V AFFIRMATIVE COVENANTS

57

Section 5.1 Preservation of Existence, Etc

57

Section 5.2 Compliance With Laws, Etc

57

Section 5.3 Maintenance of Property

57

Section 5.4 Maintenance of Insurance.

58

Section 5.5 Payment of Taxes, Etc

58

Section 5.6 Reporting Requirements

58

Section 5.7 Other Notices

60

Section 5.8 Books and Records; Inspection

61

Section 5.9 Lender Meetings

61

Section 5.10 Use of Proceeds

62

Section 5.11 Collateral Security Arrangements

62

Section 5.12 Further Assurances in General

63

Section 5.13 Principal Documents

63

Section 5.14 Collections 

63

Section 5.15 Interest Reserve Amount

65

Section 5.16 Separateness 

65

Section 5.17 Evidence of Recording

66

Section 5.18 Mortgages 

66

Section 5.19 Right of First Refusal

68

Section 5.20 Engineering Reports

68

 

 

ARTICLE VI NEGATIVE COVENANTS

68

Section 6.1 Liens, Etc.

68

Section 6.2 Debt 

70

Section 6.3 Merger or Consolidation

 

Section 6.4 Asset Dispositions

70

Section 6.5 Investments and Acquisitions

71



ii



*Information marked with an asterisk herein has been omitted and filed
separately with the Commission pursuant to a request for confidential treatment.



--------------------------------------------------------------------------------

 
 


Section 6.6 Restricted Payments

71

Section 6.7 Change in Nature of Business

71

Section 6.8 Transactions With Affiliates

71

Section 6.9 Agreements Restricting Liens and Distributions

71

Section 6.10 Limitation on Accounting Changes or Changes in Fiscal Periods

72

Section 6.11 Modification of Certain Agreements and Documents

72

Section 6.12 Capital Expenditures

72

Section 6.13 Debt Service Coverage Ratio

72

Section 6.14 Collateral Restrictions; Lease Payments and Accounts Receivable

73

Section 6.15 Accounts With Financial Institutions

73

Section 6.16 Subsidiaries 

73

 

 

ARTICLE VII EVENTS OF DEFAULT

73

Section 7.1 Events of Default

74

Section 7.2 Optional Acceleration of Maturity

76

Section 7.3 Automatic Acceleration of Maturity

76

Section 7.4 Non-exclusivity of Remedies

76

Section 7.5 Right of Set-off

77

Section 7.6 Application of Proceeds

77

Section 7.7 Actions with respect to Servicing Agreement

78

 

 

ARTICLE VIII THE AGENTS

78

Section 8.1 Appointment and Authority

78

Section 8.2 Rights as a Lender

78

Section 8.3 Exculpatory Provisions

78

Section 8.4 Reliance by Agent

79

Section 8.5 Delegation of Duties

80

Section 8.6 Resignation of Agents

80

Section 8.7 Non-Reliance on Agents and Other Lenders

80

Section 8.8 Indemnification. 

81

Section 8.9 Collateral Matters.

81

Section 8.10 Posting of Approved Electronic Communications

82

 

 

ARTICLE IX MISCELLANEOUS

84

Section 9.1 Amendments, Etc

84

Section 9.2 Notices, Etc

85

Section 9.3 No Waiver; Cumulative Remedies

87

Section 9.4 Costs and Expenses

87

Section 9.5 Indemnification 

88

Section 9.6 Successors and Assigns

89

Section 9.7 Confidentiality 

92

Section 9.8 Execution in Counterparts

93

Section 9.9 Survival of Representations, Etc

93

Section 9.10 Severability 

93

Section 9.11 Interest Rate Limitation

93

 
iii

*Information marked with an asterisk herein has been omitted and filed
separately with the Commission pursuant to a request for confidential treatment.





 



--------------------------------------------------------------------------------

 
 

 

Section 9.12 Governing Law

94

Section 9.13 Submission to Jurisdiction

94

Section 9.14 Waiver of Jury Trial

94

Section 9.15 PATRIOT Act

94

Section 9.16 Entire Agreement

94

Section 9.17 Release of Collateral

94

Section 9.18 Marketing Disclosures

95

 

EXHIBITS:

 

EXHIBIT A          –       Form of Assignment and Acceptance Agreement

EXHIBIT B-1       –       Form of Wireless Asset Report

EXHIBIT B-2       –       Form of Monthly Report Package

EXHIBIT C          –       Form of Compliance Certificate

EXHIBIT D          –       Form of Notice of Borrowing

EXHIBIT E          –       Form of Notice of Conversion or Continuation

EXHIBIT F          –       Form of Security Agreement

EXHIBIT G          –       Form of Mortgage

EXHIBIT H          –       Form of Advance Rate Certificate

EXHIBIT I           –       [Reserved]

EXHIBIT J           –       Form of Intermediate Holdings Pledge Agreement

EXHIBIT K          –       Form of Guaranty

 

 

 

SCHEDULES:

 

Schedule 1.1(a)     –       Initial Wireless Assets

Schedule 1.1(b)     –       Eligibility Criteria and Concentration Limitations
for Wireless Assets

Schedule 2.1         –       Term Commitments

Schedule 4.13       –       Insurance

Schedule 4.22       –       Names and Locations

Schedule 5.10       –       Use of Proceeds

Schedule 5.18       –       Funding Date Mortgaged Properties

Schedule 5.18(b)   –       Real Estate Opinions

Schedule 9.2         –       Addresses for Notices

 

 

iv

 

*Information marked with an asterisk herein has been omitted and filed
separately with the Commission pursuant to a request for confidential treatment.

 

 

 

--------------------------------------------------------------------------------

 
 

CREDIT AGREEMENT

This Credit Agreement dated as of August 17, 2012, is among CIG Comp Tower, LLC
(the “Borrower”), the Lenders from time to time party hereto, and Macquarie Bank
Limited, as Administrative Agent for the Lenders, and as Collateral Agent.

RECITALS

WHEREAS, the Borrower is a special purpose vehicle and a direct wholly-owned
subsidiary of CIG Properties, LLC, a Delaware limited liability company
(“Intermediate Holdings”), and the Borrower’s business activities and operations
shall be separate from those of any other Person;

WHEREAS, the Borrower’s sole business is the acquisition, holding, disposition
and financing of Wireless Assets; and

WHEREAS, the Borrower has requested, and the Lenders are willing to provide, a
senior secured credit facility subject to the terms and conditions set forth
herein.

NOW THEREFORE, the Borrower, the Lenders, the Administrative Agent, and the
Collateral Agent agree as follows:


ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS


SECTION 1.1            CERTAIN DEFINED TERMS. 

  Any capitalized terms used in this Agreement (and not otherwise defined
herein) that are defined in Article 9 of the UCC shall have the meanings
assigned to those terms by the UCC as of the date of this Agreement.  As used in
this Agreement, the following terms shall have the following meanings (unless
otherwise indicated, such meanings to be equally applicable to both the singular
and plural forms of the terms defined):

“Acceptable Security Interest” in any Property of a Credit Party means a Lien
which (a) exists in favor of the Collateral Agent for the benefit of the Secured
Parties; (b) secures the Obligations; and (c) is perfected, enforceable, and
superior to all other Liens, other than Permitted Priority Liens.

“Account Control Agreement” means, with respect to any deposit account of a
Credit Party that is held with or maintained by a financial institution, an
agreement or agreements in form and substance reasonably acceptable to the
Collateral Agent with such financial institution governing any such account of
such Credit Party in order to give the Collateral Agent a first-priority Lien on
such account subject to no other Liens other than customary liens of such
financial institution that are acceptable to the Collateral Agent.

“Accounting Changes” has the meaning specified in Section 1.3(b).

 

--------------------------------------------------------------------------------

 
 

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower
acquires Eligible Assets.

“Acquisition Purchase Price” means, (1) with respect to any Eligible Asset that
is an Initial Wireless Asset and as of any date of determination, the book value
of such asset as set forth in Schedule 1.1(a) and (2) with respect to any other
Eligible Asset as of any date of determination, either (x) the aggregate
purchase price of such Eligible Asset purchased by the Borrower or (y) with
respect to any Cell Tower newly constructed by the Borrower, the capital cost of
constructing such Cell Tower, as applicable.

“Additional Fees” has the meaning specified in Section 2.3(b).

“Additional Incremental Term Commitments” has the meaning specified in Section
2.13.

“Additional Mortgaged Property” has the meaning specified in Section 5.18.

“Adjusted Base Rate” means, as of any day, a fluctuating rate of interest per
annum equal to the highest of (a) the Prime Rate in effect for such day, (b) the
Federal Funds Effective Rate in effect for such day plus ½ of 1% per annum and
(c) the Eurodollar Rate in effect for such day for an Interest Period of one
month plus 1% per annum.  Notwithstanding the foregoing, if the “Adjusted Base
Rate” as determined pursuant to the immediately preceding sentence is below
2.25% per annum for any day, then for all purposes of this Agreement and the
other Loan Documents, the “Adjusted Base Rate” shall be deemed to be 2.25% per
annum for such day.  Any change in the Adjusted Base Rate due to a change in the
Prime Rate, Federal Funds Effective Rate or one month Eurodollar Rate shall be
effective on the effective date of such change in the Prime Rate, Federal Funds
Effective Rate or one month Eurodollar Rate.

“Adjusted Base Rate Advance” means any Advance that bears interest based on the
Adjusted Base Rate.

“Administrative Agent” means Macquarie in its capacity as administrative agent
for the Lenders under the Loan Documents and any successor in such capacity
appointed pursuant to Section 8.6.

“Advance” means any Term Advance or any Incremental Term Advance.

“Advance Rate” means, as of any date of determination thereof immediately prior
to any requested Borrowing (if any), an amount equal to the lesser of (x)(i)
[__________]*of (a) an amount equal to the aggregate Acquisition Purchase Prices
of all Relevant Acquisitions (excluding Ineligible Assets and any Agent Excluded
Assets) whether (1) consummated prior to the date of such Borrowing or (2) to be
consummated on or about the date of such requested Borrowing using the proceeds
of such Borrowing plus  (b) an amount equal to all reasonable and documented
diligence costs, closing fees and commissions (which are approved by the
Administrative Agent in its sole and absolute discretion) paid by the Borrower
to third parties that are not Affiliates of the Borrower relating to such
Relevant Acquisitions less  (ii) the aggregate outstanding principal amount of
all Advances made prior to such date of determination (for the avoidance of
doubt, without giving effect to any repayments of Advances other than pursuant
to Section 2.6(b)(vi)); and (y)(i) the Advance Rate Multiple times the TCF
Monthly

 

2

 

*Information marked with an asterisk herein has been omitted and filed
separately with the Commission pursuant to a request for confidential treatment.



--------------------------------------------------------------------------------

 
 

Equivalent (or in the case of the following clause (2), anticipated TCF Monthly
Equivalent) of all Relevant Acquisitions whether (1) consummated prior to such
date of determination and held on such determination date or (2) to be
consummated on or about the date of such requested Borrowing using the proceeds
of such Borrowing, in each case measured for the calendar month during which
such determination is made less  (ii) the aggregate outstanding principal amount
of all Advances on such date of determination; provided  that the anticipated
Cash Collections relating to Defaulted Leases shall be excluded from all
calculations under the foregoing  clause (y)(i).

“Advance Rate Certificate” means an Advance Rate Certificate substantially in
the form of Exhibit H.

“Advance Rate Multiple” [__________]*; provided  that the Advance Rate Multiple
shall be reduced by [__________]* commencing on the date that is six months
after the Funding Date (the “Advance Rate Multiple Reduction Date”) and on each
six-month anniversary of the Advance Rate Multiple Reduction Date thereafter.

“Affiliate” of any Person, means any other Person that, directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person or any Subsidiary of such Person.  The term
“control” (including the terms “controlled by” or “under common control with”)
means the possession, directly or indirectly, of the power to (a) vote or direct
the voting of 5% or more of the outstanding shares of Equity Interests of such
Person of any class or classes, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of members of the
board of directors (or Persons performing similar functions) of such Person, or
(b) direct or cause the direction of the management and policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise. 
Unless otherwise indicated herein, each reference to the term “Affiliate” shall
mean an Affiliate of any Credit Party.

“Agent” means the Administrative Agent or the Collateral Agent, and “Agents”
means all such Persons collectively.

“Agent Designated Reduction” means an amount (which may be a percentage or fixed
amount) that the Administrative Agent designates (in writing to the Borrower),
on or before the time that any Wireless Asset becomes part of the Collateral,
that will be a reduction to the Tenant Lease payments that will be considered
when determining the Advance Rate.

“Agent Excluded Assets” means the Wireless Assets excluded from time to time
from the calculation of clause (x) of the definition of Advance Rate as
described in the concentration limitations set forth on Schedule 1.1(b).

“Agreement” means this Credit Agreement dated as of the date hereof, among the
Borrower, the Lenders from time to time party hereto, the Administrative Agent,
and the Collateral Agent, as it may be amended or modified and in effect from
time to time.

“Applicable Lending Office” means (a) with respect to any Lender, the office,
branch, subsidiary, affiliate or correspondent bank of such Lender as such
Lender may from time to time

 

3



*Information marked with an asterisk herein has been omitted and filed
separately with the Commission pursuant to a request for confidential treatment.

--------------------------------------------------------------------------------

 
 

specify to the Borrower and the Administrative Agent from time to time and (b)
with respect to the Administrative Agent, the address specified on Schedule 9.2
or to such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the other parties.

“Applicable Margin” means (a) with respect to Adjusted Base Rate Advances, 6.25%
and (b) with respect to Eurodollar Advances, 7.25%.

“Approved Account” means (a) the Operating Account, (b) the Reserve Account and
(c) any other deposit account of a Credit Party at a financial institution,
which may only be opened upon notice to the Administrative Agent (which notice
shall include a description of the proposed use of such account) and so long as
such account is subject to a first-priority Lien in favor of the Collateral
Agent for the benefit of the Secured Parties subject to no other Liens other
than customary liens of such financial institution that are acceptable to the
Collateral Agent.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Asset Disposition” or “Dispose” means the disposition, whether by sale, lease,
license, transfer, or otherwise, of any or all of the Property of the Borrower,
but shall not include any sale or issuance of Equity Interests of the Borrower
or any lease of Property pursuant to a Tenant Lease.

“Assignment and Acceptance” shall mean an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 9.6), and accepted by the Administrative Agent,
in substantially the form of Exhibit A.

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any so-called synthetic, off-balance sheet or tax
retention lease, or other agreement for the use or possession of Property
creating obligations that do not appear on the balance sheet of such Person but
which, upon the insolvency or bankruptcy of such Person, would be characterized
as the indebtedness of such Person (without regard to accounting treatment, but
in any case excluding any lease characterized as an operating lease in
accordance with GAAP), the capitalized amount of the remaining lease or other
payments under such leases or agreements as described in this clause (b) that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease or agreement were accounted for as a capital
lease.

“Benefit Plans” means (i) “employee benefit plans,” as defined in Section 3(3)
of ERISA or (ii) any incentive, profit-sharing, stock option, stock purchase,
employment, consulting, compensation, vacation or other leave, change in
control, retention, supplemental retirement, severance, health, medical,
disability, life insurance, deferred compensation and other employee
compensation and benefit plans, programs or agreements.

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

 

4

*Information marked with an asterisk herein has been omitted and filed
separately with the Commission pursuant to a request for confidential treatment.

--------------------------------------------------------------------------------

 
 

“Borrower LLC Agreement” means the Amended and Restated Limited Liability
Company Agreement No. 4 (as amended in accordance with the terms of this
Agreement and as may be further amended, restated, supplemented or otherwise
modified from time to time in accordance with the terms thereof) of the
Borrower, made and entered into as of June 30, 2012, by and among Intermediate
Holdings, the Borrower and Specialty Towers Management, LLC.

“Borrowing” means a Term Borrowing or an Incremental Term Borrowing.

“Borrowing Date” means the date on which any Borrowing is made hereunder.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, New York and, if such day relates to any Advance, means any such day
on which dealings in Dollar deposits are conducted by and between banks in the
London interbank eurodollar market.

“Capital Expenditures” means all expenditures of any Person in respect of the
purchase or other acquisition, construction or improvement of any fixed or
capital assets (excluding any amount representing capitalized interest) that are
required to be capitalized under GAAP on a balance sheet as property, plant,
equipment or other fixed assets or intangibles (including that portion of
Attributable Indebtedness that should be capitalized on a consolidated balance
sheet of a Person in accordance with GAAP).

“Capital Lease” of a Person means any lease of any Property by such Person as
lessee that would, in accordance with GAAP, be required to be classified and
accounted for as a capital lease on the balance sheet of such Person.

“Cash” means United States Dollars.

“Cash Collections” means, for any period, the Cash amount of Tenant Lease
payments from Eligible Assets for such period net of (x) any Revenue Sharing
Obligations, (y) Agent Designated Reductions and (z) any additional reductions
as determined from time to time by the Administrative Agent as described in the
concentration limitations set forth on Schedule 1.1(b).

“Cash Equivalents” means:


(A)                (I) DIRECT OBLIGATIONS OF, OR OBLIGATIONS THE PRINCIPAL OF
AND INTEREST ON WHICH ARE UNCONDITIONALLY GUARANTEED BY, THE UNITED STATES OF
AMERICA (OR BY ANY AGENCY THEREOF TO THE EXTENT SUCH OBLIGATIONS ARE BACKED BY
THE FULL FAITH AND CREDIT OF THE UNITED STATES OF AMERICA), IN EACH CASE
MATURING WITHIN ONE YEAR FROM THE DATE OF ACQUISITION THEREOF, OR (II)
OBLIGATIONS ISSUED OR DIRECTLY AND FULLY GUARANTEED BY ANY STATE, COMMONWEALTH
OR TERRITORY OF THE UNITED STATES OF AMERICA, OR ANY POLITICAL SUBDIVISION OR
TAXING AUTHORITY THEREOF RATED THE RATE DESCRIBED IN CLAUSE (B) OF THIS
DEFINITION HAVING MATURITIES OF NOT MORE THAN ONE YEAR FROM THE DATE OF
ACQUISITION;


(B)               INVESTMENTS IN COMMERCIAL PAPER MATURING WITHIN ONE YEAR FROM
THE DATE OF ACQUISITION THEREOF AND HAVING, AT SUCH DATE OF ACQUISITION, A
CREDIT RATING OF NOT LESS THAN A1 FROM S&P OR P1 FROM MOODY’S;

 

5

 

*Information marked with an asterisk herein has been omitted and filed
separately with the Commission pursuant to a request for confidential treatment.


 

--------------------------------------------------------------------------------

 
 


(C)                INVESTMENTS IN CERTIFICATES OF DEPOSIT, BANKER’S ACCEPTANCES,
DEMAND DEPOSITS AND TIME DEPOSITS MATURING WITHIN ONE YEAR FROM THE DATE OF
ACQUISITION THEREOF ISSUED OR GUARANTEED BY OR PLACED WITH, AND MONEY MARKET
DEPOSIT ACCOUNTS ISSUED OR OFFERED BY, THE ADMINISTRATIVE AGENT, ANY LENDER OR
ANY DOMESTIC OFFICE OF ANY COMMERCIAL BANK ORGANIZED UNDER THE LAWS OF THE
UNITED STATES OF AMERICA OR ANY STATE THEREOF, AND THAT HAS A COMBINED CAPITAL
AND SURPLUS AND UNDIVIDED PROFITS OF NOT LESS THAN $500,000,000;


(D)               INVESTMENTS IN “MONEY MARKET FUNDS” WITHIN THE MEANING OF RULE
2A-7 OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED, SUBSTANTIALLY ALL OF
WHOSE ASSETS ARE INVESTED IN INVESTMENTS OF THE TYPE DESCRIBED IN CLAUSES (A)
THROUGH (C) ABOVE;


(E)                REPURCHASE OBLIGATIONS WITH A TERM OF NOT MORE THAN
[__________]*  DAYS FOR UNDERLYING SECURITIES OF THE TYPE DESCRIBED IN CLAUSE
(A) ABOVE ENTERED WITH A PERSON MEETING THE QUALIFICATIONS DESCRIBED IN CLAUSE
(C) ABOVE; AND


(F)                OTHER CASH EQUIVALENTS REASONABLY ACCEPTABLE TO THE
ADMINISTRATIVE AGENT.

“CC-Monthly Equivalent” means, (a) in the case of any Tenant Lease providing for
monthly payments, the amount of Cash Collections that are scheduled to be paid
to the Borrower for such month and (b) in the case of any Tenant Lease providing
for periodic payments more or less frequently than monthly, the prorated monthly
amount of Cash Collections that are scheduled to be paid to the Borrower during
such period(s).

“Cell Tower” means a tower, pole or other open structure or rooftop or other
location attached to a building or structure, that is built for the purpose of
supporting and is used as a location for the installation of, equipment for
wireless cellular telecommunication transmission.

“Cell Tower Company Intermediary”  means a company (which may itself be a
Wireless Provider) that leases from the Borrower some or all of the Property
subject to an Easement and sub-leases or sub-licenses some or all of the Cell
Tower to a third party Wireless Provider.

“Change in Law” means the occurrence, after the date of this Agreement of any of
the following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.  For the
avoidance of doubt, “Change in Law” shall apply to all requests, rules,
guidelines or directives concerning liquidity and capital adequacy issued by any
United States regulatory authority (i) under or in connection with the
implementation of the Dodd-Frank Wall Street Reform and Consumer Protection Act
and (ii) in connection with the implementation of the recommendations of the
Bank for International Settlements or the Basel Committee on Banking Regulations
and Supervisory Practices (or any successor or similar authority), regardless of
the date adopted, issued, promulgated or implemented.

“Change in Tax Law” means the occurrence of any of the following: (a) the
adoption or taking effect of any law, rule, regulation or treaty, (b) any change
in any law, rule, regulation or treaty or in the administration, interpretation
or application thereof by any Governmental

 

6



*Information marked with an asterisk herein has been omitted and filed
separately with the Commission pursuant to a request for confidential treatment.

--------------------------------------------------------------------------------

 
 

Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority, in each
case regarding the deduction or withholding of Taxes from payments to be made
under the Loan Documents.

“Change of Control” means, at any time, (a) Holdings shall cease to beneficially
own and control [__________]* on a fully diluted basis of the economic and
voting interest in the Equity Interests of Intermediate Holdings; (b)
Intermediate Holdings shall cease to beneficially own and control [__________]*
on a fully diluted basis of the economic and voting interest in the Equity
Interests of the Borrower; (c) Parent shall cease to beneficially own and
control [__________]* on a fully diluted basis of the economic and voting
interest in the Equity Interests of the Servicer unless a replacement Servicer
reasonably satisfactory to the Administrative Agent is appointed; or (d) another
Person possesses, directly or indirectly, the power to prevent any amount of
unilateral cash or equity contributions to the Borrower or Intermediate Holdings
by an owner of Equity Interests in the Borrower or Intermediate Holdings, as
applicable.

“Class” has the meaning specified in Section 1.4.

“Code” means the United States Internal Revenue Code of 1986, as amended,
reformed or otherwise modified from time to time, and any successor statute and
all rules and regulations promulgated thereunder.

“Collateral” means all the “Collateral” as defined in any Security Document
and/or any other Property that is pledged to or for the benefit of any Secured
Party pursuant to any Security Document.

“Collateral Agent” means Macquarie, acting in its capacity as collateral agent
for the Secured Parties or any successor Person acting in such capacity.

“Commitment Period” means the period commencing on the Funding Date to but
excluding the Maturity Date.

“Commitment Fees” means the fees payable by the Borrower pursuant to Section
2.3(a). 

“Commitment Fee Rate” means [__________]*.

“Commitments” means, as to any Lender, its Term Commitment (if it has one) and,
if applicable, its Incremental Term Commitment (if it has one).

“Compliance Certificate” means a Compliance Certificate signed by a Responsible
Officer of the Borrower in substantially the form of the attached Exhibit C.

“Contingent Obligation” as applied to any Person, means any direct or indirect
liability, contingent or otherwise, of that Person (but without duplication) (a)
with respect to any Debt of another if the primary purpose or intent thereof by
the Person incurring the Contingent Obligation is to provide assurance to the
obligee of such obligation of another that such obligation of another will be
paid or discharged, or that any agreements relating thereto will be complied
with, or that the holders of such obligation will be protected (in whole or in
part) against loss in respect thereof, (b) with respect to any letter of credit
issued for the account of

 

7

 

*Information marked with an asterisk herein has been omitted and filed
separately with the Commission pursuant to a request for confidential treatment.



--------------------------------------------------------------------------------

 
 

that Person or as to which that Person is otherwise liable for reimbursement of
drawings, or (c) swap, hedging or other similar derivative contracts. 
Contingent Obligations shall also include (i) the direct or indirect guaranty,
endorsement (other than for collection or deposit in the ordinary course of
business), co-making, discounting with recourse or sale with recourse by such
Person of the obligation of another, (ii) the obligation to make take-or-pay or
similar payments if required regardless of non-performance by any other party or
parties to an agreement, and (iii) any liability of such Person for the
obligation of another through any agreement (contingent or otherwise) (A) to
purchase, repurchase or otherwise acquire such obligation or any security
therefor, or to provide funds for the payment or discharge of such obligation
(whether in the form of loans, advances, stock purchases, capital contributions
or otherwise) or (B) to maintain the solvency of any balance sheet item, level
of income or financial condition of another.  The amount of any Contingent
Obligation shall be equal to the amount of the obligation so guaranteed or
otherwise supported or, if less, the amount to which such Contingent Obligation
is specifically limited.

“Continue,” “Continuation,” and “Continued” each refers to a continuation of
Advances for an additional Interest Period upon the expiration of the Interest
Period then in effect for such Advances.

“Convert,” “Conversion,” and “Converted” each refers to a conversion of Advances
of one Type into Advances of another Type pursuant to Section 2.2(b).

“Credit Parties” means, collectively, the Borrower and Intermediate Holdings,
and “Credit Party” means any of them, as applicable.

“Debt” means, for any Person, without duplication, all of the following, whether
or not included as indebtedness or liabilities in accordance with GAAP:


(A)                ALL OBLIGATIONS OF SUCH PERSON FOR BORROWED MONEY AND ALL
OBLIGATIONS OF SUCH PERSON EVIDENCED BY BONDS, DEBENTURES, LOAN AGREEMENTS,
NOTES OR OTHER SIMILAR INSTRUMENTS;


(B)               OBLIGATIONS OF SUCH PERSON TO PAY THE DEFERRED PURCHASE PRICE
OF PROPERTY (INCLUDING WIRELESS ASSETS) OR SERVICES (OTHER THAN TRADE PAYABLES
AND ACCOUNT EXPENSES INCURRED IN THE ORDINARY COURSE OF BUSINESS AND NOT MORE
THAN [__________]*PAST DUE);


(C)                CAPITAL LEASES OF SUCH PERSON;


(D)               ALL OBLIGATIONS OF SUCH PERSON IN RESPECT OF LETTERS OF
CREDIT, BANKERS’ ACCEPTANCES, BANK GUARANTEES, SURETY BONDS OR SIMILAR
INSTRUMENTS WHICH ARE ISSUED UPON THE APPLICATION OF SUCH PERSON OR UPON WHICH
SUCH PERSON IS AN ACCOUNT PARTY OR FOR WHICH SUCH PERSON IS IN ANY WAY LIABLE;


(E)                OBLIGATIONS OF SUCH PERSON UNDER ANY SWAP CONTRACT;


(F)                OFF-BALANCE SHEET LIABILITIES OF SUCH PERSON;


(G)               INDEBTEDNESS SECURED BY A LIEN ON PROPERTY NOW OR HEREAFTER
OWNED OR ACQUIRED BY SUCH PERSON (INCLUDING INDEBTEDNESS ARISING UNDER
CONDITIONAL SALES OR OTHER TITLE RETENTION

 

8

 

*Information marked with an asterisk herein has been omitted and filed
separately with the Commission pursuant to a request for confidential treatment.

--------------------------------------------------------------------------------

 
 


AGREEMENTS), WHETHER OR NOT SUCH INDEBTEDNESS SHALL HAVE BEEN ASSUMED BY SUCH
PERSON OR IS LIMITED IN RECOURSE (PROVIDED, THAT IF SUCH PERSON HAS NOT ASSUMED
OR OTHERWISE BECOME LIABLE IN RESPECT OF SUCH DEBT, SUCH DEBT SHALL BE DEEMED TO
BE IN AN AMOUNT EQUAL TO THE LESSER OF THE AMOUNT OF SUCH DEBT AND THE FAIR
MARKET VALUE OF THE PROPERTY ENCUMBERED BY SUCH LIEN);


(H)               ANY EQUITY INTEREST OF SUCH PERSON WHICH BY ITS TERMS (OR BY
THE TERMS OF ANY SECURITY FOR WHICH IT IS CONVERTIBLE OR FOR WHICH IT IS
EXCHANGEABLE OR EXERCISABLE), OR UPON THE HAPPENING OF ANY EVENT OR OTHERWISE
(INCLUDING AN EVENT WHICH WOULD CONSTITUTE A CHANGE OF CONTROL), (A) MATURES OR
IS MANDATORILY REDEEMABLE OR SUBJECT TO ANY MANDATORY REPURCHASE REQUIREMENT,
PURSUANT TO A SINKING FUND OR OTHERWISE OR (B) IS CONVERTIBLE INTO OR
EXCHANGEABLE FOR DEBT IN WHOLE OR IN PART, ON OR PRIOR TO THE DATE WHICH IS
[__________]*FOLLOWING THE MATURITY DATE; AND


(I)                 CONTINGENT OBLIGATIONS OF SUCH PERSON IN RESPECT OF THE
OBLIGATIONS DESCRIBED IN THE FOREGOING CLAUSES (A) THROUGH (H).

For all purposes hereof, the Debt of any Person shall not include (A) deferred
compensation arrangements, (B) earn-out obligations until matured or earned, or
(C) non-compete or consulting obligations incurred in connection with any
acquisition or investment permitted under Section 6.5.

“Debt Service” means, for any period, the sum of Commitment Fees and Interest
Expense.

“Debt Service Coverage Ratio” means the ratio, as of the last day of each Fiscal
Quarter, of (a) TCF Monthly Equivalents for the Fiscal Quarter then ending to
(b) Debt Service for such Fiscal Quarter.

“Default” means (a) an Event of Default or (b) any event or condition which with
notice or lapse of time or both would, unless cured or waived, become an Event
of Default.

“Defaulted Lease” means any Tenant Lease if any of the following apply with
respect to such Tenant Lease on any date of determination: (a) a Delinquent
Payment is outstanding with respect to such Tenant Lease; (b) property real
estate or ad valorum taxes payable by the Borrower or the Tenant Lessee or any
other Person with respect to the Tenant Lease or the Easements or any real
estate underlying such Easements or underlying such Tenant Lease have become
past due, which property taxes, if unpaid, may become a Lien upon such Easements
or such underlying real estate, unless (i) the same are being contested in good
faith by appropriate proceedings diligently conducted and adequate reserves in
accordance with and to the extent required by GAAP are being maintained by the
Borrower and such contest operates to suspend collection of the contested
property real estate or ad valorum taxes and enforcement of any such Lien or
(ii) the Borrower’s right to use the Easement and the Tenant Lessee’s use of the
property underlying such Tenant Lease is not materially adversely affected by
such non-payment and there is no risk of forfeiture of such Easement or Tenant
Lease; (c) the related Tenant Lessee has declared bankruptcy or filed for
liquidation or reorganization under any bankruptcy law; or (d) the related
Tenant Lessee has sent a notice of termination of the Tenant Lease or a
decommission

 

9

*Information marked with an asterisk herein has been omitted and filed
separately with the Commission pursuant to a request for confidential treatment.

--------------------------------------------------------------------------------

 
 

of its use of the Easement or property underlying such Tenant Lease to the
Borrower or the Servicer.

“Delaware Limited Liability Company Act” means the Delaware Limited Liability
Company Act (6 Del. C. § 18‑101 et  seq.), as amended from time to time.

“Delinquent Payment” means a scheduled Tenant Lease payment that is not received
in the Operating Account within the later of (x) [__________]*of the date when
due under the applicable Tenant Lease and (y) [__________]*of the later of (i)
the date of the Borrower’s Acquisition of the interest in the Cell Tower to
which such Tenant Lease payment relates and (ii) with respect to the
construction of a new Cell Tower, the date when such Tenant Lessee initially
executes the Tenant Lease to which such Tenant Lease payment relates.

“Distribution Date” means the [__________]*of each calendar month or, if such
day is not a Business Day, the immediately following Business Day.

“Dollars” and “$” means the lawful money of the United States of America.

“Easement” means an easement, master lease, ground lease on, fee ownership of,
or other equivalent ownership interests in, real property located in the United
States that is or may be subject to a Tenant Lease with a Wireless Provider or
Cell Tower Company Intermediary and all documents relating thereto.

“Eligible Asset” means each Wireless Asset that is deemed satisfactory by the
Administrative Agent in its sole and absolute discretion.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) consented
to by the Administrative Agent (such consent of the Administrative Agent may be
withheld in its sole and absolute discretion) and, so long as no Event of
Default is continuing, the Borrower (such Borrower’s approval not to be
unreasonably withheld or delayed); provided  that the Borrower shall be deemed
to have consented to any assignment unless it shall object thereto by written
notice to the Administrative Agent within [__________]* after having received
notice thereof; provided  further  that unless otherwise consented to by the
Administrative Agent (such consent of the Administrative Agent may be withheld
in its sole and absolute discretion), in no event shall any Credit Party or an
Affiliate of any Credit Party be an “Eligible Assignee” for any purpose under
this Agreement.

“Environmental Claim” means any written notice of violation, action, lawsuit,
claim, demand, judgment, order, or proceeding by any Governmental Authority or
any Person for liability or damage, including personal injury, property damage,
contribution, indemnity, direct or consequential damages, damage to the
environment, nuisance, pollution, or contamination, or for fines, penalties,
fees, costs, expenses, or restrictions arising under or otherwise related to an
obligation under Environmental Law.

“Environmental Law” means all applicable Federal, state and local laws
(including common law), regulations, rules, ordinances, codes, decrees,
judgments, directives, orders (including consent orders), and written agreements
with Governmental Authorities in each case,

 

10

*Information marked with an asterisk herein has been omitted and filed
separately with the Commission pursuant to a request for confidential treatment.

--------------------------------------------------------------------------------

 
 

relating to protection of the environment, human health and safety or the
presence, generation, manufacture, processing, distribution, use, storage,
transport, handling or Release of, or exposure to, Hazardous Materials.

“Environmental Liability” shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
expenses and costs (including administrative oversight costs, natural resource
damages and remediation costs), whether contingent or otherwise, arising out of
or relating to (a) compliance or non-compliance with any Environmental Law, (b)
the generation, use, handling, transportation, storage, treatment or disposal of
any Hazardous Materials in violation of Environmental Law, (c) exposure to any
Hazardous Materials, (d) the Release of any Hazardous Materials or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, license, order, approval or other
authorization under any Environmental Law.

“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any Person (including any membership stock in
a cooperative, whether common or preferred), or any obligations convertible into
or exchangeable for, or giving any Person a right, option or warrant to acquire,
such equity interests or such convertible or exchangeable obligations.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time-to-time, and any successor statute and all rules and regulations
promulgated thereunder.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Federal Reserve Board.

“Eurodollar Advance” means an Advance that bears interest based on the
Eurodollar Rate.

“Eurodollar Rate” means, with respect to an Advance for the relevant Interest
Period, the rate determined by the Administrative Agent to be the offered rate
for deposits in Dollars for the applicable Interest Period appearing on the
Bloomberg Page BBAM 1 (British Bankers Association Page 1) as of 11:00 a.m.,
London time, on the [__________]* next preceding the first day of each Interest
Period.  In the event that such rate does not appear on the Bloomberg Page BBAM
1 (British Bankers Association Page 1) or such other screen as may replace such
Bloomberg Page, the Eurodollar Rate for the purposes of this definition shall be
determined by reference to such other comparable publicly available service for
displaying eurodollar rates as may be selected by the Administrative Agent. 
Notwithstanding the foregoing, if the “Eurodollar Rate” as determined pursuant
to the immediately preceding sentences is below [__________]*for any Interest
Period, then for all purposes of this Agreement and the other Loan Documents the
“Eurodollar Rate” shall be deemed to be [__________]*for such Interest Period.

 

11

 

*Information marked with an asterisk herein has been omitted and filed
separately with the Commission pursuant to a request for confidential treatment.

--------------------------------------------------------------------------------

 
 

“Eurodollar Rate Reserve Percentage” of any Lender for the Interest Period for
any Advance means the reserve percentage applicable during such Interest Period
(or if more than one such percentage shall be so applicable, the daily average
of such percentages for those days in such Interest Period during which any such
percentage shall be so applicable) under regulations issued from time-to-time by
the Federal Reserve Board for determining the maximum reserve requirement
(including any emergency, supplemental or other marginal reserve requirement)
for such Lender with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities having a term equal to such Interest Period.  The
Eurodollar Rate Reserve Percentage shall be adjusted automatically on and as of
the effective date of any change in any reserve percentage.

“Events of Default” has the meaning specified in Section 7.1.

“Exception Notice” has the meaning specified in Section 3.2(ff) and Section
3.3(m).

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender, or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) taxes imposed on or measured by its gross or net
income (however denominated), and franchise taxes imposed on it (in lieu of
gross or net income taxes), (i) by the jurisdiction (or any political
subdivision thereof) under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located, or (ii) as a result of any former or
current connection between the Administrative Agent, any Lender, or any other
recipient of any payment to be made by on or an account of any obligation of the
Borrower hereunder and the jurisdiction of the Governmental Authority imposing
such tax or any political subdivision or taxing authority thereof or therein
(other than any such connection arising solely from such Person having executed,
delivered or performed its obligations or received a payment under this
Agreement or any other Loan Document), (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which the Borrower is located and (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrower under
Section 2.15(b)), any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new lending office) or is attributable to such Foreign Lender’s
failure or inability (other than in each case as a result of a Change in Tax
Law) after the date such Foreign Lender becomes a party hereto (or designates a
new Applicable Lending Office) to comply with Section 2.10(e), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 2.10(a).

“Failed Acquisition” has the meaning specified in Section 2.6(b).

“Federal Funds Effective Rate” means, for any day, a fluctuating interest rate
per annum equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for

 

12



*Information marked with an asterisk herein has been omitted and filed
separately with the Commission pursuant to a request for confidential treatment.

--------------------------------------------------------------------------------

 
 

such day (or, if such day is not a Business Day, for the immediately preceding
Business Day) by the Federal Reserve Bank of New York, or, if such rate is not
so published for any day which is a Business Day, the average of the quotations
on such day on such transactions received by the Administrative Agent from three
Federal funds brokers of recognized standing selected by it.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any of its successors.

“Fee Letter” means the Fee Letter, dated as of the date hereof, between the
Borrower and Macquarie.

“Financed Assets” means all Wireless Assets that have been acquired or financed
by the Borrower using all or a portion of the proceeds of any Advance hereunder
(whether or not such Wireless Assets have subsequently been deemed Ineligible
Assets).

“Financial Statements” means the financial statements of Holdings and its
Subsidiaries delivered to the Administrative Agent in form and substance
reasonably satisfactory to the Administrative Agent.

“Fiscal Quarter” means, for any Credit Party, the three month periods ending as
of the last day of March, June, September and December.

“Fiscal Year” means, for any Credit Party, the period beginning on October 1 of
each year and ending on September 30 of such year.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funding Date” means the date on which the conditions precedent set forth in
Section 3.2 shall have been satisfied or waived by the Administrative Agent in
its sole discretion.

“Funding Date Mortgaged Property" has the meaning specified in Section 5.18.

“GAAP” means United States generally accepted accounting principles applied on a
consistent basis.

“Governmental Authority” means the government of the United States of America
or  any political subdivision of the foregoing, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank, or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

13

*Information marked with an asterisk herein has been omitted and filed
separately with the Commission pursuant to a request for confidential treatment.

--------------------------------------------------------------------------------

 
 

“Grantor” has the meaning specified in Section 5.18(d).

“Guaranty” means that certain Guaranty, dated as of the Funding Date, between
Intermediate Holdings and the Administrative Agent, for itself and for the
benefit of the Secured Parties, in substantially the form of Exhibit K, whereby
Intermediate Holdings guarantees the payment and performance in full of the
Obligations hereunder.

“Hazardous Material” means (a) any petroleum products or byproducts and all
other hydrocarbons, coal ash, radon gas, asbestos, urea formaldehyde foam
insulation, polychlorinated biphenyls, chlorofluorocarbons and all other
ozone-depleting substances and (b) any chemical, material, substance or waste,
in each case that is prohibited, limited or regulated by or pursuant to any
Environmental Law.

“Holdings” means Communications Infrastructure Group, LLC, a Delaware limited
liability company.

“Impairment Proceeds” means any amount paid to the Servicer or the Borrower
under any insurance policy set forth in Section 5.4 or as a result of any
casualty, condemnation or taking with respect to a Wireless Asset.

“Incremental Term Advance” means any term loan advance by an Incremental Term
Lender to the Borrower under Section 2.14, and any Incremental Term Advance
constituting part of any Continued or Converted Incremental Term Borrowing, and
in each case refers to an Adjusted Base Rate Advance or a Eurodollar Advance, as
applicable.

“Incremental Term Borrowing” means a borrowing consisting of simultaneous
Incremental Term Advances of the same Type made, Converted or Continued on the
same day, and, in the case of Eurodollar Advances, as to which a single Interest
Period is in effect.

“Incremental Term Commitment” has the meaning specified in Section 2.13 and as
may be assigned to a Lender on an Assignment and Acceptance Agreement for such
Lender.

“Incremental Term Lender” has the meaning specified in Section 2.13.

“Indemnified Taxes” means any Taxes other than Excluded Taxes.

“Ineligible Asset” has the meaning specified in Section 2.6(b)(vi).

“Ineligible Asset Trigger Event” has the meaning specified in Section
2.6(b)(vi).

“Initial Wireless Assets” means the Wireless Assets set forth on Schedule
1.1(a), which schedule includes the Borrower’s book value of each such Wireless
Asset and all documented diligence costs, closing fees and commissions relating
to such Wireless Assets.

“Intangible Asset” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount, capitalized research and development costs,
including unsecured amounts owing from Affiliates.

14

*Information marked with an asterisk herein has been omitted and filed
separately with the Commission pursuant to a request for confidential treatment.

--------------------------------------------------------------------------------

 
 

“Interest Expense” means, for any period, total interest expense of the Borrower
with respect to all outstanding Debt of the Borrower.

“Interest Payment Date” means (a) with respect to any Adjusted Base Rate
Advance, each Distribution Date following the Funding Date, and (b) with respect
to any Eurodollar Advance, the last day of the applicable Interest Period for
such Advance and, if the Interest Period is longer than one month, each thirty
(30)-day anniversary of the first day of such Interest Period.

“Interest Period” means, for each Eurodollar Advance, the period commencing on
the date of such Eurodollar Advance or the date of the Conversion of any
existing Adjusted Base Rate Advance into such Eurodollar Advance and ending on
the last day of the period selected by the Borrower pursuant to the provisions
below and Section 2.2 and, thereafter, each subsequent period commencing on the
last day of the immediately preceding Interest Period and ending on the last day
of the period selected by the Borrower pursuant to the provisions below and
Section 2.2.  The duration of each such Interest Period shall be one, two,
three, or six months, in each case as the Borrower may select; provided,
however, that:


(A)                INTEREST PERIODS COMMENCING ON THE SAME DATE FOR ADVANCES BY
EACH LENDER COMPRISING PART OF THE SAME BORROWING SHALL BE OF THE SAME DURATION;


(B)               WHENEVER THE LAST DAY OF ANY INTEREST PERIOD WOULD OTHERWISE
OCCUR ON A DAY OTHER THAN A BUSINESS DAY, THE LAST DAY OF SUCH INTEREST PERIOD
SHALL BE EXTENDED TO OCCUR ON THE NEXT SUCCEEDING BUSINESS DAY, PROVIDED  THAT
IF SUCH EXTENSION WOULD CAUSE THE LAST DAY OF SUCH INTEREST PERIOD TO OCCUR IN
THE NEXT FOLLOWING CALENDAR MONTH, THE LAST DAY OF SUCH INTEREST PERIOD SHALL
OCCUR ON THE NEXT PRECEDING BUSINESS DAY;


(C)                ANY INTEREST PERIOD WHICH BEGINS ON THE LAST BUSINESS DAY OF
A CALENDAR MONTH (OR ON A DAY FOR WHICH THERE IS NO NUMERICALLY CORRESPONDING
DAY IN THE CALENDAR MONTH AT THE END OF SUCH INTEREST PERIOD) SHALL END ON THE
LAST BUSINESS DAY OF THE CALENDAR MONTH IN WHICH IT WOULD HAVE ENDED IF THERE
WERE A NUMERICALLY CORRESPONDING DAY IN SUCH CALENDAR MONTH; AND


(D)               THE BORROWER MAY NOT SELECT ANY INTEREST PERIOD FOR ANY
ADVANCES WHICH ENDS AFTER THE MATURITY DATE.

“Interest Reserve Amount” has the meaning specified in Section 5.15.

“Intermediate Holdings” has the meaning specified in the recitals hereto.

“Intermediate Holdings LLC Agreement” means the Amended and Restated Limited
Liability Company Agreement No. 2 (as amended in accordance with the terms of
this Agreement and as may be further amended, restated, supplemented or
otherwise modified from time to time in accordance with the terms thereof) of
Intermediate Holdings, made and entered into as of June 30, 2012, by and among
Holdings, Intermediate Holdings and Specialty Towers Management, LLC.

“Intermediate Holdings Pledge Agreement” means that certain Pledge Agreement
dated as of the Funding Date between Intermediate Holdings, the Borrower and the
Collateral Agent in

15

*Information marked with an asterisk herein has been omitted and filed
separately with the Commission pursuant to a request for confidential treatment.

--------------------------------------------------------------------------------

 
 

substantially the form of Exhibit J, whereby Intermediate Holdings pledges
[__________]* of the Equity Interests of the Borrower to the Collateral Agent,
for the benefit of the Lenders.

“Investment” of any Person means any investment of such Person: (i) so
classified under GAAP, and, whether or not so classified, any loan, advance
(other than prepayments or deposits made in the ordinary course of business) or
extension of credit that constitutes Debt of the Person to whom it is extended
or contribution of capital by such Person; (ii) in any stocks, bonds, mutual
funds, partnership or limited liability company interests, notes (including
structured notes), debentures or other securities owned by such Person (but
excluding capital expenditures of such Person determined in accordance with
GAAP); or (iii) in capital assets including Wireless Assets.  For purposes of
covenant compliance, the amount of any Investment shall be the amount invested,
without adjustment for subsequent increases or decreases in the value of such
investment, less the amount of any returns or distributions thereon or proceeds
thereof received by such Person.

“Joinder Agreement” has the meaning specified in Section 2.13(e).

“Legal Requirement” means, as to any Person, any law, statute, ordinance,
decree, award, requirement, order, writ, judgment, injunction, rule, regulation
(or official interpretation of any of the foregoing) of, and the terms of any
license or permit issued by, any Governmental Authority that is binding on such
Person.

“Lender’s Title Insurance Policy” means an ALTA mortgagee title insurance policy
(or a valid and binding commitment to issue such mortgagee title insurance
policy, with no conditions precedent remaining unsatisfied) by a title company
reasonably acceptable to the Administrative Agent with respect to a Mortgaged
Property, in an amount not less than the purchase price of such Mortgaged
Property and insuring that the title to the applicable Mortgaged Property is
free from all defects, liens and encumbrances except Permitted Liens that are
customary and provided such exceptions do not materially and adversely affect
the value of such policy or Mortgaged Property, together with a copy of the
underlying title exception documents as provided to the Borrower by the title
company with respect thereto.

“Lenders” means the lenders listed on the signature pages of this Agreement, any
other person that has become a party hereto pursuant to an Assignment and
Acceptance (other than any such person that has ceased to be a party hereto
pursuant to an Assignment and Acceptance) and any Incremental Term Lender that
becomes a party to this Agreement pursuant to a Joinder Agreement.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien
(statutory or other), pledge, assignment, encumbrance, charge, security
interest, right of first refusal or offer, priority or other security
arrangement of any kind or nature whatsoever, whether voluntary or involuntary
in or on such asset, and (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset.

“Loan Documents” means this Agreement, any Notes issued pursuant to Section
2.2(g), the Security Documents, the Guaranty, the Servicing Agreement, the
documents specified in

 

16

*Information marked with an asterisk herein has been omitted and filed
separately with the Commission pursuant to a request for confidential treatment.

--------------------------------------------------------------------------------

 
 

Section 3.1(a) and each other certificate, agreement, instrument or document
executed by the Borrower or its authorized officers in connection with this
Agreement, all as amended, restated, supplemented or modified from time to time.

“Macquarie” means Macquarie Bank Limited.

“Manager” has the meaning specified in the Borrower LLC Agreement.

“Material Adverse Effect” shall mean a material adverse effect upon (a) the
business, results of operations, or financial condition of any Credit Party, (b)
the ability of any Credit Party to perform its obligations under the Loan
Documents, (c) the validity or enforceability against any Credit Party of any of
the Loan Documents or the rights or remedies of any Agent or the Lenders
thereunder, (d) the ability of the Servicer to perform its obligations under the
Servicing Agreement or (e) the Collateral, taken as a whole.

“Maturity Date” means the earlier of (i) the five year anniversary of the
Funding Date and (ii) the date that all of the Advances are due and payable
hereunder whether by acceleration or otherwise.

“Maximum Rate” means the maximum nonusurious interest rate under applicable law
(determined under such laws after giving effect to any items which are required
by such laws to be construed as interest in making such determination, including
if required by such laws, certain fees and other costs).

“Member” has the meaning specified in the Borrower LLC Agreement.

“Monthly Report Package” means that certain report of the Servicer in the form
of Exhibit B-2 containing (i) the information required to pay the amounts
required to be paid pursuant to Section 5.14(b) including listing Tenant Leases
that have been added to and deleted from the Wireless Assets since the last such
report and the amount of the Relevant Acquisition Equity Investment allocable to
each such added Wireless Asset, (ii) a servicing report identifying accounts
receivables, aging and cash receipts, along with an allocation of such receipts
to the applicable Tenant Leases and (iii) a schedule of (1) Defaulted Leases (if
any) and changes thereto since the last such report, (2) Wireless Assets that
the Borrower reasonably expects to acquire in the two (2) calendar months next
succeeding the period covered by such report and (3) any amendments,
modifications, supplements or restatements of any Easements or Tenant Leases
entered into and not previously provided to the Administrative Agent.   

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means each of the mortgages, deeds of trust, leasehold mortgages,
leasehold deeds of trust, collateral assignments of leases or other real estate
security documents, including, if necessary to perfect a security interest in
leases and rents, an assignment of leases and rents, delivered by the Borrower
to the Collateral Agent in form and substance acceptable to the Collateral Agent
with respect to real properties owned or leased by the Borrower, pursuant to
Section 5.18.

“Mortgaged Properties” has the meaning specified in Section 5.18.

 

17

*Information marked with an asterisk herein has been omitted and filed
separately with the Commission pursuant to a request for confidential treatment.

--------------------------------------------------------------------------------

 
 

“Net Cash Proceeds” means, (a) (i) all cash and Cash Equivalents received by the
Borrower from any Asset Disposition other than as set forth in clause (b) below
(including payment under notes or other debt securities received in connection
with any Asset Disposition), less (ii) the sum of (x) out-of-pocket selling fees
and expenses (including reasonable broker’s fees or commissions, reasonable
legal fees and other customary fees and expenses, transfer and similar taxes and
the Borrower’s good faith estimate of income taxes paid or payable in connection
with such sale), (y) amounts provided as a reserve, in accordance with GAAP,
against any liabilities under any indemnification obligations or post-closing
purchase price adjustments associated with such Asset Disposition (provided 
that, to the extent and at the time any such amounts are released from such
reserve, such amounts shall constitute Net Cash Proceeds), and (z) the principal
amount, premium or penalty, if any, interest and other amounts of or with
respect to any Debt secured by the asset sold in such Asset Disposition that are
required to be repaid with such proceeds (other than any such Debt assumed by
the purchaser of such asset), and (b) with respect to the sale or issuance of
any Equity Interests by the Borrower, or any Debt, the excess of (i) the sum of
the cash and Cash Equivalents received in connection with such transaction over
(ii) the transaction fees and expenses (including any underwriting, brokerage or
other customary selling discounts and commissions and reasonable legal, advisory
and other fees and expenses) incurred by the Borrower in connection therewith.

“Non-Consenting Lender” has the meaning specified in Section 9.1.

“Note” has the meaning specified in Section 2.2(g)(iv).

“Notice of Borrowing” means a notice of borrowing in the form of the attached
Exhibit D signed by a Responsible Officer of the Borrower.

“Notice of Conversion or Continuation” means a notice of conversion or
continuation in the form of the attached Exhibit E signed by a Responsible
Officer of the Borrower.

“Obligations” means all advances to, and debts, liabilities, and obligations of,
any Credit Party arising under any Loan Document, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Credit Party or any
Affiliate thereof of any proceeding under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.

“Off-Balance Sheet Liabilities” of a Person means (a) any repurchase obligation
or liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any monetary obligation of a Person under a so-called
synthetic, off-balance sheet or tax retention lease, or an agreement for the use
or possession of Property creating obligations that do not appear on the balance
sheet of such Person but which, upon the insolvency or bankruptcy of such
Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment), or (c) any obligation arising with respect to
any other transaction which is the functional equivalent of or takes the place
of borrowing but which does not constitute a liability on the balance sheets of
such Person, other than any lease that constitutes an operating lease under
GAAP.

18

*Information marked with an asterisk herein has been omitted and filed
separately with the Commission pursuant to a request for confidential treatment.

--------------------------------------------------------------------------------

 
 

“Operating Account” means [__________]*.

“Organizational Documents” means, for any corporation, the certificate or
articles of incorporation, the bylaws, any certificate of designation or
instrument relating to the rights of preferred shareholders of such corporation,
any shareholder rights agreement, and all applicable resolutions of the board of
directors (or any committee thereof) of such corporation and for any limited
liability company means the certificate of formation, articles of organization,
limited liability company agreement, initial resolution of members and/or
managers and all other documents, filings and instruments necessary to create
and constitute such company, or for any limited partnership means the
certificate of limited partnership, agreement of limited partnership as same has
been amended from time to time and all other equivalent constitutional
documents.

“Originations Reduction Event” means [__________]*.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Owner’s Title Insurance Policy” means an owner’s policy (or a valid and binding
commitment to issue such owner’s policy, with no conditions precedent remaining
unsatisfied) issued in the name of the Borrower by a title insurer reasonably
acceptable to the Administrative Agent, insuring that the Borrower’s title to
the applicable Easement is free from all defects, liens and encumbrances except
Permitted Liens that are customary and provided such exceptions do not
materially and adversely affect the value of such policy or Easement.

“Parent” means CIG Wireless Corp., a Nevada corporation.

“Parent Distribution” has the meaning specified in Section 5.10.

“Participant” has the meaning specified in Section 9.6(d).

“PATRIOT Act” has the meaning specified in Section 4.24.

“Permitted Debt” has the meaning specified in Section 6.2.

“Permitted Dividend” has the meaning specified in Section 5.14(b).

“Permitted Liens” has the meaning specified in Section 6.1.

“Permitted Priority Liens” means Permitted Liens described in Sections 6.1(a),
(b), (c), (d) and (e).

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, joint ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts, other legal
entities, or other organizations, whether or not legal entities, and governments
and agencies and political subdivisions thereof.

 

19

*Information marked with an asterisk herein has been omitted and filed
separately with the Commission pursuant to a request for confidential treatment.

--------------------------------------------------------------------------------

 
 

“Platform” has the meaning specified in Section 8.10(b).

“Prime Rate” means, for any day, a fluctuating rate of interest per annum as
shall be in effect from time-to-time equal to the “prime rate” appearing on
Bloomberg’s PRIME screen as of the opening of business on such day.

“Principal Document” means each of the following agreements and documents, in
each case as in effect on the Funding Date: (a) the Organizational Documents of
each Credit Party and (b) the Servicing Agreement.

“Property” of any Person means any interest of such Person in any property or
asset (whether real, personal or mixed, tangible or intangible).

“Pro Rata Incremental Term Share” means, with respect to each Incremental Term
Lender and any Series at any time of determination thereof, the ratio (expressed
as a percentage) obtained by dividing (a) the sum of the unfunded Incremental
Term Commitments of such Incremental Term Lender for such Series plus  such
Incremental Term Lender’s outstanding principal amount of Incremental Term
Advances for such Series at such time by (b) the sum of the unfunded Incremental
Term Commitments for such Series of all of the Incremental Term Lenders for such
Series plus  the aggregate principal amount outstanding of all Incremental Term
Advances for such Series at such time.

“Pro Rata Term Share” means with respect to each Term Lender at any time of
determination thereof, the ratio (expressed as a percentage) obtained by
dividing (a) the sum of the Term Commitments of such Term Lender plus  such
Lender’s outstanding principal amount of Term Advances at such time by (b) the
sum of the Term Commitments of all of the Term Lenders plus  the aggregate
principal amount outstanding of all Term Advances at such time.

“Quarterly Date” means the fifteenth day of each July, October, January and
April falling after the Funding Date and prior to the Maturity Date.

“Ratable Share” means, with respect to each Lender at any time of determination
thereof, the ratio (expressed as a percentage) obtained by dividing (a) the sum
of the Commitments of such Lender plus  such Lender’s outstanding principal
amount of Advances at such time by (b) the sum of the Commitments of all of the
Lenders plus  the aggregate outstanding principal amount of all Advances at such
time.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Relevant Acquisition Equity Investment” means one or more cash equity
investments (if any) by Intermediate Holdings in the Borrower made after the
Funding Date for the sole purpose of providing Cash to the Borrower in order for
the Borrower to effect one or more Relevant Acquisitions.

“Relevant Acquisitions” means the Relevant Term Acquisitions and/or Relevant
Incremental Acquisitions, as applicable.

20

*Information marked with an asterisk herein has been omitted and filed
separately with the Commission pursuant to a request for confidential treatment.

--------------------------------------------------------------------------------

 
 

“Relevant Incremental Acquisitions” means one or more Acquisitions by the
Borrower (i) effected using its own funds and subsequently financed by an
Incremental Term Borrowing or (ii) effected on or about the date of an
Incremental Term Borrowing using the proceeds of such Incremental Term
Borrowing, in each case such Incremental Term Borrowing shall be based on the
Advance Rate applicable to all such Acquisition(s) (together with the Relevant
Term Acquisitions) on an aggregate basis. 

“Relevant Term Acquisitions” means (x) the Initial Wireless Assets and (y) one
or more Acquisitions by the Borrower (i) effected using its own funds and
subsequently financed by a Term Borrowing or (ii) effected on or about the date
of a Term Borrowing using the proceeds of such Term Borrowing, in each of the
aforementioned cases such Term Borrowing shall be based on the Advance Rate
applicable to all such Acquisition(s) and the Initial Wireless Assets on an
aggregate basis. 

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure, facility or
fixture.

“Required Lenders” means, as of any date of determination, Lender(s) holding
more than 50% of the sum of (i) the aggregate unpaid principal amount of the
Advances then outstanding and (ii) the Commitments at such time.

“Reserve Account” means [__________]*.

“Responsible Officer” means, the Chief Executive Officer, Chief Operating
Officer, Treasurer or Secretary of the Borrower.

“Restricted Payment” means: (a) the declaration or making by the Borrower of any
dividend or other distribution (whether in cash, securities or other property)
with respect to any Equity Interest of the Borrower; and (b) any payment by the
Borrower to any owner of an Equity Interest in the Borrower or any of its
Affiliates (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, revolving, cancellation or termination of any Equity
Interests in the Borrower or any of its Affiliates or any option, warrant or
other right to acquire any such Equity Interests in the Borrower or any of its
Affiliates.

“Revenue Sharing Obligations” means (i) obligations of the Borrower to share
revenue or other payments with a third party under an Easement Purchase
Agreement or otherwise and (ii) any other fees paid to a third party (whether or
not an Affiliate of the Borrower (other than any Servicing Fees paid solely
pursuant to Section 5.14(b)(vi)(D))) that are based, in whole or in part, on any
Tenant Lease payments from Wireless Assets.

“Right of First Refusal Agreement” means that certain Right of First Refusal
Agreement, dated as of the date hereof, by and among the Administrative Agent,
Parent and the Credit Parties granting the Administrative Agent, on behalf of
the Lenders hereunder, the right of first refusal for the Lenders to provide
financing hereunder for all acquisitions following the date hereof by Parent or
any Subsidiaries of Parent or any Person controlled by one or more Related

 

21

*Information marked with an asterisk herein has been omitted and filed
separately with the Commission pursuant to a request for confidential treatment.

--------------------------------------------------------------------------------

 
 

Parties of the Borrower of Wireless Assets, Cell Towers or any property
interests related to Wireless Assets or Cell Towers within [__________]* after
Administrative Agent’s receipt of notice of such acquisition.  For the avoidance
of doubt, if the Administrative Agent elects for the Lenders to provide such
financing hereunder, the Borrower shall acquire such Wireless Assets, Cell
Towers or property interests.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., or any successor that is a national credit rating organization.

“Scheduled Lease Payments” means, as of any date of determination thereof, all
scheduled and forecast payments under all Tenant Leases then in force (including
amounts resulting from escalation clauses) from such date through the end of the
applicable terms of the Tenant Leases, as shown in the most recent report
provided pursuant to Section 5.6(e); provided  that all scheduled and forecast
payments on Defaulted Leases shall be excluded from Scheduled Lease Payments.

“Secured Parties” means the Administrative Agent, the Collateral Agent, the
Lenders and the beneficiaries of each indemnification obligation undertaken by
any Credit Party under any Loan Document.

“Security Agreement” means the Security Agreement dated as of the Funding Date,
in substantially the form of Exhibit F among the Credit Parties and the
Collateral Agent for the benefit of the Secured Parties.

“Security Documents” means the Security Agreement, the Account Control
Agreements covering the Approved Accounts, the Intermediate Holdings Pledge
Agreement, the Mortgages and each other document, instrument or agreement
executed in connection with any Collateral or otherwise executed in order to
secure all or a portion of the Obligations.

“Series” has the meaning specified in Section 2.13.

“Servicer” means CIG Towers, LLC, in its capacity as the “Manager” under the
Servicing Agreement.

“Servicing Agreement” means that certain Communications Facilities Origination,
Management, Leasing and Administrative Services Agreement, dated as of July 1,
2012, by and between the Borrower and CIG Towers, LLC (as amended in accordance
with the terms of this Agreement and as may be further amended from time to time
in accordance with the terms thereof).

“Servicing Default” means any default or event of default under the Servicing
Agreement.

“Servicing Fees” means any costs, fees, expenses or other amounts due and owing
by the Borrower to the Servicer under the Servicing Agreement from time to time.

“Solvent” means, at any time with respect to any Credit Party, that at such time
(a) the fair value of the assets of such Credit Party will exceed its debts and
liabilities, whether

22

*Information marked with an asterisk herein has been omitted and filed
separately with the Commission pursuant to a request for confidential treatment.

--------------------------------------------------------------------------------

 
 

subordinated, contingent or otherwise; (b) the present fair saleable value of
the property of such Credit Party will be greater than the amount that will be
required to pay the probable liability of its debts and other liabilities,
whether subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (c) such Credit Party will be able to
pay its debts and liabilities, whether subordinated, contingent or otherwise, as
such debts and liabilities become due, absolute and/or matured; and (d) such
Credit Party will not have unreasonably small capital with which to conduct the
business in which it is engaged as such business is now conducted and is
proposed to be conducted following the Funding Date.

“Subsidiary” of a Person means any corporation, association, partnership or
other business entity of which more than 50% of the outstanding Equity Interests
having by the terms thereof ordinary voting power under ordinary circumstances
to elect a majority of the board of directors or Persons performing similar
functions (or, if there are no such directors or Persons, having general voting
power) of such entity (irrespective of whether at the time Equity Interests of
any other class or classes of such entity shall or might have voting power upon
the occurrence of any contingency) is at the time directly or indirectly owned
or controlled by such Person, by such Person and one or more Subsidiaries of
such Person or by one or more Subsidiaries of such Person.

“Swap Contract” means any transaction, and the related confirmations, which are
subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules,
solely for purposes of this definition a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement, between any Credit Party
and one or more financial institutions providing for the exchange of nominal
interest obligations between such Credit Party and such financial institution or
the cap of the interest rate on the Obligations, as amended from time to time.

“Tax Distribution” has the meaning specified in Section 5.14(b).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“TCF Deductions” means, for any period and with respect to any Eligible Asset,
the following expenses (without duplication) relating to such period (which
shall include an appropriate pro rated portion of such expenses, if applicable)
that are paid or payable, directly or indirectly, by the Borrower: (i) any and
all taxes (other than the Borrower’s income taxes), (ii) all maintenance
expenses, (iii) all insurance expenses, (iv) all utility expenses, (v) all
monitoring expenses and (vi) all lease payments to the landlord/owner of the
Easement underlying such Eligible Asset. 

“TCF Monthly Equivalent” means [______]*.

 

23

*Information marked with an asterisk herein has been omitted and filed
separately with the Commission pursuant to a request for confidential treatment.

--------------------------------------------------------------------------------

 
 

“Tenant Lease” means a lease agreement between a Tenant Lessee and the Borrower
relating to an Eligible Asset that is in full force and effect, whether with a
Cell Tower Company Intermediary or with a Wireless Provider.

“Tenant Lessee” means any Wireless Provider or Cell Tower Company Intermediary
that is party to a Tenant Lease with the Borrower or that has been assigned to
the Borrower with respect to any one or more Wireless Assets.

“Term Advance” means any advance by a Lender to the Borrower as part of a Term
Borrowing under Section 2.1, and any Converted or Continued such advance
constituting part of a Term Borrowing, and refers to an Adjusted Base Rate
Advance or a Eurodollar Advance, as applicable.

“Term Borrowing” means a borrowing consisting of simultaneous Term Advances of
the same Type made, Converted or Continued on the same day, and, in the case of
Eurodollar Advances, as to which a single Interest Period is in effect.

“Term Commitment” means, for each Lender, the commitment of such Lender to make
a Term Advance in the maximum aggregate amount set forth on Schedule 2.1
opposite such Lender’s name as its Term Commitment, or on an Assignment and
Acceptance Agreement for a Lender.  The aggregate amount of the Term Commitments
on the Funding Date is [__________]*.

“Term Lenders” shall mean the Lenders having Term Commitments or Term Advances
at any time hereunder.

“Type” has the meaning specified in Section 1.4.

“UCC” means the Uniform Commercial Code as in effect on the date hereof in the
State of New York, as amended from time to time, and any successor statute, or
to the extent the context requires, any other applicable jurisdiction.

“Wireless Asset Report” means a report issued (a) monthly pursuant to Section
5.6(e), and (b) at each time one or more Eligible Assets is financed under this
Agreement pursuant to Sections 3.2 and 3.3, and which (i) is in substantially
the form of the report delivered to the Administrative Agent on the Funding Date
and attached as Exhibit B-1 hereto, (ii) independently identifies all Wireless
Assets and Eligible Assets and the Acquisition Purchase Prices and Relevant
Acquisition Equity Investments therefor, (iii) provides (x) a quarterly forecast
of Scheduled Lease Payments as shown on a current servicing schedule, in
substantially the same form as, and containing the same information as, on the
schedules of Tenant Lease payments provided by the Servicer and the Borrower to
the Administrative Agent as of the Funding Date and (y) a breakdown of all
Eligible Assets that were not included in the calculation of the Advance Rate
used in connection with the immediately preceding Borrowing (if any) and have
been acquired by the Borrower after such immediately preceding Borrowing (other
than with respect to the Initial Wireless Assets), if any, (iv) provides a
calculation of the Advance Rate as of such date of determination and (v)
provides a breakdown and analysis of the concentration limitations set forth on
Schedule 1.1(b).

24

*Information marked with an asterisk herein has been omitted and filed
separately with the Commission pursuant to a request for confidential treatment.

--------------------------------------------------------------------------------

 
 

“Wireless Assets” means all Easements and Tenant Leases and other property
interests owned by or assigned to the Borrower, for properties located in the
United States and relating to the ownership and/or operation of Cell Towers, for
which documentation related to such Easements and Tenant Leases and other
property interests is maintained by the Servicer under the terms and conditions
of the Servicing Agreement, together with all related property acquired together
with such assets and all proceeds thereof.

“Wireless Provider” means an entity in the business of leasing space as a tenant
on or building Cell Towers for, the purposes of installing and maintaining
equipment or enabling or providing wireless cellular telecommunications
transmission.


SECTION 1.2            COMPUTATION OF TIME PERIODS. 

  Unless otherwise provided herein, in this Agreement in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including” and the words “to” and “until” each means “to but
excluding”.


SECTION 1.3            ACCOUNTING TERMS. 

 


(A)                FOR PURPOSES OF THIS AGREEMENT, ALL ACCOUNTING TERMS NOT
OTHERWISE DEFINED HEREIN SHALL BE CONSTRUED IN CONFORMITY WITH, AND ALL
FINANCIAL DATA (INCLUDING FINANCIAL RATIOS AND OTHER FINANCIAL CALCULATIONS)
REQUIRED TO BE SUBMITTED PURSUANT TO THIS AGREEMENT SHALL BE PREPARED IN
CONFORMITY WITH, GAAP APPLIED ON A CONSISTENT BASIS, AS IN EFFECT FROM TIME TO
TIME, APPLIED IN A MANNER CONSISTENT WITH THAT USED IN PREPARING THE FINANCIAL
STATEMENTS.


(B)               IF AT ANY TIME ANY ACCOUNTING CHANGE (AS DEFINED BELOW) WOULD
AFFECT THE COMPUTATION OF ANY FINANCIAL RATIO OR REQUIREMENT SET FORTH IN ANY
LOAN DOCUMENT, AND EITHER THE BORROWER OR THE REQUIRED LENDERS SHALL SO REQUEST,
THE ADMINISTRATIVE AGENT, THE LENDERS AND THE BORROWER SHALL NEGOTIATE IN GOOD
FAITH TO AMEND SUCH RATIO OR REQUIREMENT TO PRESERVE THE ORIGINAL INTENT THEREOF
IN LIGHT OF SUCH CHANGE IN GAAP (SUBJECT TO THE APPROVAL OF THE REQUIRED
LENDERS, SUCH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED); PROVIDED 
THAT, UNTIL SO AMENDED, (I) SUCH RATIO OR REQUIREMENT SHALL CONTINUE TO BE
COMPUTED IN ACCORDANCE WITH GAAP PRIOR TO SUCH CHANGE THEREIN AND (II) THE
BORROWER SHALL PROVIDE TO THE ADMINISTRATIVE AGENT AND THE LENDERS FINANCIAL
STATEMENTS AND OTHER DOCUMENTS REQUIRED UNDER THIS AGREEMENT OR AS REASONABLY
REQUESTED HEREUNDER SETTING FORTH A RECONCILIATION BETWEEN CALCULATIONS OF SUCH
RATIO OR REQUIREMENT MADE BEFORE AND AFTER GIVING EFFECT TO SUCH CHANGE IN
GAAP.  “ACCOUNTING CHANGES” MEANS: (A) CHANGES IN ACCOUNTING PRINCIPLES REQUIRED
BY GAAP AND IMPLEMENTED BY THE BORROWER; (B) CHANGES IN ACCOUNTING PRINCIPLES
RECOMMENDED BY THE BORROWER’S ACCOUNTANTS; AND (C) CHANGES IN CARRYING VALUE OF
THE BORROWER’S ASSETS, LIABILITIES OR EQUITY ACCOUNTS RESULTING FROM ANY
ADJUSTMENTS THAT, IN EACH CASE, WERE APPLICABLE TO, BUT NOT INCLUDED IN, THE
FINANCIAL STATEMENTS.


(C)                IN ADDITION, ALL CALCULATIONS AND DEFINED ACCOUNTING TERMS
USED HEREIN SHALL, UNLESS EXPRESSLY PROVIDED OTHERWISE, WHEN REFERRING TO ANY
PERSON, REFER TO SUCH PERSON ON A CONSOLIDATED BASIS AND MEAN SUCH PERSON AND
ITS CONSOLIDATED SUBSIDIARIES.


 

25

*Information marked with an asterisk herein has been omitted and filed
separately with the Commission pursuant to a request for confidential treatment.

--------------------------------------------------------------------------------

 
 


(D)               ALL REPRESENTATIONS AND CERTIFICATIONS TO BE MADE HEREUNDER BY
A RESPONSIBLE OFFICER OF THE BORROWER SHALL BE MADE BY SUCH PERSON IN HIS OR HER
CAPACITY AS AN OFFICER OF THE BORROWER, ON THE BORROWER’S BEHALF AND NOT IN SUCH
PERSON’S INDIVIDUAL CAPACITY.


SECTION 1.4            CLASSES AND TYPES OF ADVANCES. 

  Advances are distinguished by “Class” and “Type”.  The “Class” of an Advance
refers to the determination of whether such Advance is a  Term Advance or an
Incremental Term Advance, each of which constitutes a Class.  The “Type” of an
Advance refers to the determination whether such Advance is a Eurodollar Advance
or an Adjusted Base Rate Advance, each of which constitutes a Type.


SECTION 1.5            MISCELLANEOUS. 

  The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall” and vice versa.  Unless the context
requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to this Agreement, (e) any reference to
any law or regulation herein shall, unless otherwise specified, refer to such
law or regulation as amended, modified or supplemented from time to time and (f)
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible assets and Intangible Assets and
properties, including cash, securities, accounts and contract rights.


 


ARTICLE II
THE ADVANCES


SECTION 2.1            THE ADVANCES AND REPAYMENT TERMS. 

 


(A)                COMMITTED TERM ADVANCES.  DURING THE COMMITMENT PERIOD, EACH
TERM LENDER SEVERALLY AGREES, SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN
THIS AGREEMENT, TO MAKE TERM ADVANCES TO THE BORROWER, IN AN AMOUNT UP TO ITS
TERM COMMITMENT; PROVIDED  THAT (I) SUCH TERM ADVANCE SHALL NOT EXCEED THE
LESSER OF ITS REMAINING UNFUNDED TERM COMMITMENT AND ITS PRO RATA TERM SHARE OF
THE ADVANCE RATE FOR SUCH TERM ADVANCE, AND (II) THE AGGREGATE AMOUNT OF THE
TERM BORROWINGS SHALL NOT EXCEED THE LESSER OF THE AGGREGATE INITIAL TERM
COMMITMENTS AND THE ADVANCE RATE AT SUCH TIME.  THE AMOUNT OF ANY PRINCIPAL
REPAYMENT OF ANY SUCH TERM ADVANCES MAY NOT BE REBORROWED EXCEPT AS PROVIDED IN
SECTION 2.6(B)(VII).  [__________]*.


 

26

*Information marked with an asterisk herein has been omitted and filed
separately with the Commission pursuant to a request for confidential treatment.

--------------------------------------------------------------------------------

 
 


(B)               INCREMENTAL TERM ADVANCES.  IN THE EVENT ANY INCREMENTAL TERM
COMMITMENTS ARE ESTABLISHED PURSUANT TO SECTION 2.13, INCREMENTAL TERM ADVANCES
SHALL BE FUNDED AS SET FORTH IN SECTION 2.14 BY THE APPLICABLE INCREMENTAL TERM
LENDERS AT ANY TIME PRIOR TO THE MATURITY DATE.  DURING THE COMMITMENT PERIOD,
EACH APPLICABLE INCREMENTAL TERM LENDER SEVERALLY AGREES, SUBJECT TO THE TERMS
AND CONDITIONS SET FORTH IN THIS AGREEMENT, TO MAKE INCREMENTAL TERM ADVANCES TO
THE BORROWER, IN AN AMOUNT UP TO ITS INCREMENTAL TERM COMMITMENT WITH RESPECT TO
SUCH APPLICABLE SERIES; PROVIDED  THAT (I) SUCH INCREMENTAL TERM ADVANCE SHALL
NOT EXCEED THE LESSER OF ITS REMAINING UNFUNDED INCREMENTAL TERM COMMITMENT WITH
RESPECT TO SUCH APPLICABLE SERIES AND ITS PRO RATA INCREMENTAL TERM SHARE OF THE
ADVANCE RATE FOR SUCH INCREMENTAL TERM ADVANCE, AND (II) THE AGGREGATE AMOUNT OF
THE INCREMENTAL TERM BORROWINGS OF A SERIES SHALL NOT EXCEED THE LESSER OF THE
AGGREGATE INITIAL INCREMENTAL TERM COMMITMENTS OF SUCH SERIES AND THE ADVANCE
RATE AT SUCH TIME.  THE AMOUNT OF ANY PRINCIPAL REPAYMENT OF ANY SUCH
INCREMENTAL TERM ADVANCES MAY NOT BE REBORROWED EXCEPT AS PROVIDED IN SECTION
2.6(B)(VII).  [__________]*.


(C)                REPAYMENT OF ADVANCES.  ON THE MATURITY DATE, THE OUTSTANDING
PRINCIPAL AMOUNT OF ALL TERM ADVANCES AND INCREMENTAL TERM ADVANCES SHALL BE DUE
AND PAYABLE IN FULL AND THE BORROWER SHALL REPAY ALL SUCH AMOUNTS AND ALL OTHER
OBLIGATIONS ON SUCH DATE.


SECTION 2.2            METHOD OF TERM BORROWING AND INCREMENTAL TERM BORROWING. 

 


(A)                NOTICE.  EACH BORROWING SHALL BE MADE PURSUANT TO A NOTICE OF
BORROWING, GIVEN BY THE BORROWER NOT LATER THAN (I) IF THE BORROWING IS
COMPRISED OF EURODOLLAR ADVANCES, 12:00 P.M. (NEW YORK TIME) ON THE
[__________]* BEFORE THE REQUESTED BORROWING DATE AND (II) IF THE BORROWING IS
COMPRISED OF ADJUSTED BASE RATE ADVANCES, 12:00 P.M. (NEW YORK TIME) AT LEAST
[__________]* IN ADVANCE OF THE REQUESTED BORROWING DATE, IN EACH CASE TO THE
ADMINISTRATIVE AGENT’S APPLICABLE LENDING OFFICE.  THE ADMINISTRATIVE AGENT
SHALL GIVE TO EACH LENDER PROMPT NOTICE ON THE DAY OF RECEIPT OF A TIMELY NOTICE
OF BORROWING.  THE NOTICE OF BORROWING SHALL BE IN WRITING SPECIFYING (A) THE
BORROWING DATE (WHICH SHALL BE A BUSINESS DAY), (B) THE REQUESTED TYPE AND CLASS
OF ADVANCES COMPRISING SUCH BORROWING, (C) THE AGGREGATE AMOUNT OF SUCH
BORROWING, AND (D) IF SUCH BORROWING IS TO BE COMPRISED OF EURODOLLAR ADVANCES,
THE REQUESTED INTEREST PERIOD.  IN THE CASE OF A REQUESTED BORROWING COMPRISED
OF EURODOLLAR ADVANCES, FOLLOWING SUCH BORROWING, THE ADMINISTRATIVE AGENT SHALL
PROMPTLY NOTIFY EACH LENDER OF THE APPLICABLE INTEREST RATE UNDER SECTION
2.5(A)(II) FOR SUCH BORROWING AFTER ITS DETERMINATION.  IN THE CASE OF A TERM
BORROWING, EACH TERM LENDER, AND IN THE CASE OF ANY INCREMENTAL TERM BORROWING,
EACH RELEVANT INCREMENTAL TERM LENDER, SHALL MAKE AVAILABLE ITS PRO RATA TERM
SHARE OR PRO RATA INCREMENTAL TERM SHARE, AS APPLICABLE, OF SUCH BORROWING
BEFORE 2:00 P.M. (NEW YORK TIME) ON THE BORROWING DATE IN IMMEDIATELY AVAILABLE
FUNDS TO THE ADMINISTRATIVE AGENT AT ITS APPLICABLE LENDING OFFICE OR SUCH OTHER
LOCATION AS THE ADMINISTRATIVE AGENT MAY SPECIFY BY NOTICE TO THE LENDERS. 
AFTER THE ADMINISTRATIVE AGENT’S RECEIPT OF SUCH FUNDS AND UPON FULFILLMENT OF
THE APPLICABLE CONDITIONS SET FORTH IN ARTICLE III, THE ADMINISTRATIVE AGENT
WILL PROMPTLY MAKE SUCH FUNDS AVAILABLE TO THE BORROWER ON SUCH BORROWING DATE
IN THE OPERATING ACCOUNT.


(B)               CONVERSIONS AND CONTINUATIONS.  IN ORDER TO ELECT TO CONVERT
OR CONTINUE TERM ADVANCES UNDER THIS SECTION, THE BORROWER SHALL DELIVER AN
IRREVOCABLE NOTICE OF CONVERSION OR CONTINUATION TO THE ADMINISTRATIVE AGENT AT
ITS APPLICABLE LENDING OFFICE NO LATER THAN (I) 12:00

27

*Information marked with an asterisk herein has been omitted and filed
separately with the Commission pursuant to a request for confidential treatment.

--------------------------------------------------------------------------------

 
 


P.M. (NEW YORK TIME) AT LEAST [__________]* IN ADVANCE OF SUCH REQUESTED
CONVERSION DATE IN THE CASE OF A CONVERSION OF A EURODOLLAR ADVANCE TO AN
ADJUSTED BASE RATE ADVANCE (OR VICE VERSA), OR (II) 12:00 P.M. (NEW YORK TIME)
AT LEAST [__________]* IN ADVANCE OF SUCH REQUESTED CONVERSION DATE IN THE CASE
OF A CONVERSION INTO OR CONTINUATION OF EURODOLLAR ADVANCES TO OTHER EURODOLLAR
ADVANCES.  EACH SUCH NOTICE OF CONVERSION OR CONTINUATION SHALL BE IN WRITING OR
BY TELEX, TELECOPIER OR TELEPHONE, CONFIRMED PROMPTLY IN WRITING SPECIFYING (A)
THE REQUESTED CONVERSION OR CONTINUATION DATE (WHICH SHALL BE A BUSINESS DAY),
(B) THE AMOUNT, TYPE AND CLASS OF THE ADVANCES TO BE CONVERTED OR CONTINUED, (C)
WHETHER A CONVERSION OR CONTINUATION IS REQUESTED, AND IF A CONVERSION, INTO
WHAT TYPE OF ADVANCES OF THE SAME CLASS, AND (D) IN THE CASE OF A CONVERSION TO,
OR A CONTINUATION OF, EURODOLLAR ADVANCES, THE REQUESTED INTEREST PERIOD(S). 
PROMPTLY AFTER RECEIPT OF A NOTICE OF CONVERSION OR CONTINUATION UNDER THIS
PARAGRAPH, THE ADMINISTRATIVE AGENT SHALL THEREAFTER PROMPTLY PROVIDE EACH
LENDER WITH A COPY THEREOF AND, IN THE CASE OF A CONVERSION TO OR A CONTINUATION
OF EURODOLLAR ADVANCES, PROMPTLY NOTIFY EACH LENDER OF THE INTEREST RATE UNDER
SECTION 2.5(A)(II) AFTER ITS DETERMINATION.  IF THE BORROWER SHALL NOT HAVE
GIVEN A NOTICE OF CONVERSION OR CONTINUATION TO THE ADMINISTRATIVE AGENT
PURSUANT TO AND IN ACCORDANCE WITH THIS SECTION 2.2, THEN THE TYPE AND CLASS OF
THE ADVANCES SHALL AUTOMATICALLY BE CONTINUED AND, IN THE CASE OF EURODOLLAR
ADVANCES, SHALL BE FOR AN INTEREST PERIOD OF THE SAME DURATION AS THE INTEREST
PERIOD THEN ENDING; PROVIDED  THAT SUCH INTEREST PERIOD IS OTHERWISE PERMITTED
UNDER THIS AGREEMENT (AND IF SUCH INTEREST PERIOD IS NOT SO PERMITTED THEN SUCH
ADVANCE SHALL BE CONVERTED INTO AN ADJUSTED BASE RATE ADVANCE).  NOTWITHSTANDING
ANYTHING IN THIS AGREEMENT TO THE CONTRARY, CONVERSIONS OF EURODOLLAR ADVANCES
MAY ONLY BE MADE EFFECTIVE AT THE END OF THE APPLICABLE INTEREST PERIOD FOR SUCH
ADVANCES; PROVIDED, HOWEVER, THAT CONVERSIONS OF ADJUSTED BASE RATE ADVANCES MAY
BE MADE AT ANY TIME UPON THE REQUISITE ADVANCE NOTICE.  THE PORTION OF ADVANCES
COMPRISING PART OF THE SAME BORROWING THAT ARE CONVERTED TO ADVANCES OF ANOTHER
TYPE IN THE SAME CLASS OF ADVANCES SHALL CONSTITUTE A NEW BORROWING OF THE SAME
CLASS.


(C)                CERTAIN LIMITATIONS.  NOTWITHSTANDING ANYTHING IN PARAGRAPHS
(A) AND (B) ABOVE:

(I)                 AT NO TIME SHALL THERE BE MORE THAN THREE (3) INTEREST
PERIODS APPLICABLE TO OUTSTANDING EURODOLLAR ADVANCES;

(II)               IF ANY LENDER SHALL, AT LEAST ONE (1) BUSINESS DAY BEFORE THE
DATE OF ANY REQUESTED BORROWING, NOTIFY THE ADMINISTRATIVE AGENT THAT ANY CHANGE
IN LAW MAKES IT UNLAWFUL FOR SUCH LENDER OR ANY OF ITS APPLICABLE LENDING
OFFICES TO PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT TO MAKE EURODOLLAR
ADVANCES, OR TO FUND OR MAINTAIN EURODOLLAR ADVANCES, THE RIGHT OF THE BORROWER
TO SELECT EURODOLLAR ADVANCES FROM SUCH LENDER FOR SUCH BORROWING OR FOR ANY
SUBSEQUENT BORROWING SHALL BE SUSPENDED UNTIL SUCH LENDER SHALL AS SOON AS
PRACTICABLE NOTIFY THE ADMINISTRATIVE AGENT THAT THE CIRCUMSTANCES CAUSING SUCH
SUSPENSION NO LONGER EXIST, AND SUCH LENDER’S ADVANCE FOR SUCH BORROWING SHALL
BE AN ADJUSTED BASE RATE ADVANCE;

(III)             IF THE ADMINISTRATIVE AGENT IS UNABLE TO DETERMINE THE
EURODOLLAR RATE FOR ANY REQUESTED BORROWING AND THE ADMINISTRATIVE AGENT GIVES
TELEPHONIC OR TELECOPY NOTICE THEREOF TO THE BORROWER AS SOON AS PRACTICABLE,
THE RIGHT OF THE BORROWER TO SELECT EURODOLLAR ADVANCES OR FOR ANY SUBSEQUENT
BORROWING AND THE OBLIGATION OF THE LENDERS TO MAKE SUCH EURODOLLAR ADVANCES
SHALL BE SUSPENDED UNTIL THE ADMINISTRATIVE AGENT

 

28

*Information marked with an asterisk herein has been omitted and filed
separately with the Commission pursuant to a request for confidential treatment.

--------------------------------------------------------------------------------

 
 

SHALL AS SOON AS PRACTICABLE NOTIFY THE BORROWER AND THE LENDERS THAT THE
CIRCUMSTANCES CAUSING SUCH SUSPENSION NO LONGER EXIST, AND EACH ADVANCE
COMPRISING SUCH BORROWING SHALL BE AN ADJUSTED BASE RATE ADVANCE;

(IV)             IF THE REQUIRED LENDERS SHALL, BY 11:00 A.M. (NEW YORK TIME) AT
LEAST ONE (1) BUSINESS DAY BEFORE THE DATE OF ANY REQUESTED BORROWING, NOTIFY
THE ADMINISTRATIVE AGENT THAT THE EURODOLLAR RATE WILL NOT ADEQUATELY REFLECT
THE COST TO SUCH LENDERS OF MAKING OR FUNDING THEIR RESPECTIVE EURODOLLAR
ADVANCES AND THE ADMINISTRATIVE AGENT GIVES TELEPHONIC OR TELECOPY NOTICE
THEREOF TO THE BORROWER AS SOON AS PRACTICABLE, THE RIGHT OF THE BORROWER TO
SELECT EURODOLLAR ADVANCES FOR SUCH BORROWING OR FOR ANY SUBSEQUENT BORROWING
AND THE OBLIGATION OF THE LENDERS TO MAKE EURODOLLAR ADVANCES SHALL BE SUSPENDED
UNTIL THE ADMINISTRATIVE AGENT SHALL AS SOON AS PRACTICABLE NOTIFY THE BORROWER
AND THE LENDERS THAT THE CIRCUMSTANCES CAUSING SUCH SUSPENSION NO LONGER EXIST,
AND EACH ADVANCE COMPRISING SUCH BORROWING SHALL BE AN ADJUSTED BASE RATE
ADVANCE; AND

(V)               NO ADVANCE MAY BE CONVERTED OR CONTINUED AS A EURODOLLAR
ADVANCE AT ANY TIME WHEN AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING.


(D)               NOTICES IRREVOCABLE.  EACH NOTICE OF BORROWING AND EACH NOTICE
OF CONVERSION OR CONTINUATION DELIVERED BY THE BORROWER SHALL BE IRREVOCABLE AND
BINDING ON THE BORROWER.  IN THE CASE OF ANY BORROWING HEREUNDER OR ANY
BORROWING WHICH THE RELATED NOTICE OF CONVERSION OR CONTINUATION SPECIFIES IS TO
BE COMPRISED OF EURODOLLAR ADVANCES, THE BORROWER SHALL INDEMNIFY EACH LENDER
AGAINST ANY LOSS, OUT-OF-POCKET COST OR EXPENSE ACTUALLY INCURRED BY SUCH LENDER
AS A RESULT OF ANY FAILURE TO FULFILL ON OR BEFORE THE BORROWING DATE OR THE
DATE SPECIFIED IN SUCH NOTICE OF CONVERSION OR CONTINUATION FOR SUCH BORROWING
THE APPLICABLE CONDITIONS SET FORTH IN ARTICLE III, INCLUDING ANY LOSS, COST OR
EXPENSE ACTUALLY INCURRED BY REASON OF THE LIQUIDATION OR REEMPLOYMENT OF
DEPOSITS OR OTHER FUNDS ACQUIRED BY SUCH LENDER TO FUND THE ADVANCE TO BE MADE
BY SUCH LENDER AS PART OF SUCH BORROWING WHEN SUCH ADVANCE, AS A RESULT OF SUCH
FAILURE, IS NOT MADE ON SUCH DATE.  A CERTIFICATE OF A LENDER SETTING FORTH THE
AMOUNT OR AMOUNTS NECESSARY TO COMPENSATE SUCH LENDER AS SPECIFIED IN THIS
SECTION AND DELIVERED TO THE BORROWER SHALL BE CONCLUSIVE ABSENT MANIFEST
ERROR.  THE BORROWER SHALL PAY SUCH LENDER THE AMOUNT SHOWN AS DUE ON ANY SUCH
CERTIFICATE WITHIN [__________]* AFTER RECEIPT THEREOF.


(E)                ADMINISTRATIVE AGENT RELIANCE.  UNLESS THE ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED NOTICE FROM A LENDER BEFORE THE BORROWING DATE THAT
SUCH LENDER WILL NOT MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT SUCH LENDER’S
PRO RATA TERM SHARE OR PRO RATA INCREMENTAL TERM SHARE, AS APPLICABLE, OF THE
BORROWING, THE ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER HAS MADE ITS PRO
RATA TERM SHARE OR PRO RATA INCREMENTAL TERM SHARE, AS APPLICABLE, OF SUCH
BORROWING AVAILABLE TO THE ADMINISTRATIVE AGENT ON THE BORROWING DATE IN
ACCORDANCE WITH PARAGRAPH (A) OF THIS SECTION 2.2 AND THE ADMINISTRATIVE AGENT
MAY, IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE BORROWER ON THE
BORROWING DATE A CORRESPONDING AMOUNT.  IF AND TO THE EXTENT THAT SUCH LENDER
SHALL NOT HAVE SO MADE ITS SHARE OF SUCH BORROWING AVAILABLE TO THE
ADMINISTRATIVE AGENT, SUCH LENDER AGREES TO IMMEDIATELY PAY TO THE
ADMINISTRATIVE AGENT ON DEMAND SUCH CORRESPONDING AMOUNT, TOGETHER WITH INTEREST
ON SUCH AMOUNT, FOR EACH DAY FROM THE DATE SUCH AMOUNT IS MADE AVAILABLE TO THE
BORROWER UNTIL THE DATE SUCH AMOUNT IS REPAID TO THE ADMINISTRATIVE AGENT, AT
THE GREATER OF THE FEDERAL FUNDS EFFECTIVE

29

*Information marked with an asterisk herein has been omitted and filed
separately with the Commission pursuant to a request for confidential treatment.

--------------------------------------------------------------------------------

 
 


RATE AND A RATE DETERMINED BY THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH
BANKING INDUSTRY RULES ON INTERBANK COMPENSATION.  IF SUCH LENDER SHALL PAY TO
THE ADMINISTRATIVE AGENT SUCH CORRESPONDING AMOUNT AND INTEREST AS PROVIDED
ABOVE, SUCH CORRESPONDING AMOUNT SO REPAID SHALL CONSTITUTE SUCH LENDER’S
ADVANCE AS PART OF SUCH BORROWING FOR PURPOSES OF THIS AGREEMENT EVEN THOUGH NOT
MADE ON THE SAME DAY AS THE OTHER ADVANCES COMPRISING SUCH BORROWING.  IF SUCH
LENDER’S ADVANCE AS PART OF SUCH BORROWING IS NOT MADE AVAILABLE BY SUCH LENDER
WITHIN [__________]* OF THE BORROWING DATE, THE BORROWER SHALL REPAY SUCH
DEFAULTING LENDER’S SHARE OF SUCH BORROWING (TOGETHER WITH INTEREST THEREON, FOR
EACH DAY FROM THE DATE SUCH AMOUNT IS MADE AVAILABLE TO THE BORROWER UNTIL THE
DATE SUCH AMOUNT IS REPAID TO THE ADMINISTRATIVE AGENT, AT THE INTEREST RATE
APPLICABLE DURING SUCH PERIOD TO ADJUSTED BASE RATE ADVANCES) TO THE
ADMINISTRATIVE AGENT NOT LATER THAN [__________]* AFTER RECEIPT OF WRITTEN
NOTICE FROM THE ADMINISTRATIVE AGENT SPECIFYING SUCH LENDER’S SHARE OF SUCH
BORROWING THAT WAS NOT MADE AVAILABLE TO THE ADMINISTRATIVE AGENT.


(F)                LENDERS OBLIGATIONS SEVERAL.  THE FAILURE OF ANY LENDER TO
MAKE AN ADVANCE TO BE MADE BY IT AS PART OF ANY BORROWING OR TO PERFORM ANY
OTHER OBLIGATION HEREUNDER SHALL NOT RELIEVE ANY OTHER LENDER OF ITS OBLIGATION,
IF ANY, TO MAKE ITS ADVANCE ON THE APPLICABLE BORROWING DATE OR PERFORM SUCH
OTHER LENDER’S OBLIGATIONS HEREUNDER.  NO LENDER SHALL BE RESPONSIBLE FOR THE
FAILURE OF ANY OTHER LENDER TO MAKE AN ADVANCE TO BE MADE BY SUCH OTHER LENDER
ON ANY APPLICABLE BORROWING DATE OR ANY OTHER LENDER’S FAILURE TO PERFORM ITS
OBLIGATIONS UNDER ANY LOAN DOCUMENT.


(G)               EVIDENCE OF INDEBTEDNESS. 

(I)                 EACH LENDER SHALL MAINTAIN IN ACCORDANCE WITH ITS USUAL
PRACTICE AN ACCOUNT OR ACCOUNTS EVIDENCING THE INDEBTEDNESS OF THE BORROWER TO
SUCH LENDER RESULTING FROM THE ADVANCES MADE BY SUCH LENDER FROM TIME TO TIME,
INCLUDING THE AMOUNTS OF PRINCIPAL AND INTEREST PAYABLE AND PAID TO SUCH LENDER
FROM TIME TO TIME HEREUNDER.

(II)               THE ADMINISTRATIVE AGENT SHALL ALSO MAINTAIN ACCOUNTS IN
WHICH IT WILL RECORD (A) THE AMOUNT OF EACH ADVANCE MADE HEREUNDER, THE CLASS,
THE SERIES AND TYPE THEREOF AND THE INTEREST PERIOD WITH RESPECT THERETO, (B)
THE AMOUNT OF ANY PRINCIPAL OR INTEREST OR OTHER AMOUNTS DUE AND PAYABLE OR TO
BECOME DUE AND PAYABLE FROM THE BORROWER TO EACH LENDER HEREUNDER, (C) THE TERM
COMMITMENTS AND INCREMENTAL TERM COMMITMENTS OF EACH LENDER AND (D) THE AMOUNT
OF ANY SUM RECEIVED BY THE ADMINISTRATIVE AGENT HEREUNDER FROM THE BORROWER AND
EACH LENDER’S SHARE THEREOF.

(III)             THE ENTRIES MAINTAINED IN THE ACCOUNTS MAINTAINED PURSUANT TO
PARAGRAPHS (I) AND (II) ABOVE SHALL BE CONCLUSIVE OF THE EXISTENCE AND AMOUNTS
OF THE OBLIGATIONS THEREIN RECORDED ABSENT MANIFEST ERROR; PROVIDED  THAT, IN
THE EVENT OF ANY INCONSISTENCY BETWEEN THE ENTRIES IN THE ACCOUNTS MAINTAINED
PURSUANT TO PARAGRAPHS (I) AND (II) ABOVE, THE ENTRIES IN THE ACCOUNTS
MAINTAINED PURSUANT TO PARAGRAPH (II) ABOVE SHALL GOVERN; PROVIDED  FURTHER,
HOWEVER, THAT THE FAILURE OF THE ADMINISTRATIVE AGENT OR ANY LENDER TO MAINTAIN
SUCH ACCOUNTS OR ANY ERROR THEREIN SHALL NOT IN ANY MANNER AFFECT THE OBLIGATION
OF THE BORROWER TO REPAY THE OBLIGATIONS IN ACCORDANCE WITH THEIR TERMS.

 

30

*Information marked with an asterisk herein has been omitted and filed
separately with the Commission pursuant to a request for confidential treatment.

--------------------------------------------------------------------------------

 
 

(IV)             ANY LENDER MAY REQUEST THAT THE ADVANCES OWING TO SUCH LENDER
BE EVIDENCED BY A PROMISSORY NOTE (A “NOTE”).  IN SUCH EVENT, THE BORROWER SHALL
EXECUTE AND DELIVER TO SUCH LENDER A NOTE PAYABLE TO THE ORDER OF SUCH LENDER
AND ITS REGISTERED ASSIGNS AND IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO
THE ADMINISTRATIVE AGENT AND THE BORROWER.  THEREAFTER, THE ADVANCES EVIDENCED
BY SUCH NOTE AND INTEREST THEREON SHALL AT ALL TIMES (INCLUDING AFTER ANY
ASSIGNMENT PURSUANT TO SECTION 9.6) BE REPRESENTED BY ONE OR MORE NOTES PAYABLE
TO THE ORDER OF THE PAYEE NAMED THEREIN OR ANY ASSIGNEE PURSUANT TO SECTION 9.6,
EXCEPT TO THE EXTENT THAT ANY SUCH LENDER OR ASSIGNEE SUBSEQUENTLY RETURNS ANY
SUCH NOTE FOR CANCELLATION AND REQUESTS THAT SUCH ADVANCES ONCE AGAIN BE
EVIDENCED AS DESCRIBED IN PARAGRAPHS (I) AND (II) ABOVE.


SECTION 2.3            FEES. 


(A)                COMMITMENT FEES.  THE BORROWER AGREES TO PAY TO THE
ADMINISTRATIVE AGENT FOR THE RATABLE ACCOUNT OF THE APPLICABLE LENDERS
COMMITMENT FEES EQUAL TO (X) THE AVERAGE DAILY AMOUNT OF THE COMMITMENTS, TIMES
(Y) THE COMMITMENT FEE RATE.  THE COMMITMENT FEES PAYABLE PURSUANT TO THIS
CLAUSE (A) ARE DUE MONTHLY IN ARREARS ON EACH DISTRIBUTION DATE AND ON THE
MATURITY DATE.  THE COMMITMENT FEES SHALL BE PAID ON THE DATES DUE, IN
IMMEDIATELY AVAILABLE DOLLARS TO THE ADMINISTRATIVE AGENT, AND SHALL BE PROMPTLY
DISTRIBUTED BY THE ADMINISTRATIVE AGENT TO THE LENDERS IN ACCORDANCE WITH THEIR
PRO RATA TERM SHARES OR PRO RATA INCREMENTAL TERM SHARES, AS APPLICABLE, AND
ONCE PAID, ABSENT MANIFEST ERROR, THE COMMITMENT FEES SHALL NOT BE REFUNDABLE
UNDER ANY CIRCUMSTANCES.


(B)               ADDITIONAL FEES.  IN ADDITION TO THE COMMITMENT FEES, THE
BORROWER AGREES TO PAY TO MACQUARIE SUCH OTHER FEES IN THE AMOUNTS AND AT THE
TIMES AGREED UPON IN THE FEE LETTER (THE “ADDITIONAL FEES”).  


SECTION 2.4            REDUCTION OF THE COMMITMENTS. 

 


(A)                OPTIONAL COMMITMENT REDUCTIONS.  THE BORROWER SHALL HAVE THE
RIGHT, UPON AT LEAST [__________]* DAYS’ PRIOR IRREVOCABLE NOTICE TO THE
ADMINISTRATIVE AGENT, TO TERMINATE IN WHOLE OR REDUCE IN PART THE UNUSED PORTION
OF THE COMMITMENTS; PROVIDED  THAT EACH PARTIAL REDUCTION OF SUCH COMMITMENTS OF
EACH CLASS SHALL BE IN THE MINIMUM AGGREGATE AMOUNT OF $ [__________]*AND IN
INTEGRAL MULTIPLES OF [__________]*IN EXCESS THEREOF (OR SUCH LESSER AMOUNT AS
MAY THEN BE REMAINING).  EACH PARTIAL REDUCTION OF COMMITMENTS SHALL BE APPLIED
RATABLY AMONG THE LENDERS IN ACCORDANCE WITH THEIR PRO RATA TERM SHARES OR PRO
RATA INCREMENTAL TERM SHARES, AS APPLICABLE.


(B)               MANDATORY COMMITMENT REDUCTIONS.  UPON THE OCCURRENCE OF AN
ORIGINATIONS REDUCTION EVENT, ANY EXISTING COMMITMENTS (OTHER THAN WITH RESPECT
TO THEN OUTSTANDING BORROWING REQUESTS UNDER SECTION 2.1) SHALL BE TERMINATED
UNLESS THE ADMINISTRATIVE AGENT AND THE BORROWER OTHERWISE AGREE IN WRITING.


(C)                REDUCTION OF COMMITMENTS UPON ADVANCES.  UPON THE MAKING OF
EACH ADVANCE, THE CORRESPONDING COMMITMENTS SHALL BE AUTOMATICALLY AND
PERMANENTLY REDUCED BY THE AMOUNT OF SUCH ADVANCE EXCEPT AS PROVIDED IN SECTION
2.6(B)(VII).


 

31

*Information marked with an asterisk herein has been omitted and filed
separately with the Commission pursuant to a request for confidential treatment.

--------------------------------------------------------------------------------

 
 


(D)               REDUCTIONS OR TERMINATIONS PERMANENT.  EXCEPT AS EXPRESSLY
PROVIDED OTHERWISE IN THIS AGREEMENT, ANY REDUCTION OR TERMINATION OF THE
COMMITMENTS PURSUANT TO THIS SECTION 2.4 SHALL BE PERMANENT AND IRREVOCABLE,
WITH NO OBLIGATION OF THE LENDERS TO REINSTATE SUCH COMMITMENTS AND THE
COMMITMENT FEES SHALL THEREAFTER BE COMPUTED ON THE BASIS OF THE COMMITMENTS AS
SO REDUCED.  THE BORROWER MAY NOT REQUEST THE ESTABLISHMENT OF ANY INCREMENTAL
TERM COMMITMENTS OR AN ADDITIONAL SERIES, AS APPLICABLE, PURSUANT TO SECTION
2.13 FOLLOWING ANY REDUCTION OR TERMINATION OF ANY COMMITMENTS PURSUANT TO
SECTIONS 2.4(A) OR 2.4(B).  THE ADMINISTRATIVE AGENT SHALL GIVE EACH LENDER
PROMPT NOTICE OF ANY COMMITMENT REDUCTION OR TERMINATION.


SECTION 2.5            INTEREST. 

 


(A)                INTEREST ON ADVANCES.  THE BORROWER SHALL PAY, INCLUDING (IF
NECESSARY) FROM AMOUNTS AVAILABLE FROM THE INTEREST RESERVE AMOUNT, INTEREST ON
THE UNPAID PRINCIPAL AMOUNT OF EACH ADVANCE MADE BY EACH LENDER TO IT FROM THE
DATE OF SUCH ADVANCE UNTIL SUCH PRINCIPAL AMOUNT SHALL BE PAID IN FULL, AT THE
FOLLOWING RATES PER ANNUM:

(I)                 ADJUSTED BASE RATE ADVANCES.  IF SUCH ADVANCE IS AN ADJUSTED
BASE RATE ADVANCE, A RATE PER ANNUM EQUAL TO THE ADJUSTED BASE RATE PLUS  THE
APPLICABLE MARGIN, PAYABLE IN ARREARS ON EACH INTEREST PAYMENT DATE AND ON THE
DATE SUCH ADJUSTED BASE RATE ADVANCE SHALL BE PAID IN FULL.

(II)               EURODOLLAR ADVANCES.  IF SUCH ADVANCE IS A EURODOLLAR
ADVANCE, A RATE PER ANNUM EQUAL TO THE EURODOLLAR RATE FOR SUCH INTEREST PERIOD
PLUS  THE APPLICABLE MARGIN, PAYABLE IN ARREARS ON EACH INTEREST PAYMENT DATE
AND ON THE DATE SUCH EURODOLLAR ADVANCE SHALL BE PAID IN FULL.


(B)               ADDITIONAL INTEREST ON EURODOLLAR ADVANCES.  THE BORROWER
SHALL PAY TO EACH LENDER, SO LONG AS ANY SUCH LENDER SHALL BE REQUIRED UNDER
REGULATIONS OF THE FEDERAL RESERVE BOARD TO MAINTAIN RESERVES WITH RESPECT TO
LIABILITIES OR ASSETS CONSISTING OF OR INCLUDING EUROCURRENCY LIABILITIES,
ADDITIONAL INTEREST ON THE UNPAID PRINCIPAL AMOUNT OF EACH EURODOLLAR ADVANCE OF
SUCH LENDER, FROM THE EFFECTIVE DATE OF SUCH ADVANCE UNTIL SUCH PRINCIPAL AMOUNT
IS PAID IN FULL, AT AN INTEREST RATE PER ANNUM EQUAL AT ALL TIMES TO THE
REMAINDER OBTAINED BY SUBTRACTING (I) THE EURODOLLAR RATE FOR THE INTEREST
PERIOD FOR SUCH ADVANCE FROM (II) THE RATE OBTAINED BY DIVIDING SUCH EURODOLLAR
RATE BY A PERCENTAGE EQUAL TO [__________]* MINUS THE EURODOLLAR RATE RESERVE
PERCENTAGE OF SUCH LENDER FOR SUCH INTEREST PERIOD, PAYABLE ON EACH DATE ON
WHICH INTEREST IS PAYABLE ON SUCH ADVANCE.  SUCH ADDITIONAL INTEREST PAYABLE TO
ANY LENDER SHALL BE DETERMINED BY SUCH LENDER AND NOTIFIED TO THE BORROWER
THROUGH THE ADMINISTRATIVE AGENT (SUCH NOTICE TO INCLUDE THE CALCULATION OF SUCH
ADDITIONAL INTEREST, WHICH CALCULATION SHALL BE CONCLUSIVE ABSENT MANIFEST
ERROR, AND BE ACCOMPANIED BY ANY EVIDENCE INDICATING THE NEED FOR SUCH
ADDITIONAL INTEREST AS THE BORROWER MAY REASONABLY REQUEST).


(C)                USURY RECAPTURE.  IN THE EVENT THE RATE OF INTEREST
CHARGEABLE UNDER THIS AGREEMENT AT ANY TIME (CALCULATED AFTER GIVING AFFECT TO
ALL ITEMS CHARGED WHICH CONSTITUTE “INTEREST” UNDER APPLICABLE LAWS, INCLUDING
FEES AND MARGIN AMOUNTS, IF APPLICABLE) IS GREATER THAN THE MAXIMUM RATE, THE
UNPAID PRINCIPAL AMOUNT OF THE ADVANCES SHALL BEAR INTEREST AT THE MAXIMUM RATE
UNTIL THE TOTAL AMOUNT OF INTEREST PAID OR ACCRUED ON THE ADVANCES EQUALS THE

 

32

*Information marked with an asterisk herein has been omitted and filed
separately with the Commission pursuant to a request for confidential treatment.

--------------------------------------------------------------------------------

 
 


AMOUNT OF INTEREST WHICH WOULD HAVE BEEN PAID OR ACCRUED ON THE ADVANCES IF THE
STATED RATES OF INTEREST SET FORTH IN THIS AGREEMENT HAD AT ALL TIMES BEEN IN
EFFECT.  IN THE EVENT, UPON PAYMENT IN FULL OF THE ADVANCES, THE TOTAL AMOUNT OF
INTEREST PAID OR ACCRUED UNDER THE TERMS OF THIS AGREEMENT AND THE ADVANCES IS
LESS THAN THE TOTAL AMOUNT OF INTEREST WHICH WOULD HAVE BEEN PAID OR ACCRUED IF
THE RATES OF INTEREST SET FORTH IN THIS AGREEMENT HAD, AT ALL TIMES, BEEN IN
EFFECT, THEN THE BORROWER SHALL, TO THE EXTENT PERMITTED BY APPLICABLE LAW, PAY
THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE LENDERS AN AMOUNT EQUAL TO THE
DIFFERENCE BETWEEN (I) THE LESSER OF (A) THE AMOUNT OF INTEREST WHICH WOULD HAVE
BEEN CHARGED ON ITS ADVANCES IF THE MAXIMUM RATE HAD, AT ALL TIMES, BEEN IN
EFFECT AND (B) THE AMOUNT OF INTEREST WHICH WOULD HAVE ACCRUED ON ITS ADVANCES
IF THE RATES OF INTEREST SET FORTH IN THIS AGREEMENT HAD AT ALL TIMES BEEN IN
EFFECT AND (II) THE AMOUNT OF INTEREST ACTUALLY PAID UNDER THIS AGREEMENT ON ITS
ADVANCES.  IN THE EVENT THE LENDERS EVER RECEIVE, COLLECT OR APPLY AS INTEREST
ANY SUM IN EXCESS OF THE MAXIMUM RATE, SUCH EXCESS AMOUNT SHALL, TO THE EXTENT
PERMITTED BY LAW, BE APPLIED TO THE REDUCTION OF THE PRINCIPAL BALANCE OF THE
ADVANCES, AND IF NO SUCH PRINCIPAL IS THEN OUTSTANDING, SUCH EXCESS OR PART
THEREOF REMAINING SHALL BE PAID TO THE BORROWER.


(D)               DEFAULT INTEREST.  DURING THE CONTINUANCE OF ANY EVENT OF
DEFAULT, THE BORROWER SHALL (UNLESS OTHERWISE WAIVED BY THE REQUIRED LENDERS) ON
DEMAND PAY ADDITIONAL INTEREST [__________]*. 


SECTION 2.6            PREPAYMENTS. 


 


(A)                OPTIONAL.  SUBJECT TO ANY AMOUNTS DUE HEREUNDER, INCLUDING
SECTION 2.7, THE BORROWER MAY ELECT TO PREPAY, IN WHOLE OR IN PART, ADVANCES
CONSTITUTING PART OF THE SAME BORROWING, AFTER GIVING PRIOR WRITTEN NOTICE OF
SUCH ELECTION BY (I) 2:00 P.M. (NEW YORK TIME) AT LEAST [__________]* BEFORE
SUCH PREPAYMENT DATE IN THE CASE OF BORROWINGS WHICH ARE COMPRISED OF EURODOLLAR
ADVANCES, AND (II) 2:00 P.M (NEW YORK TIME) ON THE BUSINESS DAY OF SUCH
PREPAYMENT, IN THE CASE OF BORROWINGS WHICH ARE COMPRISED OF ADJUSTED BASE RATE
ADVANCES, IN EACH CASE TO THE ADMINISTRATIVE AGENT STATING THE PROPOSED DATE AND
AGGREGATE PRINCIPAL AMOUNT OF SUCH PREPAYMENT.  IF ANY SUCH NOTICE IS GIVEN, THE
ADMINISTRATIVE AGENT SHALL GIVE PROMPT NOTICE THEREOF TO EACH LENDER AND THE
BORROWER SHALL PREPAY ADVANCES COMPRISING PART OF THE SAME BORROWING IN WHOLE OR
RATABLY IN PART IN AN AGGREGATE PRINCIPAL AMOUNT EQUAL TO THE AMOUNT SPECIFIED
IN SUCH NOTICE, TOGETHER WITH ACCRUED INTEREST TO THE DATE OF SUCH PREPAYMENT ON
THE PRINCIPAL AMOUNT PREPAID AND AMOUNTS, IF ANY, REQUIRED TO BE PAID HEREUNDER
INCLUDING PURSUANT TO SECTION 2.7 AS A RESULT OF SUCH PREPAYMENT BEING MADE ON
SUCH DATE; PROVIDED, HOWEVER, THAT EACH PARTIAL PREPAYMENT SHALL BE IN AN
AGGREGATE PRINCIPAL AMOUNT NOT LESS THAN [__________]* (OR SUCH LESSER AMOUNT AS
MAY THEN BE OUTSTANDING).


(B)               MANDATORY.  THE BORROWER SHALL PREPAY ADVANCES OWING BY THEM
TO THE LENDERS IN AN AMOUNT EQUAL TO THE FOLLOWING:

(I)                 IMPAIRMENT PROCEEDS.  WITHIN [__________]* AFTER THE DATE OF
RECEIPT THEREOF BY THE BORROWER, THE SERVICER AND/OR ANY AFFILIATE OF THE
FOREGOING, AN AMOUNT EQUAL TO [__________]* OF ANY IMPAIRMENT PROCEEDS OF
FINANCED ASSETS RECEIVED BY THE BORROWER, THE SERVICER AND/OR ANY AFFILIATE OF
THE FOREGOING SHALL BE APPLIED TO THE ADVANCES IN ACCORDANCE WITH SECTION
2.6(D); PROVIDED  THAT IF THE BORROWER, THE SERVICER AND/OR ANY AFFILIATE OF THE
FOREGOING NOTIFIES THE COLLATERAL AGENT WITHIN SUCH

 

33

*Information marked with an asterisk herein has been omitted and filed
separately with the Commission pursuant to a request for confidential treatment.

--------------------------------------------------------------------------------

 
 

[__________]* PERIOD THAT IT INTENDS TO REPAIR, REPLACE (INCLUDING USING THE
PROCEEDS TO PURCHASE AN ALTERNATIVE OR REPLACEMENT EASEMENT) OR RESTORE THE CELL
TOWER DAMAGE RESULTING FROM SUCH CASUALTY OR CONDEMNATION, THE BORROWER SHALL
PREPAY THE ADVANCES WITHIN [__________]* OF RECEIPT OF SUCH IMPAIRMENT PROCEEDS
BY THE BORROWER, BY AN AMOUNT EQUAL TO [__________]* OF SUCH IMPAIRMENT PROCEEDS
LESS  THE AGGREGATE AMOUNT OF PAID INVOICES AND RECEIPTS PROVIDED TO COLLATERAL
AGENT FOR REASONABLE OUT-OF-POCKET COSTS AND EXPENSES FOR SUCH REPAIR,
REPLACEMENT, PURCHASE OR RESTORATION (AND SUCH AMOUNTS SHALL NOT BE DISBURSED
PURSUANT TO SECTION 5.14(B) PENDING SUCH REPAYMENT OF ADVANCES OR REPAIR,
REPLACEMENT, PURCHASE OR RESTORATION OF SUCH CELL TOWER).

(II)               ASSET DISPOSITION.  WITHIN [__________]* AFTER RECEIPT BY THE
BORROWER, THE SERVICER AND/OR ANY AFFILIATE OF THE FOREGOING OF NET CASH
PROCEEDS OF ANY ASSET DISPOSITION OF FINANCED ASSETS, WHETHER SUCH ASSET
DISPOSITION IS IN ONE OR A SERIES OF RELATED TRANSACTIONS, THE BORROWER SHALL
PREPAY THE ADVANCES BY AN AMOUNT EQUAL TO [__________]* OF SUCH NET CASH
PROCEEDS, AND ALL SUCH PREPAYMENTS SHALL BE APPLIED TO THE ADVANCES IN
ACCORDANCE WITH SECTION 2.6(D).

(III)             DEBT INCURRENCE.  WITHIN [__________]* AFTER RECEIPT BY THE
BORROWER OF NET CASH PROCEEDS OF ANY DEBT (OTHER THAN PERMITTED DEBT), THE
BORROWER SHALL PREPAY ALL OF THE ADVANCES AND ALL OTHER OBLIGATIONS OWING UNDER
THE LOAN DOCUMENTS.  ALL SUCH PREPAYMENTS SHALL BE APPLIED TO THE ADVANCES IN
ACCORDANCE WITH SECTION 2.6(D).  THE PROVISIONS OF THIS PARAGRAPH (III) SHALL
NOT BE DEEMED TO BE IMPLIED CONSENT TO THE INCURRENCE OF ANY DEBT OTHERWISE
PROHIBITED BY THE TERMS AND CONDITIONS OF THIS AGREEMENT.

(IV)             EQUITY ISSUANCES.  ON THE DATE OF RECEIPT BY THE BORROWER OF
ANY CASH PROCEEDS FROM A CAPITAL CONTRIBUTION TO OR THE ISSUANCE OR SALE OF
EQUITY INTERESTS OF THE BORROWER (OTHER THAN IN EACH CASE (I) A RELEVANT
ACQUISITION EQUITY INVESTMENT AND (II) CAPITAL CONTRIBUTIONS OR ISSUANCES OR
SALES OF EQUITY INTERESTS THE PROCEEDS OF WHICH ARE USED BY THE BORROWER TO
PURCHASE WIRELESS ASSETS THAT ARE NOT FINANCED ASSETS), THE BORROWER SHALL
PREPAY THE ADVANCES IN AN AGGREGATE AMOUNT EQUAL TO [__________]* OF SUCH NET
CASH PROCEEDS.  ALL SUCH PREPAYMENTS SHALL BE APPLIED TO THE ADVANCES IN
ACCORDANCE WITH SECTION 2.6(D).  THE PROVISIONS OF THIS PARAGRAPH (IV) SHALL NOT
BE DEEMED TO BE IMPLIED CONSENT TO ANY SUCH ISSUANCE OR SALE OTHERWISE
PROHIBITED BY THE TERMS AND CONDITIONS OF THIS AGREEMENT.

(V)               SALE OF A CREDIT PARTY.  IMMEDIATELY UPON ANY MERGER,
ACQUISITION OF ALL OF THE EQUITY, OR OTHER SIMILAR BUSINESS COMBINATION
TRANSACTION INVOLVING ANY CREDIT PARTY, INCLUDING WITHOUT LIMITATION, A CHANGE
OF CONTROL, THE BORROWER SHALL PREPAY ALL ADVANCES OWING BY IT TO THE LENDERS.

(VI)             INELIGIBLE ASSETS.  [__________]*.   

(VII)           FAILED ACQUISITIONS.  IN THE EVENT AN ADVANCE IS MADE HEREUNDER
TO FUND AN ACQUISITION REFERRED TO IN CLAUSE (II) OF THE DEFINITION OF RELEVANT
TERM ACQUISITION OR RELEVANT INCREMENTAL ACQUISITION, AS APPLICABLE (AN
“ACQUISITION ADVANCE”), AND SUCH ACQUISITION IS NOT CONSUMMATED WITHIN
[__________]* OF SUCH ACQUISITION ADVANCE

 

34

 

*Information marked with an asterisk herein has been omitted and filed
separately with the Commission pursuant to a request for confidential treatment.

--------------------------------------------------------------------------------

 
 

(ANY WIRELESS ASSET THAT IS THE SUBJECT OF SUCH UNCONSUMMATED ACQUISITION, THE
“FAILED ACQUISITION”), THE BORROWER SHALL REPAY THE ADVANCES IN AN AMOUNT EQUAL
TO THE ADVANCES ALLOCABLE TO SUCH FAILED ACQUISITION(S).  UPON SUCH REPAYMENT(S)
THE APPLICABLE COMMITMENT SHALL BE REINSTATED IN AN AMOUNT EQUAL TO SUCH
REPAYMENT(S).


(C)                ILLEGALITY.  IF ANY LENDER SHALL NOTIFY THE ADMINISTRATIVE
AGENT AND THE BORROWER THAT ANY CHANGE IN LAW MAKES IT UNLAWFUL FOR SUCH LENDER
OR ITS APPLICABLE LENDING OFFICE TO MAKE OR MAINTAIN ANY EURODOLLAR ADVANCE MADE
BY IT THAT IS THEN OUTSTANDING HEREUNDER OR TO GIVE EFFECT TO ITS OBLIGATIONS AS
CONTEMPLATED HEREBY WITH RESPECT TO ANY EURODOLLAR ADVANCE, SUCH EURODOLLAR
ADVANCE SHALL (I) (A) IF NOT PROHIBITED BY ANY LEGAL REQUIREMENT TO BE
MAINTAINED FOR THE DURATION OF THE APPLICABLE INTEREST PERIOD, ON THE LAST DAY
OF SUCH INTEREST PERIOD OR (B) IF PROHIBITED BY ANY LEGAL REQUIREMENT TO BE
MAINTAINED FOR THE DURATION OF THE APPLICABLE INTEREST PERIOD, ON THE
[__________]* FOLLOWING RECEIPT BY THE BORROWER OF SUCH NOTICE, BE CONVERTED TO
AN ADJUSTED BASE RATE ADVANCE (WHICH SHALL BE DEEMED TO BE PART OF THE SAME
EURODOLLAR BORROWING AS THE CONVERTED EURODOLLAR ADVANCE, NOTWITHSTANDING
ANYTHING HEREIN TO THE CONTRARY), AND (II) THE RIGHT OF THE BORROWER TO SELECT
EURODOLLAR ADVANCES FROM THE LENDERS HEREUNDER SHALL BE SUSPENDED UNTIL SUCH
LENDER SHALL AS SOON AS PRACTICABLE NOTIFY THE ADMINISTRATIVE AGENT THAT THE
CIRCUMSTANCES CAUSING SUCH SUSPENSION NO LONGER EXIST.  EACH LENDER AGREES TO
USE COMMERCIALLY REASONABLE EFFORTS (CONSISTENT WITH ITS INTERNAL POLICIES AND
SUBJECT TO LEGAL AND REGULATORY RESTRICTIONS) TO DESIGNATE A DIFFERENT
APPLICABLE LENDING OFFICE IF THE MAKING OF SUCH DESIGNATION WOULD AVOID THE
EFFECT OF THIS PARAGRAPH AND WOULD NOT, IN THE REASONABLE JUDGMENT OF SUCH
LENDER, BE OTHERWISE DISADVANTAGEOUS TO SUCH LENDER.


(D)               APPLICATION OF PAYMENTS; EFFECT OF NOTICE OF PREPAYMENT.  EACH
PAYMENT OR PREPAYMENT OF ADVANCES PURSUANT TO THIS SECTION 2.6 OR ANY OTHER
PROVISION OF THIS AGREEMENT SHALL BE APPLIED IN A MANNER SUCH THAT ALL ADVANCES
ARE PAID IN WHOLE OR RATABLY IN PART (WITH ADJUSTED BASE RATE ADVANCES BEING
PAID FIRST AND, THEREAFTER, EURODOLLAR ADVANCES), AND SUCH PROCEEDS ARE APPLIED
TO PAY OR PREPAY ALL CLASSES OF ADVANCES RATABLY.  ALL NOTICES GIVEN PURSUANT TO
THIS SECTION 2.6 SHALL BE IRREVOCABLE AND BINDING UPON THE BORROWER.


SECTION 2.7            FUNDING LOSSES. 

  If (a) any payment of principal of any Eurodollar Advance is made other than
on the last day of the Interest Period for such Advance as a result of any
payment pursuant to Section 2.6 or the acceleration of the maturity of the
Advances pursuant to Article VII or otherwise or (b) if the Borrower fails to
make a principal or interest payment with respect to any Eurodollar Advance on
the date such payment is due and payable, the Borrower shall, within
[__________]* after any written demand sent by any Lender to the Borrower
through the Administrative Agent, pay to Administrative Agent for the account of
such Lender any amounts (without duplication of any other amounts payable in
respect of breakage costs) estimated by such Lender (with reasonable supporting
detail of such calculation estimate, but without demonstration of actual loss)
as required to compensate such Lender for any additional losses, out-of-pocket
costs or expenses which it may reasonably incur as a result of such payment or
nonpayment, including any loss, cost or expense actually incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by any
Lender to fund or maintain such Advance (but excluding in any event any loss of
anticipated profits).  A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error.


 

 

35

 

*Information marked with an asterisk herein has been omitted and filed
separately with the Commission pursuant to a request for confidential treatment.

--------------------------------------------------------------------------------

 
 


SECTION 2.8            INCREASED COSTS. 

 


(A)                INCREASED COSTS GENERALLY.  IF ANY CHANGE IN LAW SHALL:

(I)                 IMPOSE, MODIFY OR DEEM APPLICABLE ANY RESERVE, SPECIAL
DEPOSIT, COMPULSORY LOAN, INSURANCE CHARGE OR SIMILAR REQUIREMENT AGAINST ASSETS
OF, DEPOSITS WITH OR FOR THE ACCOUNT OF, OR CREDIT EXTENDED OR PARTICIPATED IN
BY, ANY LENDER (EXCEPT ANY RESERVE REQUIREMENT REFLECTED IN THE EURODOLLAR RATE
RESERVE PERCENTAGE);

(II)               SUBJECT ANY LENDER TO ANY TAX OF ANY KIND WHATSOEVER WITH
RESPECT TO THIS AGREEMENT, OR ANY EURODOLLAR ADVANCE MADE BY IT, OR CHANGE THE
BASIS OF TAXATION OF PAYMENTS TO SUCH LENDER, IN RESPECT THEREOF (EXCEPT FOR
INDEMNIFIED TAXES OR OTHER TAXES COVERED BY SECTION 2.10 AND THE IMPOSITION OF,
OR ANY CHANGE IN THE RATE OF, ANY EXCLUDED TAX PAYABLE BY SUCH LENDER); OR

(III)             IMPOSE ON ANY LENDER, OR THE LONDON INTERBANK MARKET ANY OTHER
CONDITION, COST OR EXPENSE AFFECTING THIS AGREEMENT OR EURODOLLAR ADVANCES MADE
BY SUCH LENDER;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Advance (or of maintaining its
obligation to make any such Advance), or to increase the cost to such Lender, or
to reduce the amount of any sum received or receivable by such Lender (whether
of principal, interest or any other amount) then the Borrower will pay to such
Lender, such additional amount or amounts as will compensate such Lender for
such additional costs incurred or reduction suffered in accordance with
subsection (c) below.


(B)               CAPITAL REQUIREMENTS.  IF ANY LENDER REASONABLY DETERMINES
THAT ANY CHANGE IN LAW AFFECTING SUCH LENDER, OR ANY LENDING OFFICE OF SUCH
LENDER, OR SUCH LENDER’S HOLDING COMPANY, IF ANY, REGARDING CAPITAL REQUIREMENTS
HAS OR WOULD HAVE THE EFFECT OF REDUCING THE RATE OF RETURN ON SUCH LENDER’S
CAPITAL OR ON THE CAPITAL OF SUCH LENDER’S HOLDING COMPANY, IF ANY, AS A
CONSEQUENCE OF THIS AGREEMENT, THE COMMITMENTS OF SUCH LENDER OR THE ADVANCES
MADE BY SUCH LENDER TO A LEVEL BELOW THAT WHICH SUCH LENDER, OR SUCH LENDER’S
HOLDING COMPANY COULD HAVE ACHIEVED BUT FOR SUCH CHANGE IN LAW (TAKING INTO
CONSIDERATION SUCH LENDER’S, POLICIES AND THE POLICIES OF SUCH LENDER’S HOLDING
COMPANY WITH RESPECT TO CAPITAL ADEQUACY), THEN THE BORROWER WILL PAY TO SUCH
LENDER SUCH ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH LENDER OR SUCH
LENDER’S HOLDING COMPANY FOR ANY SUCH REDUCTION SUFFERED IN ACCORDANCE WITH
SUBSECTION (C) BELOW.


(C)                CERTIFICATES FOR REIMBURSEMENT.  A CERTIFICATE OF A LENDER
SETTING FORTH (WITH REASONABLE SUPPORTING DETAIL OF ITS ESTIMATE BUT WITHOUT
DEMONSTRATION OF ACTUAL LOSS) THE AMOUNT OR AMOUNTS NECESSARY TO COMPENSATE SUCH
LENDER OR ITS HOLDING COMPANY, AS THE CASE MAY BE, AS SPECIFIED IN PARAGRAPH (A)
OR (B) OF THIS SECTION AND DELIVERED TO THE BORROWER SHALL BE CONCLUSIVE ABSENT
MANIFEST ERROR.  THE BORROWER SHALL PAY TO SUCH LENDER, AS THE CASE MAY BE, THE
AMOUNT SHOWN AS DUE ON ANY SUCH CERTIFICATE WITHIN [__________]* AFTER RECEIPT
THEREOF.


 

36

*Information marked with an asterisk herein has been omitted and filed
separately with the Commission pursuant to a request for confidential treatment.

--------------------------------------------------------------------------------

 
 


(D)               DELAY IN REQUESTS.  FAILURE OR DELAY ON THE PART OF ANY LENDER
TO DEMAND COMPENSATION PURSUANT TO THIS SECTION SHALL NOT CONSTITUTE A WAIVER OF
SUCH LENDER’S RIGHT TO DEMAND SUCH COMPENSATION.


SECTION 2.9            PAYMENTS AND COMPUTATIONS. 

 


(A)                PAYMENT PROCEDURES.  THE BORROWER SHALL MAKE EACH PAYMENT
UNDER THIS AGREEMENT NOT LATER THAN 12:00 NOON (NEW YORK TIME) ON THE DAY WHEN
DUE TO THE ADMINISTRATIVE AGENT AT THE ADMINISTRATIVE AGENT’S APPLICABLE LENDING
OFFICE IN IMMEDIATELY AVAILABLE FUNDS.  EACH ADVANCE SHALL BE REPAID AND EACH
PAYMENT OF INTEREST THEREON AND ALL OTHER AMOUNTS DUE HEREUNDER SHALL BE PAID IN
DOLLARS.  EXCEPT AS SET FORTH IN SECTION 2.10, ALL PAYMENTS SHALL BE MADE
WITHOUT SETOFF, DEDUCTION, OR COUNTERCLAIM.  THE ADMINISTRATIVE AGENT WILL
PROMPTLY THEREAFTER, AND IN ANY EVENT PRIOR TO THE CLOSE OF BUSINESS ON THE DAY
ANY TIMELY PAYMENT IS MADE, CAUSE TO BE DISTRIBUTED LIKE FUNDS RELATING TO THE
PAYMENT OF PRINCIPAL, INTEREST, FEES AND SUCH OTHER AMOUNTS RATABLY (OTHER THAN
AMOUNTS PAYABLE SOLELY TO THE ADMINISTRATIVE AGENT, OR A SPECIFIC LENDER
PURSUANT TO SECTION 2.8, OR 2.10, BUT AFTER TAKING INTO ACCOUNT PAYMENTS
EFFECTED PURSUANT TO SECTION 9.4) IN ACCORDANCE WITH EACH LENDER’S PRO RATA TERM
SHARE, PRO RATA INCREMENTAL TERM SHARE OR OTHERWISE AS PROVIDED HEREIN, AS
APPLICABLE, TO THE LENDERS FOR THE ACCOUNT OF THEIR RESPECTIVE APPLICABLE
LENDING OFFICES, AND LIKE FUNDS RELATING TO THE PAYMENT OF ANY OTHER AMOUNT
PAYABLE TO ANY LENDER TO SUCH LENDER FOR THE ACCOUNT OF ITS APPLICABLE LENDING
OFFICES, IN EACH CASE TO BE APPLIED IN ACCORDANCE WITH THE TERMS OF SECTION
2.6(D) OF THIS AGREEMENT.


(B)               COMPUTATIONS.  ALL COMPUTATIONS OF INTEREST BASED ON THE PRIME
RATE SHALL BE MADE BY THE ADMINISTRATIVE AGENT ON THE BASIS OF A YEAR OF 365 OR
366 DAYS, AS THE CASE MAY BE, AND ALL COMPUTATIONS OF INTEREST BASED ON THE
FEDERAL FUNDS EFFECTIVE RATE OR THE EURODOLLAR RATE AND OF FEES SHALL BE MADE BY
THE ADMINISTRATIVE AGENT, ON THE BASIS OF A YEAR OF 360 DAYS, IN EACH CASE FOR
THE ACTUAL NUMBER OF DAYS (INCLUDING THE FIRST DAY, BUT EXCLUDING THE LAST DAY)
OCCURRING IN THE PERIOD FOR WHICH SUCH INTEREST OR FEES ARE PAYABLE.  EACH
DETERMINATION BY THE ADMINISTRATIVE AGENT OF AN INTEREST RATE SHALL BE
CONCLUSIVE AND BINDING FOR ALL PURPOSES, ABSENT MANIFEST ERROR.


(C)                NON-BUSINESS DAY PAYMENTS.  EXCEPT AS OTHERWISE PROVIDED FOR
IN THE DEFINITION OF “INTEREST PERIOD”, WHENEVER ANY PAYMENT SHALL BE STATED TO
BE DUE ON A DAY OTHER THAN A BUSINESS DAY, SUCH PAYMENT SHALL BE MADE ON THE
NEXT SUCCEEDING BUSINESS DAY, AND SUCH EXTENSION OF TIME SHALL IN SUCH CASE BE
INCLUDED IN THE COMPUTATION OF PAYMENT OF INTEREST OR FEES, AS THE CASE MAY BE.


(D)               AGENT RELIANCE.  UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED WRITTEN NOTICE FROM THE BORROWER PRIOR TO THE DATE ON WHICH ANY PAYMENT
IS DUE TO THE LENDERS THAT THE BORROWER WILL NOT MAKE SUCH PAYMENT IN FULL, THE
ADMINISTRATIVE AGENT MAY ASSUME THAT THE BORROWER HAS MADE SUCH PAYMENT IN FULL
TO THE ADMINISTRATIVE AGENT ON SUCH DATE AND THE ADMINISTRATIVE AGENT MAY, IN
RELIANCE UPON SUCH ASSUMPTION, CAUSE TO BE DISTRIBUTED TO EACH LENDER ON SUCH
DATE AN AMOUNT EQUAL TO THE AMOUNT THEN DUE TO SUCH LENDER.  IF AND TO THE
EXTENT THE BORROWER SHALL NOT HAVE SO MADE SUCH PAYMENT IN FULL TO
ADMINISTRATIVE AGENT, EACH LENDER SHALL REPAY TO THE ADMINISTRATIVE AGENT
FORTHWITH ON DEMAND SUCH AMOUNT DISTRIBUTED TO SUCH LENDER, TOGETHER WITH
INTEREST THEREON, FOR EACH DAY FROM THE DATE SUCH AMOUNT IS DISTRIBUTED TO

 

 

37

*Information marked with an asterisk herein has been omitted and filed
separately with the Commission pursuant to a request for confidential treatment.

--------------------------------------------------------------------------------

 
 


SUCH LENDER UNTIL THE DATE SUCH LENDER REPAYS SUCH AMOUNT TO THE ADMINISTRATIVE
AGENT, AT THE GREATER OF THE FEDERAL FUNDS EFFECTIVE RATE FOR SUCH DAY AND A
RATE DETERMINED BY THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING INDUSTRY
RULES ON INTERBANK COMPENSATION.


SECTION 2.10        TAXES. 

 


(A)                PAYMENTS FREE OF TAXES.  EXCEPT AS OTHERWISE REQUIRED BY ANY
APPLICABLE LEGAL REQUIREMENT, ANY AND ALL PAYMENTS BY OR ON ACCOUNT OF ANY
OBLIGATION OF THE BORROWER HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT SHALL BE
MADE FREE AND CLEAR OF AND WITHOUT REDUCTION OR WITHHOLDING FOR ANY INDEMNIFIED
TAXES OR OTHER TAXES, PROVIDED  THAT IF THE BORROWER SHALL BE REQUIRED BY ANY
LEGAL REQUIREMENT TO DEDUCT ANY INDEMNIFIED TAXES (INCLUDING ANY OTHER TAXES)
FROM SUCH PAYMENTS, THEN (I) THE SUM PAYABLE SHALL BE INCREASED AS NECESSARY SO
THAT AFTER MAKING ALL REQUIRED DEDUCTIONS (INCLUDING DEDUCTIONS APPLICABLE TO
ADDITIONAL SUMS PAYABLE UNDER THIS SECTION) THE APPLICABLE AGENT OR LENDER, AS
THE CASE MAY BE, RECEIVES AN AMOUNT EQUAL TO THE SUM IT WOULD HAVE RECEIVED HAD
NO SUCH DEDUCTIONS BEEN MADE, (II) THE BORROWER SHALL MAKE SUCH DEDUCTIONS AND
(III) THE BORROWER SHALL TIMELY PAY THE FULL AMOUNT DEDUCTED TO THE RELEVANT
GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH LEGAL REQUIREMENTS.


(B)               PAYMENT OF OTHER TAXES BY THE BORROWER.  WITHOUT LIMITING THE
PROVISIONS OF PARAGRAPH (A) ABOVE, THE BORROWER SHALL TIMELY PAY ANY OTHER TAXES
TO THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


(C)                INDEMNIFICATION BY THE BORROWER.  THE BORROWER SHALL
INDEMNIFY EACH AGENT, EACH LENDER, AND ANY OF THEIR RESPECTIVE AFFILIATES,
WITHIN [__________]* AFTER DEMAND THEREFOR, FOR THE FULL AMOUNT OF ANY
INDEMNIFIED TAXES OR OTHER TAXES (INCLUDING INDEMNIFIED TAXES OR OTHER TAXES
IMPOSED OR ASSERTED ON OR ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER THIS SECTION)
PAID BY SUCH AGENT, SUCH LENDER, OR SUCH AFFILIATE, AS THE CASE MAY BE, AND ANY
PENALTIES, INTEREST AND REASONABLE EXPENSES ARISING THEREFROM OR WITH RESPECT
THERETO, WHETHER OR NOT SUCH INDEMNIFIED TAXES OR OTHER TAXES WERE CORRECTLY OR
LEGALLY IMPOSED OR ASSERTED BY THE RELEVANT GOVERNMENTAL AUTHORITY.  A
CERTIFICATE AS TO THE AMOUNT OF SUCH PAYMENT OR LIABILITY DELIVERED TO THE
BORROWER BY AN AGENT, A LENDER OR ANY SUCH AFFILIATE (IN EACH CASE WITH A COPY
TO THE ADMINISTRATIVE AGENT), OR BY THE ADMINISTRATIVE AGENT ON ITS OWN BEHALF
OR ON BEHALF OF A LENDER OR ANY SUCH RELATED PARTY, SHALL BE CONCLUSIVE ABSENT
MANIFEST ERROR.


(D)               EVIDENCE OF PAYMENTS.  AS SOON AS PRACTICABLE AFTER ANY
PAYMENT OF INDEMNIFIED TAXES OR OTHER TAXES BY THE BORROWER TO A GOVERNMENTAL
AUTHORITY, THE BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT THE ORIGINAL
OR A CERTIFIED COPY OF A RECEIPT ISSUED BY SUCH GOVERNMENTAL AUTHORITY
EVIDENCING SUCH PAYMENT, A COPY OF THE RETURN REPORTING SUCH PAYMENT OR OTHER
EVIDENCE OF SUCH PAYMENT REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.


(E)                STATUS OF LENDERS.  ANY FOREIGN LENDER THAT IS ENTITLED TO AN
EXEMPTION FROM OR REDUCTION OF WITHHOLDING TAX UNDER THE LAW OF THE JURISDICTION
IN WHICH THE BORROWER IS RESIDENT FOR TAX PURPOSES, OR ANY TREATY TO WHICH SUCH
JURISDICTION IS A PARTY, WITH RESPECT TO PAYMENTS HEREUNDER OR UNDER ANY OTHER
LOAN DOCUMENT SHALL DELIVER TO THE BORROWER (WITH A COPY TO THE ADMINISTRATIVE
AGENT), AT THE TIME OR TIMES PRESCRIBED BY APPLICABLE LAW OR REASONABLY
REQUESTED BY THE BORROWER OR THE ADMINISTRATIVE AGENT, SUCH PROPERLY COMPLETED
AND EXECUTED

38

*Information marked with an asterisk herein has been omitted and filed
separately with the Commission pursuant to a request for confidential treatment.

--------------------------------------------------------------------------------

 
 


DOCUMENTATION PRESCRIBED BY APPLICABLE LAW AS WILL PERMIT SUCH PAYMENTS TO BE
MADE WITHOUT WITHHOLDING OR AT A REDUCED RATE OF WITHHOLDING.  IN ADDITION, ANY
LENDER, IF REQUESTED BY THE BORROWER OR THE ADMINISTRATIVE AGENT, SHALL DELIVER
SUCH OTHER DOCUMENTATION PRESCRIBED BY APPLICABLE LAW OR REASONABLY REQUESTED BY
THE BORROWER OR THE ADMINISTRATIVE AGENT AS WILL ENABLE THE BORROWER OR THE
ADMINISTRATIVE AGENT TO DETERMINE WHETHER OR NOT SUCH LENDER IS SUBJECT TO
BACKUP WITHHOLDING OR INFORMATION REPORTING REQUIREMENTS.

Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States of America, any Foreign Lender
shall deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be reasonably requested by the recipient) on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent, or as otherwise required by applicable law), whichever of
the following is applicable:

(I)                 TWO DULY COMPLETED COPIES OF INTERNAL REVENUE SERVICE FORM
W-8BEN CLAIMING ELIGIBILITY FOR BENEFITS OF AN INCOME TAX TREATY TO WHICH THE
UNITED STATES OF AMERICA IS A PARTY,

(II)               TWO DULY COMPLETED COPIES OF INTERNAL REVENUE SERVICE FORM
W-8ECI,

(III)             IN THE CASE OF A FOREIGN LENDER CLAIMING THE BENEFITS OF THE
EXEMPTION FOR PORTFOLIO INTEREST UNDER SECTION 881(C) OF THE CODE, (X) A
CERTIFICATE TO THE EFFECT THAT SUCH FOREIGN LENDER IS NOT (A) A “BANK” WITHIN
THE MEANING OF SECTION 881(C)(3)(A) OF THE CODE, (B) A “10 PERCENT SHAREHOLDER”
OF THE BORROWER WITHIN THE MEANING OF SECTION 881(C)(3)(B) OF THE CODE, OR (C) A
“CONTROLLED FOREIGN CORPORATION” DESCRIBED IN SECTION 881(C)(3)(C) OF THE CODE
AND (Y) TWO DULY COMPLETED COPIES OF INTERNAL REVENUE SERVICE FORM W-8BEN, OR

(IV)             ANY OTHER FORM PRESCRIBED BY APPLICABLE LAW AS A BASIS FOR
CLAIMING EXEMPTION FROM OR A REDUCTION IN UNITED STATES FEDERAL WITHHOLDING TAX
DULY COMPLETED TOGETHER WITH SUCH SUPPLEMENTARY DOCUMENTATION AS MAY BE
PRESCRIBED BY APPLICABLE LAW TO PERMIT THE BORROWER TO DETERMINE THE WITHHOLDING
OR DEDUCTION REQUIRED TO BE MADE.


(F)                TREATMENT OF CERTAIN REFUNDS.  IF ANY AGENT OR A LENDER,
DETERMINES, IN ITS SOLE DISCRETION, THAT IT HAS RECEIVED A REFUND OF ANY TAXES
OR OTHER TAXES AS TO WHICH IT HAS BEEN INDEMNIFIED BY THE BORROWER OR WITH
RESPECT TO WHICH THE BORROWER HAS PAID ADDITIONAL AMOUNTS PURSUANT TO THIS
SECTION, IT SHALL PAY TO THE BORROWER AN AMOUNT EQUAL TO SUCH REFUND (BUT ONLY
TO THE EXTENT OF INDEMNITY PAYMENTS MADE, OR ADDITIONAL AMOUNTS PAID, BY THE
BORROWER UNDER THIS SECTION WITH RESPECT TO THE TAXES OR OTHER TAXES GIVING RISE
TO SUCH REFUND), NET OF ALL REASONABLE OUT-OF-POCKET EXPENSES OF SUCH AGENT OR
SUCH LENDER, AS THE CASE MAY BE, AND WITHOUT INTEREST (OTHER THAN ANY INTEREST
PAID BY THE RELEVANT GOVERNMENTAL AUTHORITY WITH RESPECT TO SUCH REFUND),
PROVIDED  THAT THE BORROWER, UPON THE WRITTEN REQUEST OF THE ADMINISTRATIVE
AGENT OR SUCH LENDER, AGREES TO REPAY THE AMOUNT PAID OVER TO THE BORROWER (PLUS
ANY PENALTIES, INTEREST OR OTHER CHARGES IMPOSED BY THE RELEVANT GOVERNMENTAL
AUTHORITY) TO SUCH AGENT OR SUCH LENDER, IN THE EVENT SUCH AGENT OR SUCH LENDER
IS REQUIRED TO REPAY SUCH REFUND TO SUCH GOVERNMENTAL AUTHORITY; PROVIDED,
HOWEVER  THAT THE BORROWER SHALL NOT BE REQUIRED TO REPAY

 

39

*Information marked with an asterisk herein has been omitted and filed
separately with the Commission pursuant to a request for confidential treatment.

--------------------------------------------------------------------------------

 
 


SUCH AGENT OR SUCH LENDER AN AMOUNT IN EXCESS OF THE AMOUNT PAID OVER BY SUCH
PARTY TO THE BORROWER PURSUANT TO THIS SECTION 2.10(F).  THIS PARAGRAPH SHALL
NOT BE CONSTRUED TO REQUIRE ANY AGENT OR ANY LENDER TO MAKE AVAILABLE ITS TAX
RETURNS (OR ANY OTHER INFORMATION RELATING TO ITS TAXES THAT IT DEEMS
CONFIDENTIAL) TO THE BORROWER OR ANY OTHER PERSON.


SECTION 2.11        SHARING OF PAYMENTS, ETC. 

  If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Advances or other obligations hereunder resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of its Advances and accrued
interest thereon or other such obligations greater than its Ratable Share, then
the Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Advances and such other obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Advances and other
amounts owing them, provided  that: (i) if any such participations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest; and (ii) the provisions of this paragraph
shall not be construed to apply to (x) any payment made by the Borrower pursuant
to and in accordance with the express terms of this Agreement or (y) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Advances to any assignee or participant, other than
to the Borrower (as to which the provisions of this paragraph shall apply).  The
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against the Borrower rights of setoff
and counterclaim with respect to such participation as fully as if such Lender
were a direct creditor of the Borrower in the amount of such participation.


SECTION 2.12          APPLICABLE LENDING OFFICES. 

  Each Lender may book its Advances at any Applicable Lending Office selected by
such Lender and may change its Applicable Lending Office from time to time;
provided  that no increased costs payable under Section 2.8 would result from
such change.  All terms of this Agreement shall apply to any such Applicable
Lending Office and the Advances shall be deemed held by each Lender for the
benefit of such Applicable Lending Office.  Each Lender may, by written notice
to the Administrative Agent and the Borrower designate replacement or additional
Applicable Lending Offices through which Advances will be made by it and for
whose account repayments are to be made.


SECTION 2.13        INCREMENTAL TERM COMMITMENTS. 

  After the date when (i) Term Advances (whether or not outstanding) are in an
aggregate principal amount of greater than or equal to [__________]*or (ii) (x)
Incremental Term Advances under the immediately preceding Series of Incremental
Term Commitments made hereunder (whether or not outstanding) are in an aggregate
principal amount of greater than or equal to [__________]*and (y)
[__________]*or less of Incremental Term Commitments remain unfunded under such
Series, the Borrower may by written notice to the Administrative Agent, elect to
request the establishment of one or more series (each, a “Series”) of
incremental term commitments (the “Incremental Term Commitments”), in an
aggregate principal amount for all Series of Incremental Term Commitments not to
exceed [__________]*in the aggregate and not less than

 

40

*Information marked with an asterisk herein has been omitted and filed
separately with the Commission pursuant to a request for confidential treatment.

--------------------------------------------------------------------------------

 
 

[__________]*individually for any Series.  Upon receipt of any such notice, the
Administrative Agent shall, subject to the other provisions of this section,
consider arranging for a syndicate of lenders to provide the Incremental Term
Commitments for such new Series, which syndicate may consist of existing Lenders
or any other Persons that are Eligible Assignees (each, an “Incremental Term
Lender”); provided  that any Lender approached to provide all or a portion of
the Incremental Term Commitments may elect or decline, in its sole and absolute
discretion, to provide an additional Incremental Term Commitment; and, provided 
further  that the establishment of any Series of Incremental Term Commitment
will be at the sole and absolute discretion of the Administrative Agent.  The
Administrative Agent shall respond to any request for an Incremental Term
Commitment within [__________]* from the date of such request by the Borrower
and shall notify the Borrower whether or not an additional Series of the
Incremental Term Commitment will be established; provided  that the Borrower’s
request to establish such additional Series will be deemed withheld if the
Administrative Agent does not respond to such request within [__________]* from
the date of such request.  If the Administrative Agent agrees to establish an
additional Series of Incremental Term Commitments and one or more Incremental
Term Lenders notify the Administrative Agent of their decision to provide such
additional Incremental Term Commitments, the Administrative Agent shall, if it
has approved the establishment of such Incremental Term Commitment, provide
written notice to the Borrower and such Incremental Term Lender(s) of the date
on which the Incremental Term Commitment of such Series shall be effective,
which date shall be within [__________]* of the date of such written notice to
the Borrower.  Such Incremental Term Commitments of such Series shall become
effective as of such date; provided  that:


(A)                NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING ON SUCH DATE OR WOULD RESULT FROM THE EFFECTIVENESS OR FUNDING OF
SUCH ADDITIONAL SERIES OF INCREMENTAL TERM COMMITMENTS;


(B)               PRIOR TO ANY BORROWING UNDER (I) THE FIRST SERIES OF
INCREMENTAL TERM COMMITMENTS ESTABLISHED HEREUNDER, THE EXISTING TERM
COMMITMENTS SHALL BE FULLY FUNDED AND (II) ANY SUBSEQUENT INCREMENTAL TERM
COMMITMENTS, ANY THEN EXISTING SERIES OF INCREMENTAL TERM COMMITMENTS SHALL BE
FULLY FUNDED;


(C)                ANY INCREMENTAL TERM ADVANCES MADE PURSUANT TO AN INCREMENTAL
TERM COMMITMENT ON ANY BORROWING DATE SHALL BE MADE PURSUANT TO THE APPLICABLE
SERIES OF THE INCREMENTAL TERM COMMITMENT FOR ALL PURPOSES OF THIS AGREEMENT;
PROVIDED  THAT ALL ADVANCES (INCLUDING ANY TERM ADVANCES AND ANY OTHER
INCREMENTAL TERM ADVANCES) SHALL RANK PARI PASSU IN RIGHT OF PAYMENT AND AS TO
BENEFITS OF COLLATERAL;


(D)               THE MAKING OF ANY SERIES OF INCREMENTAL TERM ADVANCES SHALL BE
CONDITIONED ON SATISFACTION OF EACH OF THE CONDITIONS PRECEDENT SET FORTH IN
SECTION 3.3;


(E)                THE INCREMENTAL TERM COMMITMENTS SHALL BE ESTABLISHED
PURSUANT TO ONE OR MORE JOINDER AGREEMENTS IN FORM AND SUBSTANCE SATISFACTORY TO
THE ADMINISTRATIVE AGENT (EACH SUCH AGREEMENT, A “JOINDER AGREEMENT”) AND
EXECUTED AND DELIVERED BY THE BORROWER AND THE ADMINISTRATIVE AGENT; AND


 

41

*Information marked with an asterisk herein has been omitted and filed
separately with the Commission pursuant to a request for confidential treatment.

--------------------------------------------------------------------------------

 
 


(F)                THE BORROWER SHALL DELIVER OR CAUSE TO BE DELIVERED ANY LEGAL
OPINIONS (RELATED TO BASIC CORPORATE AND ENFORCEABILITY MATTERS WITH RESPECT TO
THE JOINDER AGREEMENT) OR OTHER DOCUMENTS REASONABLY REQUESTED BY THE
ADMINISTRATIVE AGENT IN CONNECTION WITH ANY SUCH TRANSACTION.


SECTION 2.14        TERMS AND FUNDING OF INCREMENTAL TERM ADVANCES. 

 


(A)                TERMS.  THE TERMS AND PROVISIONS OF THE INCREMENTAL TERM
ADVANCES AND INCREMENTAL TERM COMMITMENTS OF ANY SERIES SHALL BE IDENTICAL TO
THE TERM COMMITMENTS AND TERM ADVANCES IN ALL RESPECTS.


(B)               FUNDING.  ON ANY BORROWING DATE ON WHICH ANY INCREMENTAL TERM
COMMITMENTS OF ANY SERIES ARE EFFECTIVE AND WITH RESPECT TO AN INCREMENTAL TERM
BORROWING UNDER SECTION 2.1(B), SUBJECT TO THE SATISFACTION OF THE TERMS AND
CONDITIONS SET FORTH IN THIS AGREEMENT, (I) EACH INCREMENTAL TERM LENDER OF ANY
APPLICABLE SERIES SHALL MAKE AN INCREMENTAL TERM ADVANCE TO THE BORROWER (AN
“INCREMENTAL TERM ADVANCE”) IN AN AMOUNT EQUAL TO ITS PRO RATA INCREMENTAL TERM
SHARE OF THE INCREMENTAL TERM COMMITMENT OF SUCH SERIES, AND (II) EACH
INCREMENTAL TERM LENDER OF ANY APPLICABLE SERIES SHALL (EFFECTIVE AS OF THE DATE
SET FORTH IN ITS APPLICABLE JOINDER AGREEMENT) BECOME A LENDER HEREUNDER WITH
RESPECT TO THE INCREMENTAL TERM COMMITMENT OF SUCH SERIES AND THE INCREMENTAL
TERM ADVANCE OF SUCH LENDER MADE PURSUANT THERETO.  THE ADMINISTRATIVE AGENT
SHALL NOTIFY ALL LENDERS PROMPTLY UPON RECEIPT OF THE BORROWER’S NOTICE OF EACH
BORROWING DATE IN RESPECT OF A SERIES OF INCREMENTAL TERM COMMITMENTS AND THE
INCREMENTAL TERM ADVANCES OF SUCH SERIES.


SECTION 2.15        MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS. 

 


(A)                DESIGNATION OF A DIFFERENT LENDING OFFICE.  IF ANY LENDER
REQUESTS COMPENSATION UNDER SECTION 2.8, OR REQUIRES THE BORROWER TO PAY ANY
ADDITIONAL AMOUNT TO ANY LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF
ANY LENDER PURSUANT TO SECTION 2.10, THEN SUCH LENDER SHALL USE REASONABLE
EFFORTS TO DESIGNATE A DIFFERENT LENDING OFFICE FOR FUNDING OR BOOKING ITS
ADVANCES HEREUNDER OR TO ASSIGN ITS RIGHTS AND OBLIGATIONS HEREUNDER TO ANOTHER
OF ITS OFFICES, BRANCHES OR AFFILIATES, IF, IN THE JUDGMENT OF SUCH LENDER, SUCH
DESIGNATION OR ASSIGNMENT (I) WOULD ELIMINATE OR REDUCE AMOUNTS PAYABLE PURSUANT
TO SECTION 2.8 OR 2.10, AS THE CASE MAY BE, IN THE FUTURE AND (II) WOULD NOT
SUBJECT SUCH LENDER TO ANY UNREIMBURSED COST OR EXPENSE AND WOULD NOT OTHERWISE
BE DISADVANTAGEOUS TO SUCH LENDER.  THE BORROWER HEREBY AGREES TO PAY ALL
REASONABLE COSTS AND OUT-OF-POCKET EXPENSES INCURRED BY ANY LENDER IN CONNECTION
WITH ANY SUCH DESIGNATION OR ASSIGNMENT; PROVIDED  THAT SUCH COSTS AND EXPENSES
INCURRED BY ANY LENDER IN CONNECTION WITH ANY SUCH DESIGNATION OR ASSIGNMENT ARE
NOT GREATER THAN AMOUNTS PAYABLE UNDER SECTIONS 2.8 OR 2.10.


(B)               REPLACEMENT OF LENDERS.  IF (I) ANY LENDER REQUESTS
COMPENSATION UNDER SECTION 2.8, (II) THE BORROWER IS REQUIRED TO PAY ANY
ADDITIONAL AMOUNT TO ANY LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF
ANY LENDER PURSUANT TO SECTION 2.10, (III) ANY LENDER DEFAULTS IN ITS OBLIGATION
TO FUND ADVANCES HEREUNDER, OR (IV) ANY LENDER BECOMES A NON-­CONSENTING LENDER,
THEN THE BORROWER MAY, AT ITS SOLE EXPENSE AND EFFORT, UPON NOTICE TO SUCH
LENDER AND THE ADMINISTRATIVE AGENT, REQUIRE SUCH LENDER TO ASSIGN AND DELEGATE,
WITHOUT RECOURSE (IN ACCORDANCE WITH AND SUBJECT TO THE RESTRICTIONS CONTAINED
IN, AND CONSENTS REQUIRED

 

42

*Information marked with an asterisk herein has been omitted and filed
separately with the Commission pursuant to a request for confidential treatment.

--------------------------------------------------------------------------------

 
 


BY, SECTION 9.6), ALL OF ITS INTERESTS, RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT AND THE RELATED LOAN DOCUMENTS TO AN ASSIGNEE THAT SHALL ASSUME SUCH
OBLIGATIONS (WHICH ASSIGNEE MAY BE ANOTHER LENDER, IF A LENDER ACCEPTS SUCH
ASSIGNMENT), PROVIDED  THAT: (A) THE ADMINISTRATIVE AGENT SHALL HAVE BEEN PAID
THE PROCESSING AND RECORDING FEE SPECIFIED IN SECTION 9.6; (B) SUCH LENDER SHALL
HAVE RECEIVED PAYMENT OF AN AMOUNT EQUAL TO THE OUTSTANDING PRINCIPAL OF ITS
ADVANCES, ACCRUED INTEREST THEREON, ACCRUED FEES AND ALL OTHER AMOUNTS PAYABLE
TO IT HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS (INCLUDING ANY AMOUNTS UNDER
SECTION 2.8) FROM THE ASSIGNEE (TO THE EXTENT OF SUCH OUTSTANDING PRINCIPAL AND
ACCRUED INTEREST AND FEES) OR THE BORROWER (IN THE CASE OF ALL OTHER AMOUNTS);
(C) IN THE CASE OF ANY SUCH ASSIGNMENT RESULTING FROM A CLAIM FOR COMPENSATION
UNDER SECTION 2.8 OR PAYMENTS REQUIRED TO BE MADE PURSUANT TO SECTION 2.10, SUCH
ASSIGNMENT WILL RESULT IN A REDUCTION IN SUCH COMPENSATION OR PAYMENTS
THEREAFTER; AND (D) SUCH ASSIGNMENT DOES NOT CONFLICT WITH LEGAL REQUIREMENTS. 
A LENDER SHALL NOT BE REQUIRED TO MAKE ANY SUCH ASSIGNMENT OR DELEGATION IF,
PRIOR THERETO, AS A RESULT OF A WAIVER BY SUCH LENDER OR OTHERWISE, THE
CIRCUMSTANCES ENTITLING THE BORROWER TO REQUIRE SUCH ASSIGNMENT AND DELEGATION
CEASE TO APPLY.


ARTICLE III
EFFECTIVENESS AND CONDITIONS OF LENDING


SECTION 3.1            CONDITIONS TO SIGNING. 

  


(A)                THIS AGREEMENT SHALL BECOME EFFECTIVE UPON RECEIPT BY THE
ADMINISTRATIVE AGENT OF EACH OF THE FOLLOWING DOCUMENTS, DULY EXECUTED BY ALL
THE PARTIES THERETO AND IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE
AGENT IN ITS SOLE DISCRETION:

(I)                 THE CREDIT AGREEMENT;

(II)               THE CONSENT OF THE CLASS A INTERESTS OF HOLDINGS TO THE
CREDIT PARTIES’ ENTRY INTO THIS AGREEMENT AND THE USE OF PROCEEDS OF THE
ADVANCES AS SET FORTH IN SECTION 5.10;

(III)             THE FEE LETTER;

(IV)             THE RIGHT OF FIRST REFUSAL AGREEMENT; AND

(V)               THE LETTER AGREEMENT, DATED AS OF THE DATE HEREOF, BY AND
AMONG THE PARENT, INTERMEDIATE HOLDINGS, THE BORROWER AND MACQUARIE WHICH, AMONG
OTHER THINGS, EXTENDS THE EXCLUSIVITY PERIOD (AS DEFINED THEREIN) TO SEPTEMBER
21, 2012.


(B)               NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, IN
THE EVENT THAT THE CONDITIONS SET FORTH IN SECTION 3.2 BELOW HAVE NOT BEEN
SATISFIED OR WITH THE CONSENT OF THE ADMINISTRATIVE AGENT IN ITS SOLE DISCRETION
WAIVED ON OR PRIOR TO SEPTEMBER 30, 2012, THEN THIS AGREEMENT SHALL
AUTOMATICALLY TERMINATE AND BE OF NO FURTHER FORCE AND EFFECT; PROVIDED  THAT
NOTWITHSTANDING THE FOREGOING, SECTIONS 3.1(B), 9.4 AND 9.5 SHALL SURVIVE SUCH
TERMINATION IN THEIR ENTIRETY TO THE SAME EXTENT AS IF THE FUNDING DATE HAD
OCCURRED.  EACH CREDIT PARTY AGREES THAT IT SHALL USE ITS BEST EFFORTS TO CAUSE
THE CONDITIONS SET FORTH IN SECTION 3.2 BELOW TO BE SATISFIED ON OR PRIOR TO
SEPTEMBER 30, 2012. 

 

43

*Information marked with an asterisk herein has been omitted and filed
separately with the Commission pursuant to a request for confidential treatment.


 

--------------------------------------------------------------------------------

 
 


SECTION 3.2            CONDITIONS PRECEDENT TO THE ADVANCE FOR THE INITIAL
WIRELESS ASSETS. 

  The obligation of each Lender to make the Advance(s) to the Borrower with
respect to the Initial Wireless Asset(s) that are Eligible Assets shall be
subject to the following conditions precedent on the Borrowing Date (the
statements in (w) and (x) below shall be true, and each of the giving of the
applicable Notice of Borrowing and the acceptance by the Borrower of the
proceeds of such Borrowing, shall constitute a representation and warranty by
the Borrower that on the date of such Borrowing such statements are true):


(A)                THE ADMINISTRATIVE AGENT AND THE LENDERS SHALL HAVE RECEIVED
(I) EACH OF THE LOAN DOCUMENTS (OTHER THAN THE MORTGAGES WHICH SHALL BE
DELIVERED IN ACCORDANCE WITH SECTION 5.18), DATED ON OR BEFORE SUCH DAY, DULY
EXECUTED BY ALL THE PARTIES THERETO AND (II) ALL OF THE SCHEDULES AND EXHIBITS
TO THE CREDIT AGREEMENT, IN EACH CASE IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT IN ITS SOLE DISCRETION;


(B)               THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED:

(I)                 (X) CERTIFIED ORGANIZATIONAL DOCUMENTS FOR THE BORROWER AND
CERTIFICATES FROM THE APPROPRIATE GOVERNMENTAL AUTHORITY FOR THE BORROWER
CERTIFYING AS TO THE GOOD STANDING AND EXISTENCE OF THE BORROWER IN ITS STATE OF
FORMATION, AND ITS GOOD STANDING AND QUALIFICATION, IF REQUIRED, TO DO BUSINESS
IN ANY OTHER STATE WHERE IT DOES BUSINESS AND (Y) THE RESOLUTIONS OF THE BOARD
OF DIRECTORS, MANAGER OR GENERAL PARTNER, AS THE CASE MAY BE, OF THE BORROWER
APPROVING THE LOAN DOCUMENTS AND THE OTHER DOCUMENTS TO BE DELIVERED BY THE
BORROWER UNDER THE LOAN DOCUMENTS AND THE PERFORMANCE OF THE OBLIGATIONS OF THE
BORROWER THEREUNDER.  ALL SUCH DOCUMENTS AND THE INCUMBENCY OF EACH PERSON
EXECUTING LOAN DOCUMENTS ON BEHALF OF THE BORROWER MUST BE CERTIFIED BY AN
APPROPRIATE OFFICER FOR THE BORROWER;

(II)               (X) CERTIFIED ORGANIZATIONAL DOCUMENTS FOR INTERMEDIATE
HOLDINGS AND CERTIFICATES FROM THE APPROPRIATE GOVERNMENTAL AUTHORITY FOR
INTERMEDIATE HOLDINGS CERTIFYING AS TO THE GOOD STANDING AND EXISTENCE OF
INTERMEDIATE HOLDINGS IN ITS STATE OF FORMATION, AND ITS GOOD STANDING AND
QUALIFICATION, IF REQUIRED, TO DO BUSINESS IN ANY OTHER STATE WHERE IT DOES
BUSINESS AND (Y) THE RESOLUTIONS OF THE BOARD OF DIRECTORS, MANAGER OR GENERAL
PARTNER, AS THE CASE MAY BE, OF INTERMEDIATE HOLDINGS APPROVING THE LOAN
DOCUMENTS, THE BORROWER LLC AGREEMENT AND THE OTHER DOCUMENTS TO BE DELIVERED BY
INTERMEDIATE HOLDINGS UNDER THE LOAN DOCUMENTS AND THE PERFORMANCE OF THE
OBLIGATIONS OF INTERMEDIATE HOLDINGS THEREUNDER.  ALL SUCH DOCUMENTS AND THE
INCUMBENCY OF EACH PERSON EXECUTING LOAN DOCUMENTS ON BEHALF OF INTERMEDIATE
HOLDINGS MUST BE CERTIFIED BY AN APPROPRIATE OFFICER FOR INTERMEDIATE HOLDINGS;
AND

(III)             (X) CERTIFIED ORGANIZATIONAL DOCUMENTS FOR THE SERVICER AND
CERTIFICATES FROM THE APPROPRIATE GOVERNMENTAL AUTHORITY FOR THE SERVICER
CERTIFYING AS TO THE GOOD STANDING AND EXISTENCE OF THE SERVICER IN ITS STATE OF
FORMATION, AND ITS GOOD STANDING AND QUALIFICATION, IF REQUIRED, TO DO BUSINESS
IN ANY OTHER STATE WHERE IT DOES BUSINESS AND (Y) THE RESOLUTIONS OF THE BOARD
OF DIRECTORS, MANAGER OR GENERAL PARTNER, AS THE CASE MAY BE, OF THE SERVICER
APPROVING THE SERVICING AGREEMENT AND THE PERFORMANCE OF THE OBLIGATIONS OF THE
SERVICER THEREUNDER.  ALL SUCH DOCUMENTS AND THE INCUMBENCY OF EACH

 

44

*Information marked with an asterisk herein has been omitted and filed
separately with the Commission pursuant to a request for confidential treatment.

--------------------------------------------------------------------------------

 
 

PERSON EXECUTING THE SERVICING AGREEMENT ON BEHALF OF THE SERVICER MUST BE
CERTIFIED BY AN APPROPRIATE OFFICER FOR THE SERVICER.


(C)                THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED EVIDENCE
REASONABLY SATISFACTORY TO THE LENDERS WITH RESPECT TO THE CAPITALIZATION OF THE
CREDIT PARTIES;


(D)               SUBJECT TO SECTION 5.18, ACCEPTABLE SECURITY INTERESTS SHALL
HAVE BEEN GRANTED WITH RESPECT TO THE COLLATERAL SUBJECT ONLY TO PERMITTED
LIENS; PROVIDED  THAT THE COLLATERAL GRANTED UNDER THE INTERMEDIATE HOLDINGS
PLEDGE AGREEMENT SHALL BE FREE AND CLEAR OF ALL LIENS OTHER THAN THE LIEN
GRANTED TO THE COLLATERAL AGENT, FOR THE BENEFIT OF THE LENDERS;


(E)                THE AMENDMENT TO THE SERVICING AGREEMENT SHALL HAVE BEEN
DELIVERED TO THE ADMINISTRATIVE AGENT AND SHALL BE IN FULL FORCE AND EFFECT AND
IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT IN ITS SOLE
DISCRETION AND SHALL CONTAIN PROVISIONS RELATING TO THE SUBORDINATION OF SUCH
AGREEMENT TO THE RIGHTS OF THE LENDERS AND AGENTS UNDER THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS AND A CONSENT OF THE COLLATERAL ASSIGNMENT OF THE
BORROWER’S RIGHTS UNDER THE SERVICING AGREEMENT TO THE COLLATERAL AGENT;


(F)                THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ALL OTHER
MATERIAL THIRD PARTY AND GOVERNMENTAL CONSENTS (X) NECESSARY FOR THE OWNERSHIP
AND OPERATION OF EACH INITIAL WIRELESS ASSET (INCLUDING, WITHOUT LIMITATION,
EVIDENCE OF PROPER REGISTRATION AND LICENSING WITH THE FEDERAL AVIATION
ADMINISTRATION AND THE FEDERAL COMMUNICATIONS COMMISSION) AND (Y) IN CONNECTION
WITH THE LOAN DOCUMENTS, IN EACH CASE DULY EXECUTED BY EACH PARTY THERETO AND IN
FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT IN ITS SOLE
DISCRETION;


(G)               THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED (I) AN ORIGINAL,
OR CERTIFIED COPIES OF, EVIDENCE OF INSURANCE (INCLUDING TITLE INSURANCE FOR THE
INITIAL WIRELESS ASSETS) AND (II) ORIGINALS OF CUSTOMARY LENDER’S LOSS PAYEE
ENDORSEMENTS FOR ALL CASUALTY INSURANCE POLICIES AND ADDITIONAL INSURED
ENDORSEMENTS FOR ALL LIABILITY POLICIES, IN EACH CASE IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO ADMINISTRATIVE AGENT FOR ALL INSURANCE POLICIES
COVERING THE BORROWER, THE SERVICER AND WIRELESS ASSETS ACCEPTABLE TO
ADMINISTRATIVE AGENT;


(H)               THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED (X) A LEGAL
OPINION FROM WUERSCH & GERING LLP, NEW YORK COUNSEL TO THE CREDIT PARTIES (WHICH
SHALL INCLUDE AN OPINION REGARDING NO CONFLICT WITH HOLDINGS’, INTERMEDIATE
HOLDINGS’ AND THE BORROWER’S ORGANIZATIONAL DOCUMENTS) AND (Y) A
NON-CONSOLIDATION OPINION FROM HAYNES & BOONE, LLP, SPECIAL COUNSEL TO THE
CREDIT PARTIES, AND EACH SUCH OPINION SHALL BE IN FORM AND SUBSTANCE
SATISFACTORY TO THE ADMINISTRATIVE AGENT;


(I)                 THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED (I) TO THE
EXTENT AVAILABLE, EVIDENCE OF AT LEAST THREE (3) RENT PAYMENTS WITH RESPECT TO
THE TENANT LEASES ON THE INITIAL WIRELESS ASSETS WITHIN THE NINE-MONTH PERIOD
PRECEDING THE DATE OF ACQUISITION OF SUCH INITIAL WIRELESS ASSETS (OR IN THE
CASE OF TENANT LEASES PROVIDING FOR THE PAYMENT OF RENT ON AN ANNUAL BASIS,
EVIDENCE OF THE MOST RECENT RENT PAYMENT, OR IN THE CASE OF TENANT LEASES
PROVIDING FOR PAYMENT ON A SEMI-ANNUAL BASIS, EVIDENCE OF THE TWO (2) MOST
RECENT RENT PAYMENTS) AND (II) THE BORROWER’S BANK STATEMENTS FOR THE PAST THREE
(3) MONTHS AND A REPORT DETAILING AND RECONCILING THE CASH COLLECTIONS
ASSOCIATED WITH SUCH BANK STATEMENTS;


 

45

*Information marked with an asterisk herein has been omitted and filed
separately with the Commission pursuant to a request for confidential treatment.

--------------------------------------------------------------------------------

 
 


(J)                 THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED COPIES OF ALL
DOCUMENTS, FINANCIAL INFORMATION AND OTHER REPORTS DELIVERED PURSUANT TO THE
SERVICING AGREEMENT;


(K)               SINCE SEPTEMBER 30, 2011, THERE HAS BEEN NO EVENT OR
CIRCUMSTANCE THAT HAS HAD OR COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT;


(L)                 THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED THE FINANCIAL
STATEMENTS AND ALL DOCUMENTATION AND RELATED INFORMATION REQUESTED BY THE
ADMINISTRATIVE AGENT, AND ALL SUCH DOCUMENTATION SHALL BE IN FORM AND SUBSTANCE
SATISFACTORY TO THE ADMINISTRATIVE AGENT;


(M)             THERE SHALL NOT EXIST ANY ACTION, SUIT, INVESTIGATION,
LITIGATION OR PROCEEDING OR OTHER LEGAL OR REGULATORY DEVELOPMENTS, PENDING OR
THREATENED IN ANY COURT OR BEFORE ANY ARBITRATOR OR GOVERNMENTAL BODY THAT, IN
THE REASONABLE OPINION OF THE ADMINISTRATIVE AGENT, SINGLY OR IN THE AGGREGATE,
MATERIALLY IMPAIRS ANY OF THE TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS,
OR COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;


(N)               THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED UCC FINANCING
STATEMENTS DULY AUTHORIZED BY THE CREDIT PARTIES WITH RESPECT TO ALL PERSONAL
PROPERTY COLLATERAL OF THE CREDIT PARTIES, FOR FILING IN ALL JURISDICTIONS AS
MAY BE NECESSARY OR, IN THE OPINION OF THE LENDERS, DESIRABLE, TO PERFECT THE
SECURITY INTERESTS CREATED IN SUCH COLLATERAL PURSUANT TO THE SECURITY DOCUMENTS
(INCLUDING, WITHOUT LIMITATION, A FIXTURE FILING IN THE COUNTY WHERE EACH CELL
TOWER THAT CONSTITUTES COLLATERAL IS LOCATED IN FORM AND SUBSTANCE ACCEPTABLE TO
THE COLLATERAL AGENT);


(O)               THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED (I) AN AMENDMENT
TO THE BORROWER LLC AGREEMENT, DULY EXECUTED BY ALL THE PARTIES THERETO, WHICH
SHALL, AMONG OTHER THINGS, REQUIRE THE EQUITY INTERESTS OF THE BORROWER TO BE
“CERTIFICATED SECURITIES” WITHIN THE MEANING OF SECTION 8-102(A)(4) OF THE UCC
AND (II) AN AMENDMENT TO THE INTERMEDIATE HOLDINGS LLC AGREEMENT, IN EACH CASE
IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT IN ITS SOLE
DISCRETION;


(P)               THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED THE CERTIFICATES
(WHICH CERTIFICATES SHALL BE ACCOMPANIED BY INSTRUMENTS OF TRANSFER OR
ASSIGNMENT DULY ENDORSED IN BLANK AND OTHERWISE IN FORM AND SUBSTANCE
SATISFACTORY TO THE ADMINISTRATIVE AGENT) REPRESENTING ALL OF THE EQUITY
INTERESTS OF THE BORROWER WHICH ARE OWNED BY INTERMEDIATE HOLDINGS AND PLEDGED
PURSUANT TO THE INTERMEDIATE HOLDINGS PLEDGE AGREEMENT;


(Q)               THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED EVIDENCE THAT
EACH CREDIT PARTY HAS AUTHORIZED AND SHALL HAVE TAKEN OR CAUSED TO BE TAKEN ANY
OTHER ACTION, EXECUTED AND DELIVERED OR CAUSED TO BE EXECUTED AND DELIVERED ANY
OTHER AGREEMENT, DOCUMENT AND INSTRUMENT, AND MADE OR CAUSED TO BE MADE ANY
OTHER FILING AND RECORDING (OTHER THAN AS SET FORTH HEREIN) REASONABLY REQUIRED
BY THE ADMINISTRATIVE AGENT TO PERFECT ITS SECURITY IN THE COLLATERAL;


(R)                 THE ADMINISTRATIVE AGENT SHALL BE SATISFIED WITH THE CASH
MANAGEMENT ARRANGEMENTS OF THE BORROWER AND SHALL HAVE RECEIVED EVIDENCE THAT
ALL PAYMENTS THAT IT WILL RECEIVE FROM TENANT LESSEES AND/OR THE OWNER OF THE
REAL ESTATE UNDERLYING AN EASEMENT, IN EACH CASE, WILL BE DIRECTED TO THE
OPERATING ACCOUNT;


 

46

*Information marked with an asterisk herein has been omitted and filed
separately with the Commission pursuant to a request for confidential treatment.

--------------------------------------------------------------------------------

 
 


(S)                THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED EVIDENCE THAT
THE BORROWER HAS SENT NOTICES TO THE TENANT LESSEES OF THE INITIAL WIRELESS
ASSETS REGARDING THE REDIRECTION OF ALL TENANT LEASE PAYMENTS TO THE OPERATING
ACCOUNT;


(T)                 THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ALL INFORMATION
REQUESTED FROM THE BORROWER TO DEMONSTRATE COMPLIANCE WITH THE PATRIOT ACT;


(U)               THE ADMINISTRATIVE AGENT SHALL BE SATISFIED, IN ITS SOLE
DISCRETION, WITH ITS BUSINESS, ACCOUNTING AND LEGAL DUE DILIGENCE RELATING TO
THE PARENT AND ITS SUBSIDIARIES, THE WIRELESS ASSETS (INCLUDING WITHOUT
LIMITATION THE INITIAL WIRELESS ASSETS) AND ANY OTHER MATTERS RELATING TO THE
FOREGOING;


(V)               THE BORROWER SHALL HAVE PAID ALL FEES AND EXPENSES (INCLUDING
ATTORNEY’S FEES) DUE AND PAYABLE ON OR PRIOR TO THE EXPECTED DATE OF THE INITIAL
ADVANCE UNDER THIS AGREEMENT (WHETHER OR NOT SUCH ADVANCE IS MADE); PROVIDED 
THAT SUCH FEES AND EXPENSES MAY BE DEDUCTED FROM THE PROCEEDS OF THE INITIAL
ADVANCE HEREUNDER (IF ANY);


(W)             THE REPRESENTATIONS AND WARRANTIES CONTAINED IN ARTICLE IV AND
IN EACH OTHER LOAN DOCUMENT AND ALL CERTIFICATIONS PROVIDED THEREUNDER ARE
CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE DATE OF SUCH BORROWING, BEFORE
AND AFTER GIVING EFFECT TO SUCH BORROWING AND TO THE APPLICATION OF THE PROCEEDS
FROM SUCH BORROWING, AS THOUGH MADE ON, AND AS OF SUCH DATE, EXCEPT (I) TO THE
EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES SPECIFICALLY RELATE TO AN
EARLIER DATE, IN WHICH CASE SUCH REPRESENTATIONS AND WARRANTIES ARE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF SUCH EARLIER DATE AND (II) TO THE
EXTENT SUCH REPRESENTATIONS AND WARRANTIES ARE QUALIFIED BY MATERIALITY, IN
WHICH CASE SUCH REPRESENTATIONS AND WARRANTIES SHALL BE TRUE AND CORRECT IN ALL
RESPECTS;


(X)               NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING
OR WOULD RESULT FROM SUCH BORROWING OR FROM THE APPLICATION OF THE PROCEEDS
THEREFROM;


(Y)               THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A NOTICE OF
BORROWING DULY EXECUTED BY THE BORROWER;


(Z)                THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED AN ADVANCE RATE
CERTIFICATE SATISFACTORY TO THE ADMINISTRATIVE AGENT IN ITS SOLE DISCRETION
DEMONSTRATING THAT THE REQUESTED BORROWING TOGETHER WITH ALL OTHER OUTSTANDING
ADVANCES WILL NOT EXCEED THE ADVANCE RATE AS OF THE REQUESTED BORROWING DATE;


(AA)            THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED EVIDENCE THAT THE
BORROWER HAS ACQUIRED THE APPLICABLE INITIAL WIRELESS ASSETS;


(BB)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A WIRELESS ASSET
REPORT FOR ALL OF THE WIRELESS ASSETS OWNED BY THE BORROWER ON THE FUNDING DATE
TOGETHER WITH THE OWNER’S TITLE INSURANCE POLICY AND A LENDER’S MEZZANINE
ENDORSEMENT IN FORM AND SUBSTANCE ACCEPTABLE TO THE COLLATERAL AGENT RELATING TO
SUCH WIRELESS ASSETS;


(CC)            SUBJECT TO SECTION 3.2(FF), THE DOCUMENTATION FOR THE INITIAL
WIRELESS ASSETS (INCLUDING THE EASEMENTS AND TENANT LEASES WITH RESPECT TO SUCH
INITIAL WIRELESS ASSETS) SHALL

 

47

*Information marked with an asterisk herein has been omitted and filed
separately with the Commission pursuant to a request for confidential treatment.

--------------------------------------------------------------------------------

 
 


DEMONSTRATE TO THE ADMINISTRATIVE AGENT IN ITS SOLE DISCRETION THAT THE INITIAL
WIRELESS ASSETS ARE ELIGIBLE ASSETS;


(DD)          THE BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT DULY
EXECUTED COPIES OF ALL DOCUMENTATION EVIDENCING THE TRANSFER TO THE BORROWER OF
THE APPLICABLE INITIAL WIRELESS ASSET(S) (INCLUDING EVIDENCE OF THE RECORDING OF
THE RELEVANT EASEMENT(S) WITH RESPECT TO SUCH WIRELESS ASSET(S) AND THE
ASSIGNMENTS OF THE UNDERLYING LEASES IN THE REAL ESTATE REGISTRY OF THE
APPLICABLE GOVERNMENTAL AUTHORITY REAL ESTATE RECORDS) AND THE RELATED TENANT
LEASES AND ALL THE FOREGOING DOCUMENTATION SHALL BE IN FORM AND SUBSTANCE
SATISFACTORY TO THE ADMINISTRATIVE AGENT IN ITS SOLE DISCRETION


(EE)            THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A SOLVENCY
CERTIFICATE FROM THE CREDIT PARTIES DATED AS OF THE FUNDING DATE AND ADDRESSED
TO THE ADMINISTRATIVE AGENT AND LENDERS, IN FORM, SCOPE AND SUBSTANCE
SATISFACTORY TO THE ADMINISTRATIVE AGENT IN ITS SOLE DISCRETION, DEMONSTRATING
THAT AFTER GIVING EFFECT TO THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
UNDER THE LOAN DOCUMENTS AND THE BORROWINGS TO BE MADE ON THE FUNDING DATE, EACH
CREDIT PARTY IS AND WILL BE SOLVENT;


(FF)             EACH INITIAL WIRELESS ASSET THAT IS BEING USED TO SET OR IS
BEING INCLUDED IN THE ADVANCE RATE FOR SUCH BORROWING SATISFIES THE CRITERIA SET
FORTH ON SCHEDULE 1.1(B) (EXCEPT AS EXPRESSLY AND CONSPICUOUSLY IDENTIFIED IN A
WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT (AN “EXCEPTION NOTICE”) AND THE
BORROWER HAS MADE A CERTIFICATION TO THE AGENTS AND THE LENDERS TO SUCH EFFECT
(IT BEING UNDERSTOOD THAT THE ADMINISTRATIVE AGENT MAY (IN ITS SOLE AND ABSOLUTE
DISCRETION) WAIVE ANY NON-COMPLIANCE WITH SUCH CRITERIA ON BEHALF OF THE AGENTS
AND LENDERS);


(GG)           THE RESERVE ACCOUNT SHALL HAVE BEEN ESTABLISHED AND THE INTEREST
RESERVE AMOUNT SHALL HAVE BEEN DEPOSITED IN THE RESERVE ACCOUNT; PROVIDED  THAT
THE INTEREST RESERVE AMOUNT MAY BE DEDUCTED FROM THE PROCEEDS OF THE INITIAL
ADVANCE MADE HEREUNDER; AND


(HH)           AT THE TIME OF AND AFTER GIVING EFFECT TO THE BORROWING AND ANY
ACQUISITION(S) TO BE CONSUMMATED USING THE PROCEEDS OF SUCH BORROWING, THE
BORROWER IS IN PRO FORMA COMPLIANCE WITH THE FINANCIAL COVENANT SET FORTH IN
SECTION 6.13.


SECTION 3.3            CONDITIONS PRECEDENT TO EACH ADVANCE OTHER THAN WITH
RESPECT TO THE INITIAL WIRELESS ASSETS. 

  The obligation of each Lender to make its Advance on the occasion of each
requested Borrowing (after the initial Borrowing), shall be subject to the
following conditions precedent on the Borrowing Date (the following statements
in (a) and (b) below shall be true, and each of the giving of the applicable
Notice of Borrowing and the acceptance by the Borrower of the proceeds of such
Borrowing, shall constitute a representation and warranty by the Borrower that
on the date of such Borrowing such statements are true):


(A)                THE REPRESENTATIONS AND WARRANTIES CONTAINED IN ARTICLE IV
AND IN EACH OTHER LOAN DOCUMENT AND ALL CERTIFICATIONS PROVIDED THEREUNDER ARE
CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE DATE OF SUCH BORROWING, BEFORE
AND AFTER GIVING EFFECT TO SUCH BORROWING AND TO THE APPLICATION OF THE PROCEEDS
FROM SUCH BORROWING, AS THOUGH MADE ON, AND AS OF SUCH DATE, EXCEPT (I) TO THE
EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES SPECIFICALLY RELATE TO AN
EARLIER DATE, IN WHICH CASE SUCH REPRESENTATIONS AND WARRANTIES ARE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS ON

 

48

*Information marked with an asterisk herein has been omitted and filed
separately with the Commission pursuant to a request for confidential treatment.

--------------------------------------------------------------------------------

 
 


AND AS OF SUCH EARLIER DATE AND (II) TO THE EXTENT SUCH REPRESENTATIONS AND
WARRANTIES ARE QUALIFIED BY MATERIALITY, IN WHICH CASE SUCH REPRESENTATIONS AND
WARRANTIES SHALL BE TRUE AND CORRECT IN ALL RESPECTS;


(B)               NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING
OR WOULD RESULT FROM SUCH BORROWING OR FROM THE APPLICATION OF THE PROCEEDS
THEREFROM;


(C)                THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A NOTICE OF
BORROWING DULY EXECUTED BY THE BORROWER;


(D)               THE BORROWER HAS PREVIOUSLY CONSUMMATED THE RELEVANT
ACQUISITIONS INCLUDED IN THE ADVANCE RATE AS OF THE DATE OF THE BORROWER OR
(SUBJECT TO SECTION 2.1) WILL ACQUIRE SUCH RELEVANT ACQUISITION SUBSTANTIALLY
CONTEMPORANEOUSLY WITH SUCH BORROWING;


(E)                THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A WIRELESS ASSET
REPORT FOR ALL OF THE WIRELESS ASSETS OWNED BY THE BORROWER ON THE DATE OF SUCH
BORROWING AND/OR, TO THE EXTENT APPLICABLE, TO BE PURCHASED USING THE PROCEEDS
OF SUCH BORROWING AND INCLUDING A BREAKDOWN OF THE RELEVANT ACQUISITIONS;


(F)                AT THE TIME OF AND AFTER GIVING EFFECT TO THE BORROWING AND
ANY ACQUISITION(S) TO BE CONSUMMATED USING THE PROCEEDS OF SUCH BORROWING, THE
BORROWER IS IN PRO FORMA COMPLIANCE WITH THE FINANCIAL COVENANT SET FORTH IN
SECTION 6.13;


(G)               THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED AN ADVANCE RATE
CERTIFICATE SATISFACTORY TO THE ADMINISTRATIVE AGENT IN ITS SOLE DISCRETION
DEMONSTRATING THAT THE REQUESTED BORROWING TOGETHER WITH ALL OTHER OUTSTANDING
ADVANCES WILL NOT EXCEED THE ADVANCE RATE AS OF THE REQUESTED BORROWING DATE
AFTER GIVING EFFECT TO ANY ACQUISITION(S) TO BE CONSUMMATED USING THE PROCEEDS
OF SUCH BORROWING;


(H)               THE DEEDS, EASEMENTS, LEASE ASSIGNMENTS, LEASE AGREEMENTS AND
OTHER ACQUISITION DOCUMENTATION UNDERLYING THE RELEVANT ACQUISITIONS RELATING TO
SUCH BORROWING SHALL COMPLY WITH THE APPLICABLE REQUIREMENTS OF SCHEDULE 1.1(B)
OR BE IN SUCH FORM AS MAY BE CONSENTED TO BY THE ADMINISTRATIVE AGENT (WHICH
CONSENT MAY BE WITHHELD IN ITS SOLE AND ABSOLUTE DISCRETION) AND SHALL BE
DELIVERED TO THE ADMINISTRATIVE AGENT AT LEAST [__________]* PRIOR TO THE DATE
OF SUCH BORROWING; PROVIDED  THAT, IN THE EVENT THE PROCEEDS OF SUCH BORROWING
ARE TO BE USED TO EFFECT AN ACQUISITION (X) THE BORROWER MAY DELIVER
SUBSTANTIALLY FINAL FORMS OF SUCH DOCUMENTATION WITH RESPECT TO SUCH ACQUISITION
TO THE ADMINISTRATIVE AGENT AT LEAST [__________]* PRIOR TO THE DATE OF SUCH
BORROWING TO SATISFY THE REQUIREMENTS OF THIS CLAUSE (H) AND (Y) THE BORROWER
SHALL DELIVER EXECUTED COPIES OF SUCH DOCUMENTATION ON OR PRIOR TO THE DATE OF
SUCH BORROWING ALONG WITH (1) A COMPARISON OF SUCH EXECUTED DOCUMENTATION
AGAINST THE DOCUMENTATION DELIVERED UNDER CLAUSE (X) DETAILING ANY CHANGES MADE
SUBSEQUENT TO DELIVERY OF SUCH DOCUMENTATION UNDER CLAUSE (X) AND (2) A
CERTIFICATE OF A RESPONSIBLE OFFICER THAT NO SUCH CHANGES ARE ADVERSE TO THE
BORROWER OR THE SECURED PARTIES;


(I)                 THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A COPY OF THE
FINAL DILIGENCE REPORTS OR SUMMARIES, INCLUDING THE CREDIT MEMO DELIVERED TO OR
PREPARED BY THE BORROWER ASSOCIATED WITH THE WIRELESS ASSETS UNDERLYING THE
RELEVANT ACQUISITIONS RELATING TO SUCH BORROWING ON THE

 

49

*Information marked with an asterisk herein has been omitted and filed
separately with the Commission pursuant to a request for confidential treatment.

--------------------------------------------------------------------------------

 
 


EARLIER OF (X) THE DATE OF RECEIPT OF SUCH DOCUMENTS BY THE BORROWER, THE
SERVICER AND/OR ANY AFFILIATE OF THE FOREGOING AND (Y) [__________]* PRIOR TO
MAKING OF THE ADVANCE INCLUDING EVIDENCE OF THE RELEVANT ACQUISITION PURCHASE
PRICES OF SUCH RELEVANT ACQUISITIONS AND RELATED TRANSACTION COSTS (I.E.,
CANCELLED CHECKS, WIRE TRANSFER REPORTS, ETC.) AND A CERTIFICATE OF A
RESPONSIBLE OFFICER THAT (X) THE FOREGOING MATERIALS ARE TRUE, CORRECT AND
COMPLETE AND (Y) THE BORROWER HAS COMPLIED WITH ITS INTERNAL AUDIT AND DILIGENCE
CHECKLIST REQUIREMENTS TO A SUBSTANTIALLY SIMILAR EXTENT AS THE INTERNAL AUDIT
AND DILIGENCE CHECKLIST REQUIREMENTS USED IN CONNECTION WITH THE ACQUISITION OF
THE INITIAL WIRELESS ASSETS AND DISCLOSED TO THE ADMINISTRATIVE AGENT PRIOR TO
THE DATE OF THIS AGREEMENT;


(J)                 THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED (X) EVIDENCE
THAT THE BORROWER HAS ACQUIRED THE APPLICABLE WIRELESS ASSETS OR (Y) IF THE
PROCEEDS OF SUCH BORROWING ARE TO BE USED TO CONSUMMATE AN ACQUISITION, EVIDENCE
THAT ALL CONDITIONS PRECEDENT TO CONSUMMATING SUCH ACQUISITION HAVE BEEN
SATISFIED ON OR PRIOR TO THE DATE OF SUCH BORROWING;


(K)               SUBJECT TO SECTION 3.3(M), THE BORROWER SHALL DELIVER TO THE
ADMINISTRATIVE AGENT DULY EXECUTED COPIES OF ALL DOCUMENTATION EVIDENCING THE
ACQUISITION BY THE BORROWER OF THE WIRELESS ASSET(S) INCLUDED IN THE CALCULATION
OF THE ADVANCE RATE (INCLUDING THE EASEMENTS AND TENANT LEASES WITH RESPECT TO
SUCH WIRELESS ASSETS) AND SUCH DOCUMENTATION SHALL DEMONSTRATE TO THE
ADMINISTRATIVE AGENT IN ITS SOLE DISCRETION THAT SUCH WIRELESS ASSETS ARE
ELIGIBLE ASSETS;


(L)                 THE BORROWER SHALL DELIVER A COPY OF THE OWNER’S TITLE
INSURANCE POLICY TOGETHER WITH A LENDER’S MEZZANINE ENDORSEMENT IN FORM AND
SUBSTANCE ACCEPTABLE TO THE COLLATERAL AGENT RELATING TO ALL WIRELESS ASSET(S)
INCLUDED IN THE CALCULATION OF THE ADVANCE RATE; AND


(M)             EACH WIRELESS ASSET THAT IS BEING USED TO SET THE ADVANCE RATE
FOR SUCH BORROWING SATISFIES THE CRITERIA SET FORTH ON SCHEDULE 1.1(B) (EXCEPT
AS EXPRESSLY AND CONSPICUOUSLY IDENTIFIED IN A WRITTEN NOTICE TO THE
ADMINISTRATIVE AGENT (AN “EXCEPTION NOTICE”)) AND THE BORROWER HAS MADE A
CERTIFICATION TO THE AGENTS AND THE LENDERS TO SUCH EFFECT (IT BEING UNDERSTOOD
THAT THE ADMINISTRATIVE AGENT MAY (IN ITS SOLE DISCRETION) WAIVE ANY
NON-COMPLIANCE WITH SUCH CRITERIA ON BEHALF OF THE AGENTS AND LENDERS).


SECTION 3.4            DETERMINATIONS UNDER SECTIONS 3.1, 3.2 AND 3.3. 

  For purposes of determining compliance with the conditions specified in
Sections 3.1, 3.2 and 3.3, each Agent and each Lender shall be deemed to have
consented to, approved or accepted or to be satisfied with each document that
has been provided or made available under such Sections or other matter required
thereunder to be consented to or approved by or acceptable or completed at such
time to the extent that the Administrative Agent shall have consented to, waived
or approved or determined to be acceptable or to be satisfied with such
compliance.


ARTICLE IV
REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants as follows:


 

 

50

*Information marked with an asterisk herein has been omitted and filed
separately with the Commission pursuant to a request for confidential treatment.

--------------------------------------------------------------------------------

 
 


SECTION 4.1            EXISTENCE. 

  The Borrower is duly formed, validly existing, and in good standing under the
laws of the state of its formation and, in each jurisdiction where such concept
is relevant, is in good standing and is qualified to do business in each
jurisdiction where its ownership or lease of Property or conduct of its business
requires such qualification and where a failure to be so qualified could
reasonably be expected to have a Material Adverse Effect.


SECTION 4.2            POWER AND AUTHORITY. 

  The Borrower has the requisite power and authority to own its assets and carry
on its business as currently conducted and as contemplated to be conducted, and
to execute and deliver the Loan Documents and to perform its obligations
thereunder.  The execution, delivery, and performance by the Borrower of the
other Loan Documents and the consummation of the transactions contemplated
thereby (a) have been duly authorized by all necessary organizational action,
(b) do not and will not (i) contravene the terms of the Borrower’s
Organizational Documents, (ii) violate any material Legal Requirement, or (iii)
conflict with or result in any breach or contravention of, or the creation of
any Lien, other than Permitted Liens, under (A) the provisions of any Tenant
Lease, or any other indenture, instrument or agreement to which the Borrower is
a party or is subject, or by which it, or its Property, is bound or (B) any
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which the Borrower or its Property is subject.


SECTION 4.3            AUTHORIZATION AND APPROVALS. 

  No material authorization, approval, consent, exemption, or other action by,
or notice to or filing with, any Governmental Authority or any other Person is
necessary or required on the part of the Borrower in connection with the
execution, delivery and performance by, or enforcement against, the Borrower of
any Loan Document or the consummation of the transactions contemplated thereby,
including the grant by the Borrower of the Liens in the Collateral, the
perfection of such Liens or the exercise by any Agent or any Lender of its
rights and remedies with respect thereto, except (a) actions by, and notices to
or filings with, Governmental Authorities that may be required in the ordinary
course of business from time to time, (b) those that will have been made or
obtained and that will be in full force and effect on the Funding Date (or after
the Funding Date in accordance with Section 5.18), and (c) those that may be
required to comply with the express requirements of the Loan Documents from time
to time (including to release existing Liens on the Collateral or to comply with
requirements to perfect, and/or maintain the perfection of, Liens created for
the benefit of the Secured Parties).


SECTION 4.4            ENFORCEABLE OBLIGATIONS. 

  Each Loan Document, when delivered hereunder, will have been, duly authorized,
executed and delivered by the Credit Parties.  Each Loan Document when so
delivered will constitute, a legal, valid and binding obligation of the Credit
Parties, enforceable against the Credit Parties in accordance with its terms,
except as such enforceability may be limited by any applicable bankruptcy,
insolvency, reorganization, fraudulent conveyance, moratorium, or similar law
affecting creditors’ rights generally or general principles of equity.


SECTION 4.5            FINANCIAL STATEMENTS; NO MATERIAL ADVERSE EFFECT. 

 


(A)                THE FINANCIAL STATEMENTS (I) WERE PREPARED IN ACCORDANCE WITH
GAAP CONSISTENTLY APPLIED THROUGHOUT THE PERIOD COVERED THEREBY, EXCEPT AS
OTHERWISE EXPRESSLY NOTED

 

51

*Information marked with an asterisk herein has been omitted and filed
separately with the Commission pursuant to a request for confidential treatment.

--------------------------------------------------------------------------------

 
 


THEREIN AND (II) FAIRLY PRESENT IN ALL MATERIAL RESPECTS THE FINANCIAL CONDITION
OF HOLDINGS AND ITS SUBSIDIARIES AS OF THE DATE THEREOF AND THEIR RESULTS OF
OPERATIONS FOR THE PERIOD COVERED THEREBY.


(B)               EACH WIRELESS ASSET REPORT AND MONTHLY REPORT PACKAGE
SUBMITTED PURSUANT TO THIS AGREEMENT, AFTER REVIEW BY A RESPONSIBLE OFFICER, IS
TO SUCH OFFICER’S KNOWLEDGE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF THE
DATE OF SUCH SUBMISSION.


(C)                SINCE SEPTEMBER 30, 2011, THERE HAS BEEN NO EVENT OR
CIRCUMSTANCE THAT HAS HAD OR WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.


SECTION 4.6            DISCLOSURE. 

  All written factual information (other than projections and other
forward-looking information) furnished by or on behalf of the Borrower to the
Agents or any Lender in connection with any Loan Document or included therein or
delivered pursuant thereto, when taken as whole do not contain, on the date when
made, any material misstatement of fact or omit to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they are made, not misleading.


SECTION 4.7            LITIGATION. 

  There are no actions, suits, proceedings or, to the knowledge of any
Responsible Officer, threatened, at law, in equity, in arbitration or before any
Governmental Authority, by or against any Credit Party or against any of its
properties or revenues (a) with respect to this Agreement or any other Loan
Document or (b) that, either individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect.


SECTION 4.8            COMPLIANCE WITH LAWS. 

  None of the Credit Parties or any of their properties is in violation of, nor
will the holding or continued operation of their properties as currently held or
conducted violate, any Legal Requirement (including any Environmental Law) or
material contractual obligation or is in default with respect to any judgment,
writ, injunction, decree or order of any Governmental Authority where such
violation or default could reasonably be expected to result in a Material
Adverse Effect.


SECTION 4.9            NO DEFAULT. 

  No Default has occurred or is continuing or would result from the consummation
of the transactions contemplated by this Agreement or any other Loan Document.


SECTION 4.10        MATERIAL AGREEMENTS. 

  The Tenant Leases, Easements and the Loan Documents are the only agreements in
effect on the Funding Date which provide for material rights in favor of the
Borrower or include any material obligations of the Borrower.


SECTION 4.11        CONDITION OF PROPERTIES. 

  (a)  The Borrower has good record and marketable title in fee simple to, or
leasehold or easement interests in, all real property necessary in the ordinary
conduct of its business as currently conducted and/or as contemplated to be
conducted (including all Easements and Tenant Leases), except for such
non-material defects in title that do not interfere with its ability to conduct
its business as currently conducted and/or as contemplated to be conducted, or
to utilize such properties and assets for their intended purposes.  All such
properties are subject to no Liens, other than Permitted Liens.


(A)                ALL EASEMENTS AND TENANT LEASES ARE IN FULL FORCE AND EFFECT,
AND THE BORROWER, AND TO THE BORROWER’S KNOWLEDGE, THE SERVICER AND TO THE
EXTENT OF THE ACTUAL KNOWLEDGE OF ANY

 

52

*Information marked with an asterisk herein has been omitted and filed
separately with the Commission pursuant to a request for confidential treatment.

--------------------------------------------------------------------------------

 
 


RESPONSIBLE OFFICER, EACH PREDECESSOR LANDLORD, OWNER AND TENANT UNDER SUCH
TENANT LEASES, HAS COMPLIED WITH ALL MATERIAL OBLIGATIONS UNDER ALL TENANT
LEASES TO WHICH SUCH PERSON IS OR WAS A PARTY.  ALL EASEMENTS AND TENANT LEASES
ARE SUBJECT TO NO LIENS, OTHER THAN PERMITTED LIENS.


SECTION 4.12        ENVIRONMENTAL COMPLIANCE. 

 


(A)                THE BORROWER IS NOT THE SUBJECT OF ANY PENDING OR TO THE
KNOWLEDGE OF THE BORROWER OR ANY RESPONSIBLE OFFICER, THREATENED ENVIRONMENTAL
CLAIM, THE BORROWER IS NOT SUBJECT TO ANY ORDER PURSUANT TO ANY ENVIRONMENTAL
LAW, AND TO THE KNOWLEDGE OF THE BORROWER THERE ARE NO FACTS OR CIRCUMSTANCES
THAT ARE REASONABLY LIKELY TO RESULT IN ANY MATERIAL ENVIRONMENTAL CLAIM OR ANY
ORDER PURSUANT TO ANY ENVIRONMENTAL LAW.


(B)               THE BORROWER IS NOT IN VIOLATION OF ANY APPLICABLE
ENVIRONMENTAL LAWS IN ANY MATERIAL RESPECT.


(C)                THE BORROWER HAS OBTAINED ALL MATERIAL ENVIRONMENTAL PERMITS
NECESSARY FOR THE USE, OCCUPANCY AND OPERATION OF THE PROPERTIES OWNED OR LEASED
BY IT OR TO BE ACQUIRED BY IT PURSUANT TO AN ACQUISITION, SUCH ENVIRONMENTAL
PERMITS ARE IN FULL FORCE AND EFFECT IN ALL MATERIAL RESPECTS, AND THE BORROWER
IS NOT IN VIOLATION OF SUCH ENVIRONMENTAL PERMITS IN ANY MATERIAL RESPECT.


(D)               THE BORROWER (I) IS NOT THE SUBJECT OF ANY PENDING OR ITS
KNOWLEDGE THREATENED GOVERNMENTAL PROCEEDING BY OR BEFORE ANY GOVERNMENTAL
AUTHORITY SEEKING TO REVOKE, TERMINATE OR IMPOSE ANY MATERIAL LIMITATION ON ANY
OF THE ENVIRONMENTAL PERMITS AND (II) HAS NOT RECEIVED ANY WRITTEN NOTICE FROM
ANY GOVERNMENTAL AUTHORITY OF ANY NON-COMPLIANCE WITH OR VIOLATION OF ANY
MATERIAL ENVIRONMENTAL PERMIT THAT, IF LEFT UNCURED, WOULD BE REASONABLY
EXPECTED TO RESULT IN THE REVOCATION OR TERMINATION OF SUCH ENVIRONMENTAL
PERMIT.


(E)                THERE HAS BEEN NO RELEASE OF HAZARDOUS MATERIAL AT OR FROM
ANY PROPERTY BY THE BORROWER, ANY OTHER PERSON INCLUDING ANY OF ITS PREDECESSORS
IN INTEREST OR ANY TENANTS THEREOF OR, TO THE KNOWLEDGE OF THE BORROWER DURING
THE PERIOD OF OWNERSHIP, LEASE, OPERATION OR OCCUPATION BY THE BORROWER, ANY OF
ITS PREDECESSORS IN INTEREST OR ANY TENANTS THEREOF, AT OR FROM ANY REAL
PROPERTY FORMERLY OWNED, LEASED, OPERATED OR OCCUPIED BY THE BORROWER, IN EACH
CASE IN AMOUNTS OR IN A MANNER REQUIRING INVESTIGATION OR REMEDIATION UNDER ANY
ENVIRONMENTAL LAW OR THAT COULD REASONABLY BE EXPECTED TO GIVE RISE TO ANY
MATERIAL LIABILITY UNDER ENVIRONMENTAL LAWS.


(F)                THE BORROWER IS NOT CONDUCTING OR FUNDING ANY INVESTIGATION
OR REMEDIATION OF ANY RELEASE OF HAZARDOUS MATERIAL.


(G)               THE BORROWER DOES NOT OWN OR OPERATE AND HAS NOT OWNED OR
OPERATED, ANY UNDERGROUND STORAGE TANKS THAT ARE USED FOR OR HAVE BEEN USED FOR
THE STORAGE, TREATMENT OR DISPOSAL OF ANY HAZARDOUS MATERIAL.


SECTION 4.13        INSURANCE. 

 


(A)                SCHEDULE 4.13 SETS FORTH A TRUE, COMPLETE AND CORRECT
DESCRIPTION OF ALL INSURANCE MAINTAINED BY THE BORROWER AS OF THE FUNDING DATE. 
AS OF SUCH DATE, SUCH INSURANCE IS IN FULL FORCE AND EFFECT AND ALL PREMIUMS
HAVE BEEN DULY PAID.


 

 

53

*Information marked with an asterisk herein has been omitted and filed
separately with the Commission pursuant to a request for confidential treatment.

--------------------------------------------------------------------------------

 
 


(B)               EXCEPT AS SET FORTH ON SCHEDULE 4.13, THE PROPERTIES OF THE
BORROWER ARE INSURED (INCLUDING TITLE INSURANCE AND GENERAL LIABILITY INSURANCE)
WITH FINANCIALLY SOUND AND REPUTABLE INSURANCE COMPANIES, IN SUCH AMOUNTS, WITH
SUCH DEDUCTIBLES AND COVERING SUCH RISKS AS ARE CUSTOMARILY CARRIED BY COMPANIES
ENGAGED IN SIMILAR BUSINESSES AND OWNING SIMILAR PROPERTIES IN LOCALITIES WHERE
THE BORROWER OPERATES AND PLANS TO OPERATE.


SECTION 4.14        TAXES. 

  Each Credit Party has filed all material Federal, state and other tax returns
and reports required to be filed, and have paid all material Federal, state and
other taxes, assessments, fees and other governmental charges levied or imposed
upon it or its properties, income or assets otherwise due and payable, except
those which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with and to the extent required by GAAP.  There is no proposed tax
assessment against any Credit Party that, if made, would reasonably be expected
to have a Material Adverse Effect.


SECTION 4.15        ERISA COMPLIANCE. 

 


(A)                THE BORROWER DOES NOT MAINTAIN OR CONTRIBUTE TO, OR HAVE ANY
OBLIGATION UNDER, ANY BENEFIT PLANS.  THE BORROWER HAS NOT SPONSORED,
MAINTAINED, CONTRIBUTED TO OR BEEN OBLIGATED TO CONTRIBUTE TO ANY BENEFIT PLAN
SUBJECT TO SECTION 412 OF THE CODE, SECTION 302 OF ERISA OR TITLE IV OF ERISA
WITHIN THE FIVE YEARS PRIOR TO THE FUNDING DATE.  THE BORROWER IS NOT AND WILL
NOT BE (I) A BENEFIT PLAN, (II) A “PLAN” WITHIN THE MEANING OF SECTION 4975(E)
OF THE CODE, OR (III) A “GOVERNMENTAL PLAN” WITHIN THE MEANING OF SECTION 3(32)
OF ERISA.


(B)               THE COMMITMENTS AND ADVANCES BY LENDERS TO THE BORROWER WILL
NOT VIOLATE ERISA, NOR CONSTITUTE A PROHIBITED TRANSACTION UNDER ERISA.  THE
ASSETS OF THE BORROWER DO NOT AND WILL NOT CONSTITUTE “PLAN ASSETS” WITHIN THE
MEANING OF THE UNITED STATES DEPARTMENT OF LABOR REGULATIONS SET FORTH IN 29
C.F.R. § 2510.3-101.  TRANSACTIONS BY OR WITH THE BORROWER ARE NOT AND WILL NOT
BE SUBJECT TO STATE STATUTES APPLICABLE TO BORROWER REGULATING INVESTMENTS OF
FIDUCIARIES WITH RESPECT TO GOVERNMENTAL PLANS.  THE BORROWER SHALL NOT ENGAGE
IN ANY TRANSACTION WHICH WOULD CAUSE ANY OBLIGATION, OR ACTION TAKEN OR TO BE
TAKEN, HEREUNDER (OR THE EXERCISE BY THE ADMINISTRATIVE AGENT OF ANY OF THE
LENDERS’ RIGHTS UNDER THIS AGREEMENT, OR THE OTHER LOAN DOCUMENTS) TO BE A
NON-EXEMPT (UNDER A STATUTORY OR ADMINISTRATIVE CLASS EXEMPTION) PROHIBITED
TRANSACTION UNDER ERISA OR SECTION 4975 OF THE CODE.


SECTION 4.16        SECURITY INTEREST. 

  The provisions of the Security Documents are sufficient to create in favor of
the Collateral Agent, for the ratable benefit of the Secured Parties, a valid
and enforceable security interest in the Collateral and, (x) when financing
statements in appropriate form are properly filed in the offices specified on
Schedule 1 to the Security Agreement, the Collateral Agent shall have a first
priority perfected security interest in all right, title and interest of the
grantors thereunder in such portion of the Collateral in which a security
interest may be perfected by the proper filing of a financing statement under
the applicable UCC, and (y) with respect to the Mortgages, when such Mortgages
are filed as provided in Section 5.18, the Collateral Agent shall have a
perfected security interest in such Wireless Assets, in each case prior and
superior in right to any other Person, other than Permitted Priority Liens (with
respect to the foregoing clause (x)) and Permitted Liens (with respect to the
foregoing clause (y)).  Upon the Collateral Agent’s receipt of the certificates
representing the Equity Interests of

 

54

*Information marked with an asterisk herein has been omitted and filed
separately with the Commission pursuant to a request for confidential treatment.

--------------------------------------------------------------------------------

 
 

the Borrower, the Collateral Agent shall have a first priority perfected
security interest in all right, title and interest of Intermediate Holdings in
such Equity Interests, in each case prior and superior in right to any other
Person.


SECTION 4.17        ACCOUNTS WITH FINANCIAL INSTITUTIONS. 

  The Borrower does not maintain any accounts of any kind with financial
institutions except for the Approved Accounts and each such account is subject
to an Account Control Agreement.


SECTION 4.18        USE OF PROCEEDS. 

  The Borrower has not used and will not use the proceeds of Advances for any
purpose other than a permitted purpose set forth in Section 5.10.


SECTION 4.19        SOLVENCY. 

  As of the date of each Advance, immediately following the making of each
Advance and after giving effect to the application of the proceeds of each
Advance, each Credit Party is and will be Solvent.


SECTION 4.20        MARGIN REGULATIONS. 

  The Borrower is not engaged nor will it engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of and in violation of Regulation U), or extending credit
for the purpose of purchasing or carrying margin stock.  No part of the proceeds
of any Advance will be used, whether directly or indirectly, and whether
immediately, incidentally or ultimately, to purchase or carry any margin stock
(within the meaning of Regulation U) or to refinance any Debt originally
incurred for such purpose, or for any other purpose that entails a violation of,
or that is inconsistent with, the provisions of the Regulations of the Federal
Reserve Board, including Regulation T, U or X.


SECTION 4.21        INVESTMENT COMPANY ACT. 

  Neither the Borrower nor any Person directly or indirectly controlling the
Borrower is or is required to be registered as an “investment company” under the
Investment Company Act of 1940, as amended.


SECTION 4.22        NAMES AND LOCATIONS. 

  As of the Funding Date, Schedule 4.22 sets forth (a) each Credit Party’s legal
name and all other names (including trade names, fictitious names and business
names) under which such Credit Party currently conducts business, or has at any
time during the past five years conducted business, (b) each Credit Party’s
organizational identification number and its state of organization or
specifically designates that one does not exist and (c) the location of all
offices of each Credit Party.


SECTION 4.23        SUBSIDIARIES/EXISTING BUSINESS. 

  The Borrower does not own any Subsidiaries or any Equity Interests in another
Person. Other than acquiring the Initial Wireless Assets and executing the Loan
Documents, the Borrower has not engaged in any activity prior to the Funding
Date.


SECTION 4.24        PATRIOT ACT. 

  The Credit Parties are in compliance in all material respects with applicable
“know-your-customer” and anti-money laundering rules and regulations including,
but not limited to, the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001, and herein called the “PATRIOT Act”).  No part of the
proceeds of the extensions of credit hereunder will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for

 

55

*Information marked with an asterisk herein has been omitted and filed
separately with the Commission pursuant to a request for confidential treatment.

--------------------------------------------------------------------------------

 
 

political office or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the federal Foreign Corrupt Practices Act of 1977.


SECTION 4.25        INITIAL WIRELESS ASSETS.  

  Schedule 1.1(a) sets forth a true and complete list of the Initial Wireless
Assets to be financed by the Lenders and all of the information set forth
therein (including the Acquisition Purchase Prices) is true and correct.


ARTICLE V
AFFIRMATIVE COVENANTS

So long as the Advances or any amount under any Loan Document (other than
Contingent Obligations) shall remain unpaid or any Lender shall have any
Commitment hereunder, unless the Required Lenders shall otherwise consent in
writing, the Borrower shall, and shall cause any other Credit Party to, if
applicable:


SECTION 5.1            PRESERVATION OF EXISTENCE, ETC. 

  (a) preserve, renew and maintain in full force and effect its legal existence
and, in each jurisdiction where such concept is relevant, in good standing under
the Legal Requirements of the jurisdiction of its formation, (b) except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect, take all reasonable action to obtain, preserve, renew, extend, maintain
and keep in full force and effect all rights, privileges, permits, licenses,
authorizations and franchises necessary in the normal conduct of its business,
and (c) qualify and remain qualified as a foreign entity in each jurisdiction in
which qualification is necessary in view of its business and operations or the
ownership of its Properties to the extent the failure to qualify could
reasonably be expected to have a Material Adverse Effect.


SECTION 5.2            COMPLIANCE WITH LAWS, ETC. 

  Comply with all Legal Requirements (including ERISA, all Environmental Laws,
and Section 521 of the Code) and contractual obligations applicable to it or to
its business or property, except in such instances in which such Legal
Requirement is being contested in good faith by appropriate proceedings
diligently conducted, and except where the failure to do so would not reasonably
be expected to have a Material Adverse Effect.


SECTION 5.3            MAINTENANCE OF PROPERTY. 

  Use commercially reasonable efforts to maintain and preserve all of its
tangible Property and collect all Scheduled Lease Payments in accordance with
the standards of a prudent owner and/or operator of Cell Towers and Wireless
Assets.


SECTION 5.4            MAINTENANCE OF INSURANCE. 

 


(A)                (I) MAINTAIN CUSTOMARY INSURANCE POLICIES (INCLUDING TITLE
INSURANCE, CASUALTY AND GENERAL LIABILITY INSURANCE) AND CAUSE ALL SUCH POLICIES
COVERING ANY COLLATERAL TO BE ENDORSED OR OTHERWISE AMENDED TO INCLUDE A
CUSTOMARY LENDER’S LOSS PAYABLE ENDORSEMENT IN THE CASE OF ALL CASUALTY
INSURANCE AND A CUSTOMARY ADDITIONAL INSURED ENDORSEMENT IN THE CASE OF ALL
LIABILITY INSURANCE, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO COLLATERAL
AGENT, AND IF NOT COVERED

56

*Information marked with an asterisk herein has been omitted and filed
separately with the Commission pursuant to a request for confidential treatment.

--------------------------------------------------------------------------------

 
 


BY THE SAME ENDORSEMENT, ANY POLICY ADDITIONS OR AMENDMENTS, OR NEW POLICIES
WITH RESPECT TO ANY NEWLY ACQUIRED WIRELESS ASSET PRIOR TO THE DATE OF
ACQUISITION THEREOF, WHICH ENDORSEMENT SHALL PROVIDE THAT, FROM AND AFTER THE
FUNDING DATE OR ON THE DATE OF ACQUISITION WITH RESPECT TO ACQUISITIONS, IF THE
INSURANCE CARRIER SHALL HAVE RECEIVED WRITTEN NOTICE FROM THE COLLATERAL AGENT
OF THE OCCURRENCE OF AN EVENT OF DEFAULT, THE INSURANCE CARRIER SHALL PAY ALL
PROCEEDS OTHERWISE PAYABLE TO THE BORROWER UNDER SUCH POLICIES DIRECTLY TO THE
COLLATERAL AGENT; (II) DELIVER ORIGINAL OR CERTIFIED COPIES OF, OR AN EVIDENCE
OF INSURANCE AS TO COVERAGE UNDER, ALL SUCH POLICIES TO THE COLLATERAL AGENT ON
THE FUNDING DATE OR ON THE DATE OF ACQUISITION WITH RESPECT TO ACQUISITIONS
AFTER THE FUNDING DATE; (III) CAUSE EACH SUCH POLICY TO PROVIDE THAT IT SHALL
NOT BE CANCELED, MODIFIED OR NOT RENEWED UPON NOT LESS THAN [__________]* PRIOR
WRITTEN NOTICE THEREOF BY THE INSURER TO COLLATERAL AGENT; AND (IV) DELIVER TO
COLLATERAL AGENT, PRIOR TO THE CANCELLATION, MODIFICATION OR NONRENEWAL OF ANY
SUCH POLICY OF INSURANCE, A COPY OF, OR AN EVIDENCE OF INSURANCE AS TO COVERAGE
UNDER, A RENEWAL OR REPLACEMENT POLICY (OR OTHER EVIDENCE OF RENEWAL OF A POLICY
PREVIOUSLY DELIVERED TO COLLATERAL AGENT) TOGETHER WITH EVIDENCE REASONABLY
SATISFACTORY TO COLLATERAL AGENT OF PAYMENT OF THE PREMIUM THEREFOR.


(B)               APPLY ANY PROCEEDS RECEIVED FROM ANY POLICIES OF INSURANCE
RELATING TO ANY COLLATERAL TO THE OBLIGATIONS AS SET FORTH IN SECTION 2.6(B).


SECTION 5.5            PAYMENT OF TAXES, ETC. 

  Pay and discharge promptly when due all material taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
in respect of its Property before the same shall become delinquent or in
default, unless (i) the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with and to
the extent required by GAAP are being maintained by the Borrower and such
contest operates to suspend collection of the contested obligation, tax,
assessment or charge and enforcement of a material Lien or (ii) the Borrower’s
right to use its Property is not materially adversely affected by such
non-payment and there is no risk of forfeiture of such Property.


SECTION 5.6            REPORTING REQUIREMENTS. 

  Deliver, or cause to be delivered to the Administrative Agent in form and
detail reasonably satisfactory to the Administrative Agent:


(A)                ANNUAL FINANCIALS.  AS SOON AS AVAILABLE AND IN ANY EVENT NOT
LATER THAN NINETY (90) DAYS AFTER THE END OF EACH FISCAL YEAR (BEGINNING WITH
THE FISCAL YEAR ENDING SEPTEMBER 30, 2012), COPIES OF (I) ANNUAL UNAUDITED
FINANCIAL STATEMENTS OF THE BORROWER CERTIFIED BY A RESPONSIBLE OFFICER TO
HIS/HER KNOWLEDGE AS FAIRLY PRESENTING THE FINANCIAL CONDITION OF THE BORROWER
AND SETTING FORTH A RECONCILIATION TO THE PREVIOUSLY PROVIDED BUDGET DELIVERED
PURSUANT TO SECTION 5.6(G) AND (II) ANNUAL UNAUDITED CONSOLIDATED FINANCIAL
STATEMENTS OF HOLDINGS CERTIFIED BY A SENIOR OFFICER TO HIS/HER KNOWLEDGE AS
FAIRLY PRESENTING THE FINANCIAL CONDITION OF HOLDINGS AND ITS SUBSIDIARIES.


(B)               QUARTERLY FINANCIALS.  AS SOON AS AVAILABLE AND IN ANY EVENT
NOT LATER THAN FORTY-FIVE (45) DAYS AFTER THE END OF EACH FISCAL QUARTER OF EACH
FISCAL YEAR (INCLUDING THE FOURTH FISCAL QUARTER OF EACH FISCAL YEAR), (I)
QUARTERLY UNAUDITED FINANCIAL STATEMENTS OF THE BORROWER CERTIFIED BY A
RESPONSIBLE OFFICER TO HIS/HER KNOWLEDGE AS FAIRLY PRESENTING THE FINANCIAL
CONDITION OF THE BORROWER, SUBJECT TO YEAR-END ADJUSTMENTS AND (II) QUARTERLY
UNAUDITED

 

57

*Information marked with an asterisk herein has been omitted and filed
separately with the Commission pursuant to a request for confidential treatment.

--------------------------------------------------------------------------------

 
 


CONSOLIDATED FINANCIAL STATEMENTS OF HOLDINGS CERTIFIED BY A SENIOR OFFICER TO
HIS/HER KNOWLEDGE AS FAIRLY PRESENTING THE FINANCIAL CONDITION OF THE CREDIT
PARTIES, SUBJECT TO YEAR-END ADJUSTMENTS;


(C)                MONTHLY FINANCIALS.  AS SOON AS AVAILABLE AND IN ANY EVENT
NOT LATER THAN [__________]* AFTER THE END OF EACH MONTH, COMMENCING WITH THE
MONTH ENDING OCTOBER 31, 2012, (I) MONTHLY UNAUDITED CONSOLIDATED FINANCIAL
STATEMENTS OF THE BORROWER CERTIFIED BY A RESPONSIBLE OFFICER TO THEIR KNOWLEDGE
AS FAIRLY PRESENTING THE FINANCIAL CONDITION OF THE BORROWER AND (II) MONTHLY
UNAUDITED FINANCIAL STATEMENTS OF HOLDINGS CERTIFIED BY A SENIOR OFFICER TO
THEIR KNOWLEDGE AS FAIRLY PRESENTING THE FINANCIAL CONDITION OF THE CREDIT
PARTIES;


(D)               COMPLIANCE CERTIFICATES. CONCURRENTLY WITH THE DELIVERY OF THE
FINANCIAL STATEMENTS REFERRED TO IN SECTION 5.6(B), AND WITH THE DELIVERY OF THE
WIRELESS ASSET REPORT FOR THE FOURTH FISCAL QUARTER, QUARTERLY FINANCIAL
COVENANT COMPLIANCE CERTIFICATES, CERTIFIED BY A RESPONSIBLE OFFICER AS FAIRLY
DEMONSTRATING SUCH FINANCIAL COVENANT COMPLIANCE;


(E)                MONTHLY WIRELESS ASSET REPORT.  AS SOON AS AVAILABLE AND IN
ANY EVENT WITHIN TEN (10) DAYS AFTER THE END OF EACH CALENDAR MONTH, A WIRELESS
ASSET REPORT; PROVIDED  THAT THE DELIVERY OF A WIRELESS ASSET REPORT IN
CONNECTION WITH ANY BORROWING DURING SUCH CALENDAR MONTH SHALL SATISFY THE
REQUIREMENT TO DELIVER A WIRELESS ASSET REPORT PURSUANT TO THIS CLAUSE (E);


(F)                MONTHLY REPORT PACKAGE.  AS SOON AS AVAILABLE AND IN ANY
EVENT WITHIN TEN (10) DAYS AFTER THE END OF EACH CALENDAR MONTH, (I) A MONTHLY
REPORT PACKAGE AND (II) A CERTIFICATE SETTING FORTH THE AMOUNTS TO BE PAID
PURSUANT TO SECTION 5.14(B) AND REASONABLE SUPPORTING DOCUMENTATION THEREFOR;


(G)               BUDGET.  AS SOON AS AVAILABLE AND IN ANY EVENT NO LATER THAN
THIRTY (30) DAYS PRIOR TO THE BEGINNING OF EACH FISCAL YEAR, A BUDGET OF THE
BORROWER FOR SUCH FISCAL YEAR IN A FORM REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT;


(H)               USA PATRIOT ACT.  PROMPTLY, FOLLOWING A REQUEST BY ANY LENDER,
ALL DOCUMENTATION AND OTHER INFORMATION THAT SUCH LENDER REASONABLY REQUESTS IN
ORDER TO COMPLY WITH ITS ONGOING OBLIGATIONS UNDER APPLICABLE “KNOW YOUR
CUSTOMER” AND ANTI-MONEY LAUNDERING RULES AND REGULATIONS, INCLUDING THE PATRIOT
ACT;


(I)                 INSURANCE REPORTS.  AT LEAST ONCE IN EACH FISCAL YEAR, A
REPORT EVIDENCING PAYMENT IN FULL OF THE PREMIUMS FOR SUCH INSURANCE REQUIRED
UNDER SECTION 5.4.  PROMPTLY AFTER ANY MATERIAL CHANGE TO ANY INSURANCE IN PLACE
WITH RESPECT TO THE PROPERTIES, CERTIFICATES, REPORTS, AND/OR OTHER INFORMATION
(ALL IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT)
OUTLINING ALL MATERIAL INSURANCE COVERAGE CHANGED AS OF THE DATE THEREOF BY THE
BORROWER; AND


(J)                 OTHER INFORMATION.  (A) PROMPTLY UPON THEIR BECOMING
AVAILABLE, COPIES OF (I) ALL FINANCIAL STATEMENTS, REPORTS, NOTICES AND PROXY
STATEMENTS SENT OR MADE AVAILABLE GENERALLY BY PARENT TO ITS SECURITY HOLDERS
ACTING IN SUCH CAPACITY OR BY ANY SUBSIDIARY OF PARENT TO ITS EQUITY HOLDERS,
BONDHOLDERS OR HOLDERS OF ANY OTHER OF ITS SECURITIES ACTING IN SUCH CAPACITY OR
BY ANY SUBSIDIARY OF PARENT TO ITS SECURITY HOLDERS OTHER THAN PARENT OR ANOTHER
SUBSIDIARY OF PARENT, (II) ALL REGULAR AND PERIODIC REPORTS AND ALL REGISTRATION
STATEMENTS AND PROSPECTUSES, IF ANY, FILED

 

58

*Information marked with an asterisk herein has been omitted and filed
separately with the Commission pursuant to a request for confidential treatment.

--------------------------------------------------------------------------------

 
 


BY PARENT OR ANY OF ITS SUBSIDIARIES WITH ANY SECURITIES EXCHANGE OR WITH THE
SECURITIES AND EXCHANGE COMMISSION OR ANY OTHER GOVERNMENTAL AUTHORITY, (III)
ALL PRESS RELEASES AND OTHER STATEMENTS MADE AVAILABLE GENERALLY BY PARENT OR
ANY OF ITS SUBSIDIARIES TO THE PUBLIC CONCERNING MATERIAL DEVELOPMENTS IN THE
BUSINESS OF PARENT OR ANY OF ITS SUBSIDIARIES, AND (B) ANY OTHER INFORMATION
RESPECTING THE BUSINESS OR PROPERTIES, OR THE FINANCIAL CONDITION OR RESULTS OF
OPERATIONS OF ANY CREDIT PARTY, THE SERVICER OR PARENT AS THE ADMINISTRATIVE
AGENT OR ANY LENDER THROUGH THE ADMINISTRATIVE AGENT MAY FROM TIME TO TIME
REASONABLY REQUEST.


SECTION 5.7            OTHER NOTICES. 

  Deliver to the Administrative Agent prompt written notice of the following:


(A)                DEFAULTS.  THE OCCURRENCE OF (I) ANY DEFAULT OR EVENT OF
DEFAULT, (II) DEFAULT UNDER ANY EASEMENT OR TENANT LEASE, OR (III) ANY DEBT OF
THE BORROWER IN EXCESS OF [__________]* BEING DECLARED DUE AND PAYABLE BEFORE
ITS EXPRESSED MATURITY, OR ANY HOLDER OF SUCH INDEBTEDNESS IN EXCESS OF
[__________]* HAVING THE RIGHT TO DECLARE SUCH DEBT DUE AND PAYABLE BEFORE ITS
EXPRESSED MATURITY, BECAUSE OF THE OCCURRENCE OF ANY DEFAULT (OR ANY EVENT
WHICH, WITH NOTICE AND/OR THE LAPSE OF TIME, SHALL CONSTITUTE ANY SUCH DEFAULT)
UNDER SUCH DEBT;


(B)               LITIGATION.  THE FILING OR COMMENCEMENT OF ANY ACTION, SUIT OR
PROCEEDING, WHETHER AT LAW OR IN EQUITY OR BY OR BEFORE ANY GOVERNMENTAL
AUTHORITY, AGAINST ANY CREDIT PARTY, OR ANY MATERIAL DEVELOPMENT IN ANY SUCH
ACTION, SUIT, PROCEEDING, THAT IS IN EXCESS OF [__________]*;


(C)                ENVIRONMENTAL NOTICES/LIENS.  RECEIPT OF ANY NOTICE, SUMMONS,
OR CITATION RECEIVED FROM ANY GOVERNMENTAL AUTHORITY OR ANY OTHER PERSON,
CONCERNING (I) MATERIAL VIOLATIONS OR ALLEGED VIOLATIONS OF ENVIRONMENTAL LAWS,
WHICH SEEKS OR THREATENS TO IMPOSE AN UNINSURED LIABILITY THEREFOR IN EXCESS OF
[__________]*, (II) ANY MATERIAL ACTION OR OMISSION ON THE PART OF ANY CREDIT
PARTY IN CONNECTION WITH HAZARDOUS MATERIAL THAT IS REASONABLY LIKELY TO RESULT
IN AN UNINSURED ENVIRONMENTAL LIABILITY IN EXCESS OF [__________]*, (III) ANY
NOTICE OF POTENTIAL RESPONSIBILITY OR LIABILITY UNDER ANY ENVIRONMENTAL LAW IF
SUCH RESPONSIBILITY OR LIABILITY IS UNINSURED AND WOULD REASONABLY BE EXPECTED
TO EXCEED [__________]*, OR (IV) THE FILING OF A LIEN OTHER THAN A PERMITTED
LIEN IN CONNECTION WITH ANY ALLEGED VIOLATION OF ENVIRONMENTAL LAWS BY ANY
CREDIT PARTY WHICH IS UNINSURED, UPON OR AGAINST ANY OF ITS LEASED OR OWNED
MATERIAL PROPERTY, WHEREVER LOCATED;


(D)               INSURANCE.  FURNISH TO THE COLLATERAL AGENT PROMPT WRITTEN
NOTICE OF ANY MATERIAL CORRESPONDENCE RECEIVED BY THE BORROWER FROM ANY INSURER
WITH RESPECT TO ANY DENIAL OF A CLAIM UNDER OR CANCELLATION OF INSURANCE
MAINTAINED IN ACCORDANCE WITH SECTION 5.4 THAT COULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT;


(E)                CASUALTIES AND TAKINGS.  ANY ACTUAL OR CONSTRUCTIVE LOSS BY
REASON OF FIRE, EXPLOSION, THEFT OR OTHER CASUALTY OF ANY PROPERTY OF ANY CREDIT
PARTY OR ANY TAKING OF TITLE TO, OR THE USE OF, ANY WIRELESS ASSETS PURSUANT TO
EMINENT DOMAIN OR CONDEMNATION PROCEEDINGS OR ANY SETTLEMENT OR COMPROMISE
THEREOF, IN EACH CASE, WITH A VALUE EQUAL TO OR GREATER THAN [__________]*, AND
A CERTIFICATE OF A RESPONSIBLE OFFICER OF THE BORROWER DESCRIBING TO ITS
KNOWLEDGE THE NATURE AND STATUS OF SUCH OCCURRENCE; AND


 

 

59

*Information marked with an asterisk herein has been omitted and filed
separately with the Commission pursuant to a request for confidential treatment.

--------------------------------------------------------------------------------



 
 


(F)                MATERIAL CHANGES.  ANY DEVELOPMENT THAT HAS RESULTED IN, OR
WOULD REASONABLY BE EXPECTED TO RESULT IN, A MATERIAL ADVERSE EFFECT.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.  Each notice pursuant to Section 5.7(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.


SECTION 5.8            BOOKS AND RECORDS; INSPECTION. 

  (a) Keep proper records and books of account in which full, true and correct
entries, in all material respects, will be made in accordance with GAAP,
reflecting all financial transactions and matters involving the assets and
business of the Credit Parties; (b) maintain such books of record and account in
material conformity with all applicable requirements of any Governmental
Authority having regulatory jurisdiction over the Credit Parties; (c) from
time-to-time during regular business hours and upon reasonable prior notice, (i)
permit representatives and independent contractors of the Collateral Agent to
visit and inspect any of its Properties, (ii) to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom
and (iii) to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants and the Servicer, at the expense of
the Borrower at any time during the continuation of any Event of Default, and at
any time prior to the occurrence of any Event of Default such visits,
examinations, copies and discussions shall occur at the expense of the Borrower
not more than once in any 12-month period, and at the expense of the Lenders not
more than quarterly, and in all cases at reasonable times during normal business
hours and upon reasonable advance notice to the Borrower; (d) during the
continuance of an Event of Default, during regular business hours and upon
reasonable prior notice, permit the Collateral Agent, at the expense of the
Borrower to conduct, or hire a third party to conduct, on behalf of the Secured
Parties, a general audit, a field audit or on-site inspection of the properties
of the Borrower constituting Wireless Assets, including appraisal reports in
form and substance and from appraisers reasonably satisfactory to the Collateral
Agent, stating the then current values of all or any portion of the Collateral;
and (e) during regular business hours and upon reasonable prior notice, permit
the Collateral Agent, at its expense (unless an Event of Default exists, in
which case at the expense of the Borrower), not more often than quarterly and at
such times as may reasonably be requested by either Agent, to examine such
documents and records of the Credit Parties as requested by either Agent that
relate to the Property of any Credit Party or the valuation of Property of the
Borrower constituting Wireless Assets.  The Collateral Agent agrees to conduct
the audits described in clause (d) above as specified and to provide copies of
each report obtained by the Collateral Agent as a result thereof to the
Administrative Agent and the Lenders.


SECTION 5.9            LENDER MEETINGS. 

  The Borrower will, upon the request of Administrative Agent or the Required
Lenders, participate in a meeting of the Administrative Agent and Lenders once
during each Fiscal Year to be held at the Borrower’s corporate offices (or at
such other location as may be agreed to by Borrower and Administrative Agent) at
such time as may be agreed to by Borrower and Administrative Agent; provided 
that such meeting may be held telephonically if agreed to by the Administrative
Agent in its sole discretion.


 

 

60

*Information marked with an asterisk herein has been omitted and filed
separately with the Commission pursuant to a request for confidential treatment.

--------------------------------------------------------------------------------

 
 


SECTION 5.10        USE OF PROCEEDS. 

  Use, or cause to be used, the proceeds of the Advances, subject to the other
terms of this Agreement, solely as follows:


(A)                IN THE CASE OF THE INITIAL TERM ADVANCE HEREUNDER (W) IN
ACCORDANCE WITH THE USE OF PROCEEDS SET FORTH IN SCHEDULE 5.10 (A PORTION OF
WHICH MAY BE DISTRIBUTED TO INTERMEDIATE HOLDINGS FOR FURTHER DISTRIBUTION TO
THE PARENT IN ACCORDANCE WITH SCHEDULE 5.10 (THE “PARENT DISTRIBUTION”)), (X) TO
PAY ADDITIONAL FEES AND OTHER COSTS AND EXPENSES IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED UNDER THIS AGREEMENT (INCLUDING THE FEES AND EXPENSES
OF COUNSEL TO THE ADMINISTRATIVE AGENT), (Y) TO FUND THE INTEREST RESERVE AMOUNT
AND (Z) TO RETAIN THE REMAINING PROCEEDS OF THE INITIAL TERM ADVANCE AFTER
APPLICATION IN ACCORDANCE WITH THE FOREGOING CLAUSES (W), (X) AND (Y) IN THE
OPERATING ACCOUNT TO BE APPLIED IN ACCORDANCE WITH SECTION 5.14(B); AND


(B)               IN THE CASE OF ALL ADVANCES OTHER THAN THE INITIAL TERM
ADVANCE HEREUNDER TO (X) FUND THE PURCHASE OF FUTURE RELEVANT ACQUISITIONS AND
(Y) BE DEPOSITED IN THE OPERATING ACCOUNT TO BE APPLIED IN ACCORDANCE WITH
SECTION 5.14(B).


FOR THE AVOIDANCE OF DOUBT, THE MAKING OF ALL ADVANCES SHALL BE SUBJECT IN ALL
RESPECTS TO THE TERMS OF THIS AGREEMENT, INCLUDING SECTION 2.1.


SECTION 5.11        COLLATERAL SECURITY ARRANGEMENTS. 

 


(A)                AT ALL TIMES THE BORROWER SHALL GRANT ACCEPTABLE SECURITY
INTERESTS IN ALL OF ITS PERSONAL PROPERTY.


(B)               EACH MORTGAGE EXECUTED PURSUANT TO THE TERMS OF THIS AGREEMENT
SHALL BE SUFFICIENT TO CREATE FOR THE RATABLE BENEFIT OF THE SECURED PARTIES A
LEGAL, VALID AND ENFORCEABLE SECURITY INTEREST IN THE MORTGAGED PROPERTY
DESCRIBED THEREIN AND INTENDED TO BE SUBJECT TO THE LIENS CREATED THEREBY AND,
WHEN APPROPRIATE FILINGS OR REGISTRATIONS ARE MADE WITH THE COUNTY CLERK OF EACH
COUNTY WHERE SUCH MORTGAGED PROPERTY IS LOCATED OR SUCH OTHER PERSON AS MAY BE
REQUIRED BY LOCAL LAW, THE COLLATERAL AGENT SHALL HAVE A VALID PERFECTED LIEN ON
ALL RIGHT, TITLE AND INTEREST OF THE BORROWER NAMED AS DEBTOR OR MORTGAGOR OR
ASSIGNOR THEREUNDER IN THE APPLICABLE MORTGAGED PROPERTY, PRIOR AND SUPERIOR IN
RIGHT TO ANY OTHER PERSON, OTHER THAN PERMITTED PRIORITY LIENS.


(C)                THE SERVICING AGREEMENT MUST AT ALL TIMES REQUIRE THE
SERVICER TO INSTRUCT, AND THE SERVICER MUST AT ALL TIMES HAVE INSTRUCTED, ALL
TENANT LESSEES FOR WIRELESS ASSETS TO MAKE THEIR PAYMENTS DIRECTLY AND SOLELY TO
THE OPERATING ACCOUNT.  IF THE BORROWER AND/OR THE SERVICER SHALL RECEIVE ANY
MONIES, CHECKS, NOTES, DRAFTS OR ANY OTHER PAYMENTS RELATING TO AND/OR PROCEEDS
OF TENANT LEASES OF WIRELESS ASSETS OR OTHER COLLATERAL WHICH ARE NOT DEPOSITED
IN THE OPERATING ACCOUNT, THEN THE BORROWER SHALL CAUSE SUCH PERSON TO HOLD SUCH
INSTRUMENT OR FUNDS IN TRUST FOR THE COLLATERAL AGENT, AND SHALL PROMPTLY REMIT
THE SAME OR CAUSE THE SAME TO BE REMITTED, IN KIND, TO THE OPERATING ACCOUNT.


SECTION 5.12        FURTHER ASSURANCES IN GENERAL. 

  Execute any and all further documents, financing statements, mortgages,
agreements and instruments, and take all such further actions (including the
modifications of Exhibits and Schedules reasonably satisfactory to
Administrative

 

61

*Information marked with an asterisk herein has been omitted and filed
separately with the Commission pursuant to a request for confidential treatment.

--------------------------------------------------------------------------------

 
 

Agent and Borrower (and related defined terms in this Agreement), and filing and
recording of mortgages, financing or continuation statements or amendments
thereto (or similar documents required by any laws of any applicable
jurisdiction), fixture filings and other documents), required under any Legal
Requirement, or which the Administrative Agent or the Collateral Agent may
reasonably request, all at the expense of the Borrower, in order to grant and
perfect an Acceptable Security Interest in the Collateral.  The Borrower also
agrees to provide to the Collateral Agent, from time to time upon reasonable
request by the Collateral Agent, evidence reasonably satisfactory to the
Collateral Agent as to the perfection and priority of the Liens created by the
Security Documents.  The Borrower agrees not to effect or permit any change
referred to in Section 5.7(e) unless all filings have been made under the UCC or
otherwise that are required in order for the Collateral Agent to continue at all
times following such change to have, and the Borrower agrees to take all
necessary action to ensure that the Collateral Agent does continue at all times
to have, a valid and perfected security interest in all the Collateral.


SECTION 5.13        PRINCIPAL DOCUMENTS. 

  Maintain and perform, in all material respects, all of its obligations under
the Principal Documents.


SECTION 5.14        COLLECTIONS. 

 


(A)                CASH COLLECTIONS.  ALL TENANT LESSEES AND ALL OTHER PERSONS
(OTHER THAN THE LENDERS AND AGENTS) REMITTING FUNDS TO THE BORROWER SHALL BE
INSTRUCTED TO REMIT OR DEPOSIT ALL CASH COLLECTIONS AND ALL OTHER AMOUNTS DUE TO
THE BORROWER UNDER THE TENANT LEASES OR OTHERWISE TO THE OPERATING ACCOUNT, AND
IF THE TENANT LESSEES OR SUCH OTHER PERSONS DO NOT FOLLOW SAID INSTRUCTIONS, THE
BORROWER AND/OR THE SERVICER SHALL CAUSE ALL SUCH CASH COLLECTIONS AND ALL OTHER
AMOUNTS TO BE IMMEDIATELY DEPOSITED INTO THE OPERATING ACCOUNT.


(B)               DISTRIBUTION DATE WATERFALL.  ON EACH DISTRIBUTION DATE THE
BORROWER SHALL WITHDRAW AND DISTRIBUTE AMOUNTS ON DEPOSIT IN THE OPERATING
ACCOUNT IN ACCORDANCE WITH CLAUSES (I) THROUGH (VI) BELOW, FOR DISTRIBUTION IN
THE FOLLOWING ORDER OF PRIORITY:

(I)                 TO THE AGENTS FOR THE PAYMENT OF (I) ACCRUED BUT UNPAID
COMMITMENT FEES, ADDITIONAL FEES AND OTHER FEES AND AMOUNTS DUE AND OWING TO THE
AGENTS AND/OR THE LENDERS IN RESPECT OF ANY LOAN DOCUMENT AS OF SUCH
DISTRIBUTION DATE AND (II) OTHER EXPENSES DUE AND OWING TO THE AGENTS AS OF SUCH
DISTRIBUTION DATE;

(II)               TO THE RESERVE ACCOUNT, AN AMOUNT (IF ANY) NEEDED TO ENSURE
THAT SUCH ACCOUNT HOLDS AN AMOUNT EQUAL TO THE INTEREST EXPENSE REQUIRED TO BE
PAID FOR THE INTEREST PAYMENT DATE IMMEDIATELY FOLLOWING SUCH DISTRIBUTION DATE;

(III)             TO THE ADMINISTRATIVE AGENT TO PREPAY ADVANCES OUTSTANDING
UNDER THIS AGREEMENT IN AN AMOUNT EQUAL TO THE EXCESS (IF ANY) OF (X) THE
OUTSTANDING PRINCIPAL AMOUNT OF THE ADVANCES AT SUCH TIME OVER (Y) THE ADVANCE
RATE AS DETERMINED BY THE MOST RECENTLY DELIVERED WIRELESS ASSET REPORT (OR IF
NOT TIMELY DELIVERED OR INACCURATE, AS DETERMINED BY THE ADMINISTRATIVE AGENT)
AND/OR TO PAY THE ADVANCES THEN DUE AND PAYABLE (BY ACCELERATION OR OTHERWISE);

 

62

*Information marked with an asterisk herein has been omitted and filed
separately with the Commission pursuant to a request for confidential treatment.

--------------------------------------------------------------------------------

 
 

(IV)             TO THE RESERVE ACCOUNT, AN AMOUNT (IF ANY) NEEDED TO ENSURE
THAT SUCH ACCOUNT HOLDS AN AMOUNT SUFFICIENT TO MAINTAIN THE INTEREST RESERVE
AMOUNT CALCULATED IN ACCORDANCE WITH SECTION 5.15 AS OF SUCH DISTRIBUTION DATE
(FOR THE AVOIDANCE OF DOUBT SUCH AMOUNT SHALL BE IN ADDITION TO ANY AMOUNTS
TRANSFERRED TO OR RETAINED IN THE RESERVE ACCOUNT IN ACCORDANCE WITH CLAUSE
(B)(II) ABOVE);

(V)               IF AN ORIGINATIONS REDUCTION EVENT HAS OCCURRED AND THE
LENDERS HAVE A COMMITMENT AT SUCH TIME THEN ALL REMAINING FUNDS SHALL BE APPLIED
TO PREPAY ADVANCES OUTSTANDING UNDER THIS AGREEMENT IN ACCORDANCE WITH SECTION
2.6(D); AND

(VI)             SO LONG AS NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING OR WOULD RESULT THEREFROM, ANY AMOUNTS REMAINING IN THE OPERATING
ACCOUNT AFTER APPLICATION IN ACCORDANCE WITH CLAUSES (I) THROUGH (V) ABOVE SHALL
BE APPLIED AS FOLLOWS (WITH RESPECT TO CLAUSES (A) THROUGH (D) BELOW, IN SUCH
ORDER AS DETERMINED BY THE BORROWER):

(A)    FOR THE PAYMENT OF ANY TCF DEDUCTIONS;

(B)     FOR THE PAYMENT OF ANY EXPENSES (WITHOUT DUPLICATION OF CLAUSE (VI)(A)
ABOVE) IN CONNECTION WITH THE OPERATION OF CELL TOWERS INCLUDING COMPLIANCE,
ENVIRONMENTAL AND LEGAL EXPENSES;

(C)     FOR CAPITAL EXPENDITURES PERMITTED UNDER SECTION 6.12 (INCLUDING THE
ACQUISITION OF ANY WIRELESS ASSETS);

(D)    TO THE SERVICER FOR THE PAYMENT OF SERVICING FEES THEN DUE AND OWING TO
THE SERVICER AS OF SUCH DISTRIBUTION DATE;

(E)     TO INTERMEDIATE HOLDINGS SOLELY FOR THE PAYMENT OF CASH TAXES UP TO AN
AMOUNT EQUAL TO THE LESSER OF (X) THE REMAINING CASH COLLECTIONS AND (Y) THE
PRODUCT OF THE BORROWER’S TAXABLE INCOME MULTIPLIED BY THE HIGHEST TAX RATE
(COMBINED FEDERAL, STATE AND LOCAL) THAT AN INDIVIDUAL LIVING IN NEW YORK, NEW
YORK WOULD PAY (THE “TAX DISTRIBUTION”); AND

(F)      ALL REMAINING FUNDS AFTER APPLICATION WITH CLAUSES (A) THROUGH (E)
ABOVE MAY BE APPLIED TO PAY A DIVIDEND TO INTERMEDIATE HOLDINGS (THE “PERMITTED
DIVIDENDS”), OR AT THE OPTION OF THE BORROWER, SUCH FUNDS MAY REMAIN IN THE
OPERATING ACCOUNT TO BE APPLIED FOR GENERAL CORPORATE PURPOSES OTHERWISE
PERMITTED UNDER THIS AGREEMENT.


(C)                IF ON ANY DISTRIBUTION DATE THE AMOUNT IN THE OPERATING
ACCOUNT IS INSUFFICIENT TO MAKE ALL OF THE TRANSFERS DESCRIBED IN CLAUSES (B)(I)
THROUGH (B)(V) ABOVE, THEN THE BORROWER SHALL REMIT TO THE OPERATING ACCOUNT ON
SUCH DISTRIBUTION DATE (FOR APPLICATION PURSUANT TO THIS SECTION 5.14(B) ON SUCH
DATE) THE AMOUNT OF SUCH DEFICIENCY.  IF THE BORROWER FAILS TO REMIT SUCH AMOUNT
TO THE OPERATING ACCOUNT, THE SAME SHALL CONSTITUTE AN EVENT OF DEFAULT.  UNDER
NO CIRCUMSTANCES MAY THE BORROWER MAKE ANY PAYMENT TO ANY PERSON IF, AS A RESULT
THEREOF, THE BORROWER WOULD HAVE INSUFFICIENT CASH TO MAKE THE PAYMENTS SET
FORTH IN SECTION 5.14(B)(I) THROUGH (V) ON THE NEXT OCCURRING DISTRIBUTION DATE.
 FOR THE AVOIDANCE OF DOUBT, ALL TRANSFERS

 

 

63

*Information marked with an asterisk herein has been omitted and filed
separately with the Commission pursuant to a request for confidential treatment.

--------------------------------------------------------------------------------

 
 


DESCRIBED IN CLAUSE (VI) ABOVE SHALL BE MADE NET OF ANY AMOUNTS REQUIRED TO BE
PAID OR RETAINED IN THE OPERATING ACCOUNT PURSUANT TO CLAUSES (I) THROUGH (V)
ABOVE.


SECTION 5.15        INTEREST RESERVE AMOUNT. 

  [__________]*.


SECTION 5.16        SEPARATENESS. 

  The Borrower shall at all times (a) maintain its bank accounts, books and
records separate from any other Person and otherwise ensure that the records and
books of the Borrower reflect the separate existence of the Borrower and its
assets, (b) separately identify and segregate its funds and assets from those of
any other Person and shall not commingle its funds or assets with those of any
other Person (for the avoidance of doubt, the Borrower’s use of third party cash
management systems or lockbox arrangements shall not constitute commingling of
the Borrower’s funds or assets), (c) hold its assets in its own name, (d) engage
in transactions and conduct all business activities in its own name and present
itself to the public as a company separate from its Member, Subsidiaries and all
other Persons (including by using its own signage, distinct stationery for
written communications and distinct logos), (e) maintain its financial
statements, accounting records, and other entity documents separate from any
other Person and shall issue and approve its own separate financial statements
annually and shall ensure that the Borrower’s books and records reflect the
Borrower’s transactions, provided, however, the financial position, assets,
liabilities, net worth and operating results of the Borrower may be included in
the consolidated financial statements of its Affiliates, provided that such
consolidated financial statements contain a footnote indicating that the
Borrower is a separate legal entity, and that it maintains separate books and
records and that it has separate assets and liabilities, (f) pay its own
obligations and liabilities out of its funds and assets and shall not permit
other Persons (other than the Servicer acting solely as agent of the Borrower in
accordance with the Servicing Agreement) to pay the Borrower’s liabilities or
obligations, (g) not engage in any transaction with any Affiliate involving any
intent to defraud any Person, (h) except as provided in the Servicing Agreement,
maintain an arm’s-length relationship with and not be or become operationally
dependent on any Affiliate, (i) not assume or guaranty or become obligated for
the debts of any other Person and not hold out its credit as being available to
satisfy the obligations of any other Person, (j) not acquire the debt or
securities of the Member or any of the direct or indirect owners of the Borrower
or the Borrower’s Affiliates, (k) allocate fairly and reasonably any shared
expenses including, without limitation, shared office space and shall use
separate and distinct stationery, invoices and checks, (l) except as otherwise
expressly permitted by this Agreement, not pledge its assets for the benefit of
any other Person, (m) hold itself out and identify itself as a separate and
distinct entity under its own name and not as a division or part of any other
Person, (n) not make loans to any Person (except for de minimus cash advances to
Managers, officers and/or employees for travel and other ordinary course
expenses), (o) not enter into or be a party to, any transaction with the Member
or any Affiliate of the Borrower except in the ordinary course of its business
and on terms that are fair and no less favorable to the Borrower than those
terms that would be obtained in a comparable arm’s-length transaction with an
unrelated third party, (p) promptly correct any known misunderstanding regarding
the separate existence and identity of the Borrower, (q) compensate its
employees, if any, from its own funds for services provided to it, (r) maintain
adequate capitalization in light of its contemplated business and operations,
(s) take all appropriate action necessary to maintain its existence as a limited
liability company in good standing under the laws of the State of Delaware, (t)
observe strictly all limited liability company, organizational and procedural
matters and formalities required by this Agreement and by applicable law
(including the Delaware

 

64

*Information marked with an asterisk herein has been omitted and filed
separately with the Commission pursuant to a request for confidential treatment.

--------------------------------------------------------------------------------

 
 

Limited Liability Company Act), as the case may be, and keep accurate and proper
books and records of account, (u) ensure that its funds will be clearly
traceable at each step in any financial transaction, (v) ensure that decisions
with respect to its business and daily operations have been duly authorized in
accordance with the Borrower LLC Agreement, (w) hold any meetings of its
Managers and/or its Member separately from those of any other Person, (x) ensure
that the Borrower’s officers and Managers do not, in such capacities, act on
behalf of other Persons and (y) observe, follow and ensure the accuracy of the
factual assumptions set forth in the non-consolidation opinion of Haynes &
Boone, LLP dated on or about the Funding Date and referred to in Section 3.2(h).


SECTION 5.17        EVIDENCE OF RECORDING. 

  The Borrower shall deliver to the Collateral Agent within [__________]*
following the date of any Acquisition, (i) evidence of the filing or submitting
to the appropriate land records office for recordation of the relevant
Easement(s) or deed(s) (as applicable) with respect to such Wireless Asset(s)
and the assignment of the underlying leases in the real estate registry of the
applicable Governmental Authority real estate records and (ii) either (a) a
“marked-binder” for an Owner’s Title Insurance Policy or (b) a proforma of an
Owner’s Title Insurance Policy together with a binding, irrevocable executed
commitment from the title company to issue an Owner’s Title Insurance Policy in
the form of such proforma, in each case with a lender’s endorsement attached
thereto in form and substance acceptable to the Collateral Agent (such policy
and/or proforma and commitment described in clauses (a) and/or (b) together with
such endorsement, an “Acceptable Policy”).  In the event that the Borrower fails
to deliver evidence of such recordings together with an Acceptable Policy as set
forth above on or before the [__________]* following the date of such
Acquisition then such Wireless Asset(s) shall no longer be Eligible Assets and
the Borrower shall be required to repay the Advances as provided for in Section
2.6(b)(vi).


SECTION 5.18        MORTGAGES. 

  In order to create in favor of the Collateral Agent, for the benefit of
Secured Parties, a valid and, subject to any filing and/or recording referred to
herein, perfected first priority security interest in the Borrower’s (i) Initial
Wireless Assets, parcels of real property and leasehold interests listed on
Schedule 5.18 (each, an “Funding Date Mortgaged Property”) and (ii) each
Wireless Asset, parcel of real property and leasehold interest acquired after
the Funding Date (each, an “Additional Mortgaged Property” and, together with
the Funding Date Mortgaged Properties, the “Mortgaged Properties”) the
Collateral Agent shall have received from the Borrower the following documents
(X) with respect to Section 5.18(a) below, within [__________]* after the
Funding Date with respect to each Funding Date Mortgaged Property and within
[__________]* after the acquisition of each Additional Mortgaged Property, and
(Y) with respect to Section 5.18(b) through Section 5.18(e)  below, within
[__________]* after the Funding Date with respect to each Funding Date Mortgaged
Property and within [__________]* days after the acquisition of each Additional
Mortgaged Property:


(A)                FULLY EXECUTED AND NOTARIZED MORTGAGES (INCLUDING LEASEHOLD
MORTGAGES), IN PROPER FORM FOR RECORDING IN ALL APPROPRIATE PLACES IN ALL
APPLICABLE JURISDICTIONS, ENCUMBERING EACH MORTGAGED PROPERTY SUBSTANTIALLY IN
THE FORM OF EXHIBIT G OR OTHERWISE REASONABLY SATISFACTORY TO THE COLLATERAL
AGENT AND EVIDENCE OF THE RECORDING OF SUCH MORTGAGES IN THE APPROPRIATE PLACES
FOR SUCH MORTGAGES;


 

65

*Information marked with an asterisk herein has been omitted and filed
separately with the Commission pursuant to a request for confidential treatment.

--------------------------------------------------------------------------------

 
 


(B)               IF REQUESTED BY THE ADMINISTRATIVE AGENT (IN ITS SOLE AND
ABSOLUTE DISCRETION), AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE REASONABLY
SATISFACTORY TO THE COLLATERAL AGENT) IN EACH STATE IN WHICH A MORTGAGED
PROPERTY IS LOCATED WITH RESPECT TO THE ENFORCEABILITY OF THE FORM(S) OF
MORTGAGES TO BE RECORDED IN SUCH STATE AND SUCH OTHER MATTERS AS THE COLLATERAL
AGENT MAY REASONABLY REQUEST, WHICH OPINIONS SHALL (X) BE IN EACH CASE IN FORM
AND SUBSTANCE REASONABLY SATISFACTORY TO THE COLLATERAL AGENT AND (Y) INCLUDE
THE OPINIONS SET FORTH IN AND AS DESCRIBED IN SCHEDULE 5.18(B); 


(C)                (A) A LENDER’S TITLE INSURANCE POLICY WITH RESPECT TO EACH
MORTGAGED PROPERTY, AND COPIES OF ALL RECORDED DOCUMENTS LISTED AS EXCEPTIONS TO
TITLE OR OTHERWISE REFERRED TO THEREIN, EACH IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE COLLATERAL AGENT AND (B) EVIDENCE SATISFACTORY TO THE
COLLATERAL AGENT THAT THE BORROWER HAS PAID TO THE TITLE COMPANY OR TO THE
APPROPRIATE GOVERNMENTAL AUTHORITY ALL EXPENSES AND PREMIUMS OF THE TITLE
COMPANY AND ALL OTHER SUMS REQUIRED IN CONNECTION WITH THE ISSUANCE OF EACH
LENDER’S TITLE INSURANCE POLICY AND ALL RECORDING AND STAMP TAXES (INCLUDING
MORTGAGE RECORDING AND INTANGIBLE TAXES) PAYABLE IN CONNECTION WITH RECORDING
THE MORTGAGES FOR EACH MORTGAGED PROPERTY IN THE APPROPRIATE REAL ESTATE
RECORDS;


(D)               SUBJECT TO THE CONCENTRATION LIMITATION (ESTOPPEL TEST) SET
FORTH ON SCHEDULE 1.1(B), AN ESTOPPEL CERTIFICATE FROM THE OWNER OF THE
UNDERLYING REAL PROPERTY FOR SUCH MORTGAGED PROPERTY (THE “GRANTOR”) GRANTING
THE EASEMENT OR LEASEHOLD INTEREST TO THE BORROWER CERTIFYING AMONG OTHER
THINGS, (I) THAT A TRUE AND COMPLETE COPY OF THE GROUND LEASE IS ATTACHED TO
SUCH CERTIFICATE, (II) THE TERM OF THE GROUND LEASE OR EASEMENT, (III) THE
EXISTENCE OR NOT OF ANY SECURITY INTEREST GRANTED BY GRANTOR IN FAVOR OF A THIRD
PARTY ENCUMBERING ITS INTEREST IN SUCH UNDERLYING REAL PROPERTY, (IV) THE AMOUNT
OF RENT AND OTHER CHARGES DUE AND PAYABLE AND THE FREQUENCY OF SUCH PAYMENTS,
(V) THAT NO DEFAULT OR EVENT OF DEFAULT EXISTS UNDER SUCH EASEMENT OR GROUND
LEASE, (V) THAT GRANTOR HAS NO CLAIM OR DEFENSE OF ANY NATURE WITH RESPECT TO
THE BORROWER'S RIGHTS UNDER SUCH EASEMENT OR LEASEHOLD INTEREST, (VI) GRANTOR'S
ACKNOWLEDGMENT OF THE EXISTENCE OF THE CREDIT AGREEMENT AND THE BORROWER'S
GRANTING OF A SECURITY INTEREST IN SUCH EASEMENT OR LEASEHOLD INTEREST, AND
(VII) GRANTOR'S AGREEMENT TO NOTIFY COLLATERAL AGENT AT ITS NOTICE ADDRESS AS
SET FORTH ON SCHEDULE 9.2 HEREOF OF ANY DEFAULT AND AGREEMENT TO GIVE COLLATERAL
AGENT A REASONABLE OPPORTUNITY TO CURE SUCH DEFAULT PRIOR TO TERMINATING SUCH
EASEMENT OR LEASEHOLD INTEREST; AND


(E)                ALTA SURVEYS OF EACH MORTGAGED PROPERTY TO THE EXTENT
REQUESTED BY THE COLLATERAL AGENT, CERTIFIED TO THE COLLATERAL AGENT AND DATED
NOT MORE THAN [__________]* PRIOR TO THE DATE OF THE ACQUISITION OF SUCH
MORTGAGED PROPERTY, UNLESS THERE IS A PRE-EXISTING SURVEY FOR SUCH MORTGAGED
PROPERTY DATED NOT MORE THAN THIRTY-SIX (36) MONTHS PRIOR TO THE DATE OF SUCH
ACQUISITION ACCOMPANIED BY A CERTIFICATION FROM THE SURVEYOR THAT THERE HAS BEEN
NO SIGNIFICANT CHANGE SINCE THE DATE SUCH SURVEY WAS LAST UPDATED IN FORM AND
SUBSTANCE ACCEPTABLE TO THE TITLE INSURANCE COMPANY AND THE COLLATERAL AGENT.

In the event that the Borrower fails to deliver the documents set forth above in
this Section 5.18 on or before the [__________]*or [__________]* (as applicable)
following the Funding Date with respect to each Funding Date Mortgaged Property
and the [__________]* or [__________]* (as applicable) following the acquisition
of each Additional Mortgaged Property then the related Wireless Asset(s) shall
no longer be Eligible Assets and the Borrower shall be required to repay the
Advances as provided for in Section 2.6(b)(vi).


 

 

66

*Information marked with an asterisk herein has been omitted and filed
separately with the Commission pursuant to a request for confidential treatment.

--------------------------------------------------------------------------------

 
 


SECTION 5.19        RIGHT OF FIRST REFUSAL.  

 Comply, and cause Parent and its Subsidiaries (other than the Borrower) to
comply in all material respects with the terms and conditions of the Right of
First Refusal Agreement.


SECTION 5.20        ENGINEERING REPORTS.   

  


(A)                NEW TENANTS/EQUIPMENT. IN THE EVENT THAT THE BORROWER PLANS
TO ADD ADDITIONAL TENANT LESSEES, EQUIPMENT, FIXTURES OR OTHER PROPERTY TO A
CELL TOWER AND SUCH ADDITIONS WOULD RESULT IN SUCH CELL TOWER BEARING LOADS THAT
EXCEED ITS PREVIOUSLY DESIGNATED “ENGINEERED CAPACITY”, THEN THE BORROWER SHALL,
BEFORE SUCH ADDITIONS ARE MADE, MAKE SUCH IMPROVEMENTS TO THE CELL TOWER THAT
ARE NEEDED (IF ANY) TO INCREASE SUCH TOWER’S CAPACITY AND OBTAIN AND DELIVER TO
THE ADMINISTRATIVE AGENT  AN UPDATED ENGINEERING REPORT FROM A PROPERLY LICENSED
ENGINEER CERTIFYING THAT SUCH CELL TOWER (AS IMPROVED, IF NECESSARY) WITH (I)
ITS EXISTING TENANT LESSEES, EQUIPMENT, FIXTURES AND OTHER PROPERTY AND (II)
SUCH ADDITIONS SHALL BE OPERATING WITHIN ITS “ENGINEERED CAPACITY”.


(B)               GENERALLY. THE BORROWER SHALL ENSURE THAT EACH CELL TOWER IS
OPERATED WITHIN ITS DESIGNATED “ENGINEERED CAPACITY”.

  


ARTICLE VI
NEGATIVE COVENANTS

So long as the Advances or any amount under any Loan Document (other than
Contingent Obligations) shall remain unpaid or any Lender shall have any
Commitment, unless the Required Lenders otherwise consent in writing, the
Borrower shall not:


SECTION 6.1            LIENS, ETC. 

  Create, assume or incur, or suffer to exist, any Lien on or in respect of any
of its Property, whether now owned or hereafter acquired, or assign any right to
receive income, other than the following (“Permitted Liens”): 


(A)                OBLIGATIONS.  LIENS UNDER THE SECURITY DOCUMENTS SECURING THE
OBLIGATIONS;


(B)               ROUTINE SECURITY DEPOSITS.  PLEDGES OR UTILITY DEPOSITS AND
OTHER DEPOSITS TO SECURE THE PERFORMANCE OF BIDS, TENDERS, TRADE CONTACTS AND
LEASES (OTHER THAN FOR BORROWED MONEY), PURCHASE CONTRACTS, CONSTRUCTION
CONTRACTS, GOVERNMENT CONTRACTS, STATUTORY OBLIGATIONS, SURETY BONDS,
PERFORMANCE BONDS (AND LIENS ARISING IN ACCORDANCE WITH APPLICABLE LAWS IN
CONNECTION THEREWITH), BANKERS’ LIENS, RIGHTS OF SET OFF OR SIMILAR RIGHTS, AND
OTHER OBLIGATIONS OF A LIKE NATURE INCURRED IN THE ORDINARY COURSE OF BUSINESS;


(C)                TAXES, ETC.  LIENS NOT IN EXCESS OF [__________]* IN THE
AGGREGATE, FOR TAXES, ASSESSMENTS, OR OTHER GOVERNMENTAL CHARGES OR LEVIES NOT
YET DUE AND PAYABLE OR THAT (PROVIDED FORECLOSURE, SALE, OR OTHER SIMILAR
PROCEEDINGS SHALL NOT HAVE BEEN INITIATED) ARE BEING CONTESTED IN GOOD FAITH BY
APPROPRIATE PROCEEDINGS, AND SUCH RESERVE AS MAY BE REQUIRED BY GAAP SHALL HAVE
BEEN MADE THEREFOR;


(D)               ORDINARY COURSE OF BUSINESS.  LIENS IN FAVOR OF VENDORS,
CARRIERS, WAREHOUSEMEN, REPAIRMEN, MECHANICS, WORKMEN, MATERIALMEN,
CONSTRUCTION, OR SIMILAR LIENS ARISING BY

 

67

*Information marked with an asterisk herein has been omitted and filed
separately with the Commission pursuant to a request for confidential treatment.

--------------------------------------------------------------------------------

 
 


OPERATION OF LAW IN THE ORDINARY COURSE OF BUSINESS IN RESPECT OF OBLIGATIONS
NOT OVERDUE FOR A PERIOD OF MORE THAN [__________]*OR THAT ARE BEING CONTESTED
IN GOOD FAITH BY APPROPRIATE PROCEEDINGS; PROVIDED  THAT SUCH RESERVE AS MAY BE
REQUIRED BY GAAP SHALL HAVE BEEN MADE THEREFORE;


(E)                EASEMENTS, ETC.  LIENS CONSISTING OF EASEMENTS, TENANT
LEASES, RIGHTS-OF-WAY, AND OTHER SIMILAR ENCUMBRANCES, NECESSARY FOR THE USE AND
OPERATION OF THE APPLICABLE EASEMENT THAT ARE CUSTOMARILY ACCEPTED IN THE CELL
TOWER FINANCING INDUSTRY, NONE OF WHICH INTERFERE WITH THE ORDINARY CONDUCT OF
THE BUSINESS OF THE BORROWER OR MATERIALLY DETRACT FROM THE VALUE OR USE OF THE
APPLICABLE PROPERTY OF THE BORROWER TO WHICH THEY APPLY TAKEN AS A WHOLE;


(F)                IMMATERIAL ENCUMBRANCES.  LIENS CONSISTING OF ENCUMBRANCES IN
THE NATURE OF ZONING RESTRICTIONS, CONSERVATION RESTRICTIONS AND OTHER LAND USE
AND ENVIRONMENTAL REGULATION, COVENANTS, LICENSES, BUILDING CODES,
ENCROACHMENTS, EASEMENTS AND RIGHTS OR RESTRICTIONS OF RECORD ON THE USE OF REAL
PROPERTY, THAT DO NOT MATERIALLY DETRACT FROM THE VALUE OF THE BORROWER’S
APPLICABLE PROPERTY OR MATERIALLY AND ADVERSELY IMPAIR THE INTENDED USE AS A
CELL TOWER;


(G)               TENANT RIGHTS.  LIENS CONSISTING OF THE RIGHTS OF TENANTS
UNDER LEASES OR SUBLEASES AND THE RIGHTS OF PARTIES UNDER LICENSES OR
SUBLICENSES, IN EACH CASE NOT INTERFERING WITH THE ORDINARY CONDUCT OF BUSINESS
OF THE BORROWER OR OTHER TENANT UNDER A TENANT LEASE TAKEN AS A WHOLE;


(H)               JUDGMENT LIENS.  LIENS SECURING JUDGMENTS FOR THE PAYMENT OF
MONEY NOT CONSTITUTING AN EVENT OF DEFAULT UNDER SECTION 7.1(F);


(I)                 PRECAUTIONARY UCC FILINGS.  LIENS EVIDENCED BY THE FILING OF
PRECAUTIONARY UCC FINANCING STATEMENTS RELATING SOLELY TO OPERATING LEASES OF
PERSONAL PROPERTY ENTERED INTO THE ORDINARY COURSE OF BUSINESS;


(J)                 FEE OWNER LIENS.  LIENS ENCUMBERING THE REAL ESTATE
UNDERLYING AN EASEMENT (EXCLUDING THE EASEMENT ITSELF); AND


(K)               OTHER LIENS.  LIENS SECURING DEBT PERMITTED UNDER SECTION
6.2(G).


SECTION 6.2            DEBT. 

  Create, assume, incur or suffer to exist any Debt other than the following
(“Permitted Debt”): 


(A)                OBLIGATIONS.  DEBT OF THE BORROWER UNDER THE LOAN DOCUMENTS;


(B)               PERSONAL PROPERTY.  DEBT OF THE BORROWER IN THE FORM OF
OBLIGATIONS FOR THE DEFERRED PURCHASE PRICE OF PROPERTY OR SERVICES INCURRED IN
THE ORDINARY COURSE OF BUSINESS WHICH ARE NOT YET DUE AND PAYABLE OR ARE BEING
CONTESTED IN GOOD FAITH AS PERMITTED UNDER THE LOAN DOCUMENTS BY APPROPRIATE
PROCEEDINGS AND FOR WHICH ADEQUATE RESERVES IN ACCORDANCE WITH GAAP HAVE BEEN
ESTABLISHED;


(C)                ACCOUNTS.  DEBT IN RESPECT OF NETTING SERVICES OR OVERDRAFT
PROTECTION OR IN CONNECTION WITH THE APPROVED ACCOUNTS OR FROM ANY ARRANGEMENT
RELATING TO THE PROVISION OF TREASURY, DEPOSITARY OR CASH MANAGEMENT SERVICES OR
AUTOMATED CLEARINGHOUSE TRANSFER OF FUNDS,

 

68

*Information marked with an asterisk herein has been omitted and filed
separately with the Commission pursuant to a request for confidential treatment.

--------------------------------------------------------------------------------

 
 


IN EACH CASE WITH RESPECT TO THE APPROVED ACCOUNTS AND INCURRED IN THE ORDINARY
COURSE OF BUSINESS;


(D)               CONTINGENT LIABILITIES.  CONTINGENT LIABILITIES UNDER SURETY
BONDS, CUSTOMS AND APPEAL BONDS, FINANCIAL ASSURANCES, INDEMNIFICATION
OBLIGATIONS, OBLIGATIONS TO PAY INSURANCE PREMIUMS, GOVERNMENTAL CONTRACTS AND
LEASES OR SIMILAR INSTRUMENTS INCURRED IN THE ORDINARY COURSE OF BUSINESS;


(E)                SECURITY DEPOSITS.  DEBT WITH RESPECT TO SECURITY OR SIMILAR
DEPOSITS OWED TO TENANT LESSEES BY THE BORROWER PURSUANT TO TENANT LEASES TO THE
EXTENT RESERVED AGAINST ON A DOLLAR-FOR-DOLLAR BASIS;


(F)                REVENUE SHARING OBLIGATIONS.  DEBT OF THE BORROWER IN RESPECT
OF REVENUE SHARING OBLIGATIONS; AND


(G)               OTHER DEBT.  OTHER DEBT OF THE BORROWER INCURRED IN THE
ORDINARY COURSE OF BUSINESS NOT TO EXCEED [__________]* AT ANY TIME OUTSTANDING.


SECTION 6.3            MERGER OR CONSOLIDATION. 

  Merge, dissolve, liquidate, consolidate with or into another Person, or
Dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except as otherwise permitted by Section 6.4 of this
Agreement.


SECTION 6.4            ASSET DISPOSITIONS. 

  Make any Asset Disposition except:


(A)                ASSET DISPOSITIONS OF FINANCED ASSETS TO THE EXTENT THAT (I)
SUCH ASSET DISPOSITION IS IN THE ORDINARY COURSE OF BUSINESS FOR FAIR MARKET
VALUE, AND (II)(X) SUCH FINANCED ASSETS ARE EXCHANGED FOR CREDIT AGAINST THE
PURCHASE PRICE OF SIMILAR REPLACEMENT PROPERTY OF EQUAL OR GREATER VALUE OR (Y)
THE NET CASH PROCEEDS OF SUCH ASSET DISPOSITION ARE APPLIED IN ACCORDANCE WITH
SECTION 2.6(B)(II);


(B)               ANY INVOLUNTARY ASSET DISPOSITION DUE TO LOSS, DESTRUCTION,
DAMAGE, CASUALTY OR CONDEMNATION; PROVIDED  THAT ANY IMPAIRMENT PROCEEDS ARE
APPLIED IN ACCORDANCE WITH SECTION 2.6(B)(I);


(C)                SALES OR OTHER DISPOSITIONS OF PERSONAL PROPERTY ASSETS OR
REAL PROPERTY ASSETS WHICH HAVE BECOME OBSOLETE, WORN OUT, DAMAGED OR ARE NO
LONGER USEFUL IN THE BUSINESS OF THE BORROWER OR NECESSARY FOR THE OPERATIONS OF
THE BORROWER;


(D)               DISPOSITION OR USE OF CASH AND CASH EQUIVALENTS IN THE
ORDINARY COURSE OF BUSINESS UNDER THE SERVICING AGREEMENT OR NOT OTHERWISE
PROHIBITED UNDER THIS AGREEMENT; AND


(E)                ASSET DISPOSITIONS (OTHER THAN ASSET DISPOSITIONS OF FINANCED
ASSETS) TO THE EXTENT THAT THE NET CASH PROCEEDS OF SUCH ASSET DISPOSITIONS ARE
DEPOSITED INTO THE OPERATING ACCOUNT FOR APPLICATION IN ACCORDANCE WITH SECTION
5.14(B).


SECTION 6.5            INVESTMENTS AND ACQUISITIONS. 

  Make, own or hold any Investments except:

 

69

*Information marked with an asterisk herein has been omitted and filed
separately with the Commission pursuant to a request for confidential treatment.


 

--------------------------------------------------------------------------------

 
 


(A)                INVESTMENTS HELD BY THE BORROWER IN THE FORM OF CASH
EQUIVALENTS;


(B)               INVESTMENTS BY THE BORROWER IN WIRELESS ASSETS;


(C)                INVESTMENTS MADE BY THE BORROWER TO FUND CAPITAL EXPENDITURES
PERMITTED UNDER SECTION 6.12;


(D)               PREPAID EXPENSES OR LEASE, UTILITY AND OTHER SIMILAR DEPOSITS,
IN EACH CASE IN THE ORDINARY COURSE OF BUSINESS;


(E)                ENDORSEMENTS FOR COLLECTION OR DEPOSIT IN THE ORDINARY COURSE
OF BUSINESS; AND


(F)                INVESTMENTS RESULTING FROM PLEDGES OR DEPOSITS REFERRED TO IN
SECTION 6.1.


SECTION 6.6            RESTRICTED PAYMENTS. 

  Declare or make, directly or indirectly, any Restricted Payment, except that
the Borrower may make Restricted Payments to Intermediate Holdings in order to
effect (i) the Parent Distribution to the extent permitted under Section
5.10(a), (ii) any Permitted Dividend to the extent permitted under Section
5.14(b) and (iii) any Tax Distribution to the extent permitted under Section
5.14(b).  


SECTION 6.7            CHANGE IN NATURE OF BUSINESS. 

  Engage in any line of business other than acquiring, holding and disposing of
Wireless Assets and/or other activities substantially related or incidental
thereto.


SECTION 6.8            TRANSACTIONS WITH AFFILIATES. 

  Enter into any transaction of any kind with any Affiliate of the Borrower,
whether or not in the ordinary course of business, other than (i) as expressly
contemplated by or provided for or permitted under this Agreement, (ii)
dividends permitted under Section 6.6, (iii) Investments permitted under Section
6.5 and (iv) payment of the Servicing Fees to the Servicer in accordance with
the terms of the Servicing Agreement; provided  that without limiting the
foregoing, any such transaction shall be on arm’s-length terms.


SECTION 6.9            AGREEMENTS RESTRICTING LIENS AND DISTRIBUTIONS. 

  Create or otherwise cause or suffer to exist any prohibition, encumbrance or
restriction which prohibits or otherwise (a) restricts the ability of the
Borrower to create, incur, assume or suffer to exist Liens on property of such
Person; provided, however, that so long as they do not adversely affect the
ability of the Collateral Agent and the Lenders to obtain and enforce a Lien on
such Property or asset, or otherwise materially impair the rights of the
Collateral Agent or Lenders under this Agreement, this Section 6.9 shall not
prohibit (A) prohibitions, encumbrances or restrictions (1) contained in the
Loan Documents or (2) imposed by applicable law, rule, regulation or order of
any Governmental Authority and permitted under this Agreement and (B) customary
restrictions on subletting, assignment or transfer of any property or offset
contained in a lease, license, conveyance or contract or similar property or
asset, or (b) requires the grant of a Lien to secure an obligation of such
Person if a Lien is granted to secure another obligation of such Person.


SECTION 6.10        LIMITATION ON ACCOUNTING CHANGES OR CHANGES IN FISCAL
PERIODS. 

  Permit (a) any change in any of its accounting policies affecting the
presentation of financial statements or reporting practices, except as required
or permitted by GAAP or (b) the Fiscal Year to end on a day other than September
30 or change the Borrower’s method of determining Fiscal Quarters.


 

 

70

 *Information marked with an asterisk herein has been omitted and filed
separately with the Commission pursuant to a request for confidential treatment.

--------------------------------------------------------------------------------

 
 


SECTION 6.11        MODIFICATION OF CERTAIN AGREEMENTS AND DOCUMENTS. 

  Amend, modify, supplement or restate (a) any Principal Document of any Credit
Party without prior notice to the Administrative Agent and without the
Administrative Agent’s prior written consent; provided  that the Borrower may
amend its Organizational Documents solely to the extent necessary to reflect the
making of any Relevant Acquisition Equity Investment, or (b) any of the
Easements or Tenant Leases if such amendment, modification, supplement or
restatement would cause the relevant Wireless Asset(s) to cease to comply with
the eligibility criteria set forth on Schedule 1.1(b) and/or would reasonably be
expected to result in a decline in the value of such Wireless Asset(s), in each
case without prior notice to the Administrative Agent and without the
Administrative Agent’s prior written consent.


SECTION 6.12        CAPITAL EXPENDITURES. 

  Make any Capital Expenditures, except Capital Expenditures in connection with
Acquisitions otherwise permitted under this Agreement.


SECTION 6.13        DEBT SERVICE COVERAGE RATIO. 

  As of the last day of any Fiscal Quarter commencing with the Fiscal Quarter
ending [__________]*, the Borrower shall not permit the Debt Service Coverage
Ratio to have been less than the ratio set forth opposite such Fiscal Quarter
below:

Fiscal Quarter

Debt Service Coverage Ratio

[__________]*

[__________]*


 


SECTION 6.14        COLLATERAL RESTRICTIONS; LEASE PAYMENTS AND ACCOUNTS
RECEIVABLE. 

  If an Event of Default has occurred and is continuing and to the extent so
notified by the Collateral Agent to the Borrower: (i) the Borrower shall not,
and shall not instruct or permit the Servicer to, without the prior notice to
and the consent of the Collateral Agent, adjust, settle or compromise the amount
or payment of any payment under a Tenant Lease or any account receivable, or
release wholly or partly any obligor thereon, or allow any credit or discount
thereon outside of the existing credit policies of the Borrower; and (ii) the
Collateral Agent shall have the right at any time (A) to instruct the Servicer
to exercise the rights of the Borrower or the Servicer, as applicable, with
respect to the obligation of any such obligor under a Tenant Lease to make
payment or otherwise render performance to the Borrower or the Servicer, as
applicable, or otherwise under any Tenant Lease, and with respect to any
Property that secures or relates to such obligor’s obligations, and (B) to
adjust, settle or compromise the amount or payment of any such obligation or
release wholly or partly any obligor thereunder or allow any credit or discount
thereon.


SECTION 6.15        ACCOUNTS WITH FINANCIAL INSTITUTIONS. 

  (a) Establish or maintain any demand, deposit, or securities account or any
other kind of bank account or account with a financial institution or securities
intermediary, or any lockbox account, other than the Approved Accounts or (b)
attempt to amend or terminate any Approved Account without the Collateral
Agent’s prior written consent.


SECTION 6.16        SUBSIDIARIES. 

  Form, cause to be formed or acquire any Subsidiary or any Equity Interests in
another Person.

 

71

*Information marked with an asterisk herein has been omitted and filed
separately with the Commission pursuant to a request for confidential treatment.

--------------------------------------------------------------------------------

 
 

 


ARTICLE VII
EVENTS OF DEFAULT


SECTION 7.1            EVENTS OF DEFAULT. 

  The occurrence of any of the following events shall constitute an “Event of
Default” under any Loan Document:


(A)                PAYMENT.  ANY CREDIT PARTY SHALL FAIL TO PAY (I) ANY
PRINCIPAL OF ANY ADVANCE (INCLUDING ANY MANDATORY PREPAYMENT REQUIRED BY SECTION
2.6) WHEN THE SAME BECOMES DUE AND PAYABLE, OR (II) WITHIN [__________]* AFTER
THE SAME BECOMES DUE AND PAYABLE, ANY INTEREST ON THE ADVANCES, ANY FEES,
REIMBURSEMENTS, INDEMNIFICATIONS, OR OTHER AMOUNTS PAYABLE IN CONNECTION WITH
THE OBLIGATIONS, THIS AGREEMENT OR UNDER ANY OTHER LOAN DOCUMENT;


(B)               REPRESENTATION AND WARRANTIES.  ANY REPRESENTATION,
CERTIFICATION OR STATEMENT MADE OR DEEMED TO BE MADE BY ANY CREDIT PARTY OR ANY
OF SUCH CREDIT PARTY’S OFFICERS IN THIS AGREEMENT, IN ANY OTHER LOAN DOCUMENT,
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL PROVE TO
HAVE BEEN INCORRECT IN ANY MATERIAL RESPECT WHEN MADE OR DEEMED TO BE MADE;


(C)                COVENANT BREACHES.  ANY CREDIT PARTY SHALL (I) FAIL TO
PERFORM OR OBSERVE ANY COVENANT CONTAINED IN SECTIONS 5.1, 5.10, 5.11, 5.16,
5.19 AND ARTICLE VI OF THIS AGREEMENT; (II) FAIL TO DELIVER ANY FINANCIAL
STATEMENTS OR WIRELESS ASSET REPORT WITHIN [__________]* OF THE DUE DATE
THEREFOR AS PROVIDED IN SECTIONS 5.6(A), 5.6(B), 5.6(C) OR 5.6(E); OR (III) FAIL
TO PERFORM OR OBSERVE ANY OTHER TERM OR COVENANT SET FORTH IN THIS AGREEMENT OR
IN ANY OTHER LOAN DOCUMENT WHICH IS NOT COVERED BY CLAUSES (I) OR (II) ABOVE OR
ANY OTHER PROVISION OF THIS SECTION 7.1 IF SUCH FAILURE SHALL REMAIN UNREMEDIED
FOR [__________]* DAYS AFTER THE EARLIER OF (A) WRITTEN NOTICE OF SUCH DEFAULT
SHALL HAVE BEEN GIVEN TO SUCH CREDIT PARTY BY THE ADMINISTRATIVE AGENT AND (B)
ANY KNOWLEDGE OF SUCH DEFAULT BY A RESPONSIBLE OFFICER;


(D)               CROSS-DEFAULT.  (I) ANY CREDIT PARTY SHALL FAIL TO PAY ANY
PRINCIPAL OF OR PREMIUM OR INTEREST ON ANY OF ITS DEBT (BUT EXCLUDING DEBT
EVIDENCED BY THE ADVANCES) WHEN THE SAME BECOMES DUE AND PAYABLE (WHETHER BY
SCHEDULED MATURITY, REQUIRED PREPAYMENT, ACCELERATION, DEMAND OR OTHERWISE)
BEYOND ANY APPLICABLE GRACE PERIOD, (II) ANY OTHER EVENT SHALL OCCUR OR
CONDITION SHALL EXIST UNDER ANY AGREEMENT OR INSTRUMENT RELATING TO DEBT WHICH
IS OUTSTANDING (BUT EXCLUDING DEBT EVIDENCED BY THE ADVANCES), IF THE EFFECT OF
SUCH EVENT OR CONDITION IS TO ACCELERATE, OR TO PERMIT THE ACCELERATION OF, THE
MATURITY OF SUCH DEBT; OR (III) ANY SUCH DEBT SHALL BE DECLARED TO BE DUE AND
PAYABLE, OR REQUIRED TO BE PREPAID (OTHER THAN BY A REGULARLY SCHEDULED REQUIRED
PREPAYMENT) AFTER THE LAPSE OF ANY APPLICABLE GRACE PERIOD, PRIOR TO THE STATED
MATURITY THEREOF;


(E)                INSOLVENCY.  THE PARENT OR ANY OF ITS SUBSIDIARIES SHALL
GENERALLY NOT PAY ITS DEBTS AS SUCH DEBTS BECOME DUE, OR SHALL ADMIT IN WRITING
ITS INABILITY TO PAY ITS DEBTS GENERALLY, COMMENCES NEGOTIATIONS WITH ITS
CREDITORS GENERALLY WITH A VIEW TO RESCHEDULING ANY OF ITS INDEBTEDNESS WHICH IT
WOULD NOT OTHERWISE BE ABLE TO PAY AS IT FALLS DUE OR SHALL MAKE A GENERAL
ASSIGNMENT FOR THE BENEFIT OF CREDITORS; OR ANY PROCEEDING SHALL BE INSTITUTED
BY OR AGAINST THE

 

72

*Information marked with an asterisk herein has been omitted and filed
separately with the Commission pursuant to a request for confidential treatment.

--------------------------------------------------------------------------------

 
 


PARENT OR ANY OF ITS SUBSIDIARIES SEEKING TO ADJUDICATE IT AS A BANKRUPT OR
INSOLVENT, OR SEEKING LIQUIDATION, WINDING UP, REORGANIZATION, ARRANGEMENT,
ADJUSTMENT, PROTECTION, RELIEF, OR COMPOSITION OF IT OR ITS DEBTS UNDER ANY LAW
RELATING TO BANKRUPTCY, INSOLVENCY OR REORGANIZATION OR RELIEF OF DEBTORS, OR
SEEKING THE ENTRY OF AN ORDER FOR RELIEF OR THE APPOINTMENT OF A RECEIVER,
TRUSTEE OR OTHER SIMILAR OFFICIAL FOR IT OR FOR ANY SUBSTANTIAL PART OF ITS
PROPERTY AND, IN THE CASE OF ANY SUCH PROCEEDING INSTITUTED AGAINST SUCH PERSON,
EITHER SUCH PROCEEDING SHALL REMAIN UNDISMISSED FOR A PERIOD OF [__________]* OR
ANY OF THE ACTIONS SOUGHT IN SUCH PROCEEDING SHALL OCCUR; OR SUCH PERSON SHALL
TAKE ANY ACTION TO AUTHORIZE ANY OF THE ACTIONS SET FORTH ABOVE IN THIS
PARAGRAPH (E) OR ANY ANALOGOUS PROCEDURE OR STEP IS TAKEN IN ANY JURISDICTION;


(F)                JUDGMENTS.  ANY JUDGMENT, DECREE OR ORDER FOR THE PAYMENT OF
MONEY SHALL BE ENTERED OR FILED AGAINST ANY CREDIT PARTY IN AN AMOUNT IN EXCESS
OF [__________]* (OR THE EQUIVALENT IN ANY OTHER CURRENCY) (NET OF ALL AMOUNTS
ADEQUATELY COVERED BY INSURANCE AS TO WHICH A SOLVENT AND UNAFFILIATED INSURANCE
COMPANY HAS ACKNOWLEDGED COVERAGE), THE SAME SHALL NOT HAVE BEEN PAID,
DISMISSED, BONDED, VACATED, STAYED OR DISCHARGED AS PROMPTLY AS REASONABLY
PRACTICABLE FOLLOWING WRITTEN NOTICE THEREOF AND EITHER (I) ENFORCEMENT
PROCEEDINGS SHALL HAVE BEEN COMMENCED BY ANY CREDITOR UPON SUCH JUDGMENT OR
ORDER OR (II) THERE SHALL BE ANY PERIOD OF [__________]* DURING WHICH A STAY OF
ENFORCEMENT OF SUCH JUDGMENT OR ORDER, BY REASON OF A PENDING APPEAL OR
OTHERWISE, SHALL NOT BE IN EFFECT;


(G)               LOAN DOCUMENTS.  ANY LOAN DOCUMENT, AT ANY TIME AFTER ITS
EXECUTION AND DELIVERY AND FOR ANY REASON OTHER THAN AS EXPRESSLY PERMITTED
HEREUNDER OR SATISFACTION IN FULL OF ALL THE OBLIGATIONS, CEASES TO BE IN FULL
FORCE AND EFFECT (EXCEPT SOLELY AS THE RESULT OF ANY ACT OR OMISSION OF THE
ADMINISTRATIVE AGENT OR ANY SECURED PARTY); OR ANY CREDIT PARTY OR ANY OTHER
PERSON CONTESTS IN ANY MANNER THE VALIDITY OR ENFORCEABILITY OF ANY LOAN
DOCUMENT; OR ANY CREDIT PARTY DENIES THAT IT HAS ANY OR FURTHER LIABILITY OR
OBLIGATION UNDER ANY LOAN DOCUMENT, OR PURPORTS TO REVOKE, TERMINATE OR RESCIND
ANY LOAN DOCUMENT FOR ANY REASON OTHER THAN SATISFACTION IN FULL OF THE
OBLIGATIONS;


(H)               SECURITY DOCUMENTS.  THE COLLATERAL AGENT AND THE LENDERS
SHALL FAIL TO HAVE AN ACCEPTABLE SECURITY INTEREST IN ANY PORTION OF THE
COLLATERAL (EXCEPT SOLELY AS A RESULT OF ANY ACT OR OMISSION OF THE COLLATERAL
AGENT OR SECURED PARTY), EXCEPT TO THE EXTENT OTHERWISE PERMITTED BY THE LOAN
DOCUMENTS, OR ANY CREDIT PARTY SHALL ASSERT THE INVALIDITY OF ANY LIEN IN FAVOR
OF THE COLLATERAL AGENT FOR THE BENEFIT OF THE LENDERS;


(I)                 CHANGE OF CONTROL.  A CHANGE OF CONTROL SHALL OCCUR;


(J)                 REVOCATION OF MATERIAL LICENSES OR RIGHTS.  (I) ANY LICENSE
OR RIGHTS TO USE A MATERIAL NUMBER OF WIRELESS ASSETS IS REVOKED OR LAPSES, OR
(II) ANY LICENSE OR RIGHTS TO USE ANY WIRELESS ASSET IS REVOKED OR LAPSES AND,
IN EACH CASE SUCH REVOCATION OR LAPSE COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT;


(K)               SERVICER OPERATIONS.  THE SERVICER SHALL (I) LOSE KEY MEMBERS
OF ITS PERSONNEL NECESSARY FOR ITS OPERATIONS AND THE PERFORMANCE OF ITS
OBLIGATIONS UNDER THE SERVICING AGREEMENT AND SUCH PERSONNEL SHALL NOT BE
REPLACED WITHIN [__________]*, (II) FAIL TO SUBSTANTIALLY MAINTAIN ITS EXISTING
SERVICING CAPABILITIES AS IN EFFECT ON THE FUNDING DATE OR

 

73

*Information marked with an asterisk herein has been omitted and filed
separately with the Commission pursuant to a request for confidential treatment.

--------------------------------------------------------------------------------

 
 


MAINTAIN THE ABILITY TO PERFORM ITS OBLIGATIONS UNDER THE SERVICING AGREEMENT OR
(III) RESIGN UNDER THE SERVICING AGREEMENT;


(L)                 SERVICING AGREEMENT DEFAULT.  THE OCCURRENCE OF A SERVICING
DEFAULT; AND


(M)             CHIEF EXECUTIVE OFFICER.  PAUL MCGINN SHALL CEASE TO BE THE
CHIEF EXECUTIVE OFFICER OF THE PARENT AND ITS SUBSIDIARIES; PROVIDED  THAT THE
FOREGOING SHALL NOT CONSTITUTE AN EVENT OF DEFAULT IF WITHIN [__________]* DAYS
FOLLOWING SUCH EVENT, THERE IS A NEW CHIEF EXECUTIVE OFFICER WHOSE BUSINESS AND
MANAGEMENT EXPERIENCE AND SKILLS ARE SUBSTANTIALLY COMPARABLE TO THOSE OF PAUL
MCGINN AND WHO IS OTHERWISE ACCEPTABLE TO THE ADMINISTRATIVE AGENT IN ITS
REASONABLE DISCRETION. 


SECTION 7.2            OPTIONAL ACCELERATION OF MATURITY. 

  If any Event of Default (other than an Event of Default pursuant to paragraph
(e) of Section 7.1) shall have occurred and be continuing, then, and in any such
event:


(A)                THE ADMINISTRATIVE AGENT (I) SHALL AT THE REQUEST, OR MAY
WITH THE CONSENT, OF THE REQUIRED LENDERS, BY WRITTEN NOTICE TO THE BORROWER,
DECLARE THE COMMITMENTS AND THE OBLIGATION OF EACH LENDER TO MAKE EXTENSIONS OF
CREDIT HEREUNDER, INCLUDING MAKING ADVANCES, TO BE TERMINATED, WHEREUPON THE
SAME SHALL FORTHWITH TERMINATE, AND (II) SHALL AT THE REQUEST, OR MAY WITH THE
CONSENT, OF THE REQUIRED LENDERS, BY NOTICE TO THE BORROWER, DECLARE ALL
PRINCIPAL, INTEREST, FEES, REIMBURSEMENTS, INDEMNIFICATIONS, AND ALL OTHER
AMOUNTS PAYABLE UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO BE
FORTHWITH DUE AND PAYABLE, WHEREUPON ALL SUCH AMOUNTS SHALL BECOME AND BE
FORTHWITH DUE AND PAYABLE IN FULL, WITHOUT NOTICE OF INTENT TO DEMAND, DEMAND,
PRESENTMENT FOR PAYMENT, NOTICE OF NONPAYMENT, PROTEST, NOTICE OF PROTEST,
GRACE, NOTICE OF DISHONOR, NOTICE OF INTENT TO ACCELERATE, NOTICE OF
ACCELERATION, AND ALL OTHER NOTICES (OTHER THAN AS EXPRESSLY SET FORTH IN
SECTIONS 7.2(A)(I) AND (II) ABOVE), ALL OF WHICH ARE HEREBY EXPRESSLY WAIVED BY
THE BORROWER; AND


(B)               THE COLLATERAL AGENT SHALL AT THE REQUEST OF, OR MAY WITH THE
CONSENT OF, THE REQUIRED LENDERS PROCEED TO ENFORCE ITS RIGHTS AND REMEDIES
UNDER THE SECURITY DOCUMENTS, THIS AGREEMENT, AND ANY OTHER LOAN DOCUMENT FOR
THE RATABLE BENEFIT OF THE LENDERS BY APPROPRIATE PROCEEDINGS.


SECTION 7.3            AUTOMATIC ACCELERATION OF MATURITY. 

  If any Event of Default pursuant to paragraph (e) of Section 7.1 shall occur:


(A)                (I) THE COMMITMENTS AND THE OBLIGATION OF EACH LENDER TO MAKE
EXTENSIONS OF CREDIT HEREUNDER, INCLUDING MAKING ADVANCES, SHALL TERMINATE, AND
(II) ALL PRINCIPAL, INTEREST, FEES, REIMBURSEMENTS, INDEMNIFICATIONS, AND ALL
OTHER AMOUNTS PAYABLE UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL
BECOME AND BE FORTHWITH DUE AND PAYABLE IN FULL, WITHOUT NOTICE OF INTENT TO
DEMAND, DEMAND, PRESENTMENT FOR PAYMENT, NOTICE OF NONPAYMENT, PROTEST, NOTICE
OF PROTEST, GRACE, NOTICE OF DISHONOR, NOTICE OF INTENT TO ACCELERATE, NOTICE OF
ACCELERATION, AND ALL OTHER NOTICES, ALL OF WHICH ARE HEREBY EXPRESSLY WAIVED BY
THE BORROWER; AND


(B)               THE COLLATERAL AGENT SHALL AT THE REQUEST OF, OR MAY WITH THE
CONSENT OF, THE REQUIRED LENDERS PROCEED TO ENFORCE ITS RIGHTS AND REMEDIES
UNDER THE SECURITY DOCUMENTS, THIS

 

74

*Information marked with an asterisk herein has been omitted and filed
separately with the Commission pursuant to a request for confidential treatment.

--------------------------------------------------------------------------------

 
 


AGREEMENT, AND ANY OTHER LOAN DOCUMENT FOR THE RATABLE BENEFIT OF THE LENDERS BY
APPROPRIATE PROCEEDINGS.


SECTION 7.4            NON-EXCLUSIVITY OF REMEDIES. 

  To the fullest extent permitted by applicable law, no remedy conferred upon
the Collateral Agent, the Administrative Agent and/or the Lenders under the Loan
Documents is intended to be exclusive of any other remedy, and each remedy shall
be cumulative of all other remedies existing by contract, at law, in equity, by
statute or otherwise.


SECTION 7.5            RIGHT OF SET-OFF. 

  If an Event of Default shall have occurred and be continuing and either the
Administrative Agent shall have made the declarations specified in Section 7.2
or otherwise given consent to any Lender or Affiliate thereof, then in such
event each Agent, each Lender, and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency but not trust
accounts) at any time held and other obligations (in whatever currency) at any
time owing by such Agent, such Lender or any such Affiliate to or for the credit
or the account of the Credit Parties against any and all of the obligations of
the Credit Parties now or hereafter existing under this Agreement or any other
Loan Document to such Agent or such Lender, irrespective of whether or not such
Agent or such Lender shall have made any demand under this Agreement or any
other Loan Document and although such obligations of the Credit Parties may be
contingent or unmatured or are owed to a branch or office of such Agent, such
Lender different from the branch or office holding such deposit or obligated on
such indebtedness.  The rights of each Agent, each Lender and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Agent, such Lender, or their
respective Affiliates may have.  Each Agent and each Lender, as applicable,
agrees to notify the Credit Parties and the Administrative Agent in writing
promptly after any such setoff and application, provided  that the failure to
give such notice shall not affect the validity of such setoff and application.


SECTION 7.6            APPLICATION OF PROCEEDS. 

  From and during the continuance of any Event of Default, any monies or
property actually received by the Agents pursuant to this Agreement or any other
Loan Document, the exercise of any rights or remedies under any Security
Document or any other agreement with any Credit Party which secures any of the
Obligations, shall be applied in the following order:


(A)                FIRST, TO PAYMENT OF THE REASONABLE OUT-OF-POCKET EXPENSES,
LIABILITIES, LOSSES, COSTS, DUTIES, FEES, CHARGES OR OTHER MONEYS WHATSOEVER
(TOGETHER WITH INTEREST PAYABLE THEREON) AS MAY HAVE BEEN PAID OR INCURRED IN,
ABOUT OR INCIDENTAL TO ANY SALE OR OTHER REALIZATION OF COLLATERAL, INCLUDING
ANY COSTS OR EXPENSES INCURRED BY THE COLLATERAL AGENT NECESSARY FOR THE
PRESERVATION OR PROTECTION OF COLLATERAL AND REASONABLE COMPENSATION TO EACH
AGENT AND ITS AGENTS AND COUNSEL, AND TO THE RATABLE PAYMENT OF ANY OTHER
UNREIMBURSED REASONABLE EXPENSES AND INDEMNITIES FOR WHICH ANY SECURED PARTY IS
TO BE REIMBURSED PURSUANT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, IN EACH
CASE THAT ARE THEN DUE AND PAYABLE;


 

75

*Information marked with an asterisk herein has been omitted and filed
separately with the Commission pursuant to a request for confidential treatment.

--------------------------------------------------------------------------------

 
 


(B)               SECOND, TO THE RATABLE PAYMENT OF ACCRUED BUT UNPAID FEES OF
THE AGENTS, COMMITMENT FEES, AND OTHER FEES OWING TO THE AGENTS AND THE LENDERS
IN RESPECT OF THE ADVANCES UNDER THIS AGREEMENT;


(C)                THIRD, TO THE RATABLE PAYMENT OF ACCRUED BUT UNPAID INTEREST
ON THE ADVANCES THEN DUE AND PAYABLE UNDER THIS AGREEMENT;


(D)               FOURTH, RATABLY, ACCORDING TO THE THEN UNPAID AMOUNTS THEREOF,
WITHOUT PREFERENCE OR PRIORITY OF ANY KIND AMONG THEM, TO THE RATABLE PAYMENT OF
ALL OTHER OBLIGATIONS THEN DUE AND PAYABLE WHICH RELATE TO ADVANCES AND WHICH
ARE OWING TO THE AGENTS AND THE LENDERS;


(E)                FIFTH, TO THE RATABLE PAYMENT OF ANY OTHER OUTSTANDING
OBLIGATIONS THEN DUE AND PAYABLE; AND


(F)                SIXTH, ANY EXCESS AFTER PAYMENT IN FULL OF ALL OBLIGATIONS
SHALL BE PAID TO THE BORROWER OR TO SUCH OTHER PERSON WHO MAY BE LAWFULLY
ENTITLED TO RECEIVE SUCH EXCESS.


SECTION 7.7            ACTIONS WITH RESPECT TO SERVICING AGREEMENT. 

  From and during the continuance of any Event of Default, the Collateral Agent
shall be entitled to exercise any and all rights of the Credit Parties under the
Servicing Agreement, and shall have the right to replace the Servicer or
terminate the Servicing Agreement or take any other action under the Servicing
Agreement that would otherwise be able to be taken by the Credit Parties.


ARTICLE VIII
THE AGENTS


SECTION 8.1            APPOINTMENT AND AUTHORITY. 

  Each of the Lenders hereby irrevocably appoints Macquarie to act on its behalf
as the Administrative Agent and as the Collateral Agent hereunder and under the
other Loan Documents, and each of the Lenders authorizes the Agents to take such
actions on its behalf and to exercise such powers as are delegated to such
Agent, respectively, by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this Article
are solely for the benefit of the Agents and the Lenders, and the Borrower shall
not have rights as a third party beneficiary of any of such provisions.  Each of
the Lenders and the Administrative Agent, and each of the other Secured Parties
from time to time, by their acceptance of the Collateral provided to secure the
Obligations, hereby acknowledges and confirms their agreement that the
Collateral Agent is appointed pursuant to certain Security Documents as agent or
trustee for and on behalf of the Lenders, the Agents and such other Secured
Parties as described in the Security Documents, and the terms of the such agency
or declaration of trust and other terms and conditions are set forth in the
applicable Security Documents.


SECTION 8.2            RIGHTS AS A LENDER. 

  The Person serving as an Agent hereunder shall have the same rights and powers
in its capacity as a Lender as any other Lender and may exercise the same as
though it were not an Agent and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as an Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits

76

*Information marked with an asterisk herein has been omitted and filed
separately with the Commission pursuant to a request for confidential treatment.

--------------------------------------------------------------------------------

 
 

from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Borrower or
other Affiliate thereof as if such Person were not an Agent hereunder and
without any duty to account therefor to the Lenders.


SECTION 8.3            EXCULPATORY PROVISIONS. 

  The Agents shall not have any duties or obligations except those expressly set
forth herein and in the other Loan Documents.  Without limiting the generality
of the foregoing, neither Agent:


(A)                SHALL BE SUBJECT TO ANY FIDUCIARY OR OTHER IMPLIED DUTIES,
REGARDLESS OF WHETHER A DEFAULT HAS OCCURRED AND IS CONTINUING;


(B)               SHALL HAVE ANY DUTY TO TAKE ANY DISCRETIONARY ACTION OR
EXERCISE ANY DISCRETIONARY POWERS, EXCEPT DISCRETIONARY RIGHTS AND POWERS
EXPRESSLY CONTEMPLATED HEREBY OR BY THE OTHER LOAN DOCUMENTS OR THAT SUCH AGENT
IS REQUIRED TO EXERCISE AS DIRECTED IN WRITING BY THE REQUIRED LENDERS (OR SUCH
OTHER NUMBER OR PERCENTAGE OF THE LENDERS AS SHALL BE EXPRESSLY PROVIDED FOR
HEREIN OR IN THE OTHER LOAN DOCUMENTS), PROVIDED  THAT SUCH AGENT SHALL NOT BE
REQUIRED TO TAKE ANY ACTION THAT, IN ITS OPINION OR THE OPINION OF ITS COUNSEL,
MAY EXPOSE SUCH AGENT, AS APPLICABLE, TO LIABILITY OR THAT IS CONTRARY TO ANY
LOAN DOCUMENT OR APPLICABLE LAW; AND


(C)                SHALL, EXCEPT AS EXPRESSLY SET FORTH HEREIN AND IN THE OTHER
LOAN DOCUMENTS, HAVE ANY DUTY TO DISCLOSE, AND SHALL NOT BE LIABLE FOR THE
FAILURE TO DISCLOSE, ANY INFORMATION RELATING TO THE BORROWER OR ANY OF ITS
AFFILIATES THAT IS COMMUNICATED TO OR OBTAINED BY THE PERSON SERVING AS AGENT OR
ANY OF ITS AFFILIATES IN ANY CAPACITY.

Neither Agent shall be liable for any action taken or not taken by it (i) with
the written consent or at the written request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as such
Agent shall believe in good faith shall be necessary, under the circumstances as
provided in Section 9.1) or (ii) in the absence of its own gross negligence or
willful misconduct.  Each Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to such Agent
by the Borrower or a Lender.

Neither Agent shall be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article III or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent.


SECTION 8.4            RELIANCE BY AGENT. 

  Each Agent shall be entitled to rely upon, and shall not incur any liability
for relying upon, any notice, request, certificate, consent, statement,
instrument, document or other writing (including any electronic message,
Internet or intranet website posting or other distribution) believed in good
faith by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person.  Each Agent also may rely upon any notice
permitted to be made by telephone hereunder made to it by telephone and believed
in good faith by it to have been made by the proper Person, and shall not incur
any liability for relying thereon.  In determining compliance with any condition
hereunder to the making of an Advance that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is reasonably satisfactory to such Lender unless the Administrative
Agent shall have received notice to the contrary from such Lender prior to the
making of such Advance.  Each Agent may consult with legal counsel (including
legal counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

77

 

*Information marked with an asterisk herein has been omitted and filed
separately with the Commission pursuant to a request for confidential treatment.

--------------------------------------------------------------------------------

 
 


SECTION 8.5            DELEGATION OF DUTIES. 

  Each Agent may perform any and all of its duties and exercise its rights and
powers hereunder or under any other Loan Document by or through any one or more
sub-agents appointed by such Agent.  Each Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of such
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as an Agent.


SECTION 8.6            RESIGNATION OF AGENTS. 

  Either Agent may at any time give written notice of its resignation to the
Lenders and the Borrower.  Upon receipt of any such notice of resignation, the
Required Lenders shall have the right to appoint a successor, which shall be a
Lender or an Affiliate of any such Lender (having a combined capital and surplus
of at least [__________]*), and which in the case of the Administrative Agent
shall have an office in New York.  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within [__________]* after the retiring Agent gives notice of its resignation,
then the retiring Agent may on behalf of the Lenders, appoint a successor Agent
meeting the qualifications set forth above; provided  that if the Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any collateral security held by the Collateral Agent on
behalf of the Lenders under any of the Loan Documents, the retiring Collateral
Agent shall continue to hold such collateral security until such time as a
successor Collateral Agent is appointed) and (2) all payments, communications
and determinations provided to be made by, to or through such Agent shall
instead be made by or to each Lender directly until such time as the Required
Lenders appoint a successor Agent as provided for above in this paragraph.  Upon
the acceptance of a successor’s appointment as Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Agent, and the retiring Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
paragraph).  The fees payable by the Borrower to a successor Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor.  After the retiring Agent’s resignation hereunder
and under the other Loan Documents, the provisions of this Article and Section
9.4 shall continue in effect for the benefit of such retiring Agent, its
sub­agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Agent was acting as
Agent.

78

 

*Information marked with an asterisk herein has been omitted and filed
separately with the Commission pursuant to a request for confidential treatment.

--------------------------------------------------------------------------------

 
 


SECTION 8.7            NON-RELIANCE ON AGENTS AND OTHER LENDERS. 

  Each Lender acknowledges that it has, independently and without reliance upon
any Agent or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon any Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.


SECTION 8.8            INDEMNIFICATION. 

  The Lenders severally agree to indemnify upon demand the Administrative Agent,
the Collateral Agent, and each Related Party of any of the foregoing (to the
extent not reimbursed by the Borrower in accordance with its obligations under
section 9.5), according to their respective Ratable Shares, and hold harmless
each such Indemnitee from and against any and all Indemnified Liabilities in all
cases, whether or not caused by or arising, in whole or in part, out of the
negligence of any Related Party; provided, however  that no Lender shall be
liable for the payment to any Related Party for any portion of such Indemnified
Liabilities to the extent determined in a final, nonappealable judgment by a
court of competent jurisdiction to have resulted from any such Related Party’s
own gross negligence or willful misconduct; and provided  further, however, that
no action taken in accordance with the directions of the Required Lenders shall
be deemed to constitute gross negligence or willful misconduct for purposes of
this section.  Without limitation of the foregoing, each Lender agrees to
reimburse the Agents promptly upon demand for its ratable share of any
out-of-pocket expenses (including all fees, expenses and disbursements of any
law firm or other external counsel and, without duplication, the allocated cost
of internal legal services and all expenses and disbursements of internal
counsel) incurred by any Agent in connection with the preparation, execution,
delivery, administration, modification, amendment, or enforcement (whether
through negotiations, legal proceedings, or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement or any other Loan
Document, to the extent that such Agent is not reimbursed for such by the
Borrower.  The undertaking in this Section shall survive termination of the
Commitments, the payment of all other Obligations and the resignation of any
Agent.


SECTION 8.9            COLLATERAL MATTERS. 

 


(A)                THE LENDERS IRREVOCABLY AUTHORIZE ADMINISTRATIVE AGENT OR THE
COLLATERAL AGENT, AS APPLICABLE, AT THEIR OPTION AND IN THEIR DISCRETION,
WITHOUT THE NECESSITY OF ANY NOTICE TO OR FURTHER CONSENT FROM THE SECURED
PARTIES:

(I)                 TO RELEASE ANY LIEN ON ANY PROPERTY GRANTED TO OR HELD BY
THE COLLATERAL AGENT UNDER ANY SECURITY DOCUMENT (A) UPON TERMINATION OF THE
COMMITMENTS AND PAYMENT IN FULL OF ALL OBLIGATIONS (OTHER THAN CONTINGENT
INDEMNIFICATIONS OBLIGATIONS), (B) THAT IS SOLD OR TO BE SOLD AS PART OF OR IN
CONNECTION WITH ANY SALE PERMITTED HEREUNDER

79

 

*Information marked with an asterisk herein has been omitted and filed
separately with the Commission pursuant to a request for confidential treatment.

--------------------------------------------------------------------------------

 
 

OR UNDER ANY OTHER LOAN DOCUMENT, AS CONTEMPLATED BY SECTION 9.17 OR (C) SUBJECT
TO SECTION 9.1, IF APPROVED, AUTHORIZED OR RATIFIED IN WRITING BY THE REQUIRED
LENDERS;

(II)               TO TAKE ANY ACTIONS WITH RESPECT TO ANY COLLATERAL OR
SECURITY DOCUMENTS WHICH MAY BE NECESSARY OR DESIRABLE TO PERFECT AND MAINTAIN
ACCEPTABLE SECURITY INTERESTS IN AND LIENS UPON THE COLLATERAL GRANTED PURSUANT
TO THE SECURITY DOCUMENTS OR FOR THE PRESERVATION OR PROTECTION OF COLLATERAL;
AND

(III)             TO TAKE ANY ACTION IN EXIGENT CIRCUMSTANCES AS MAY BE
REASONABLY NECESSARY OR DESIRABLE TO PRESERVE ANY RIGHTS OR PRIVILEGES OF THE
SECURED PARTIES UNDER THE LOAN DOCUMENTS OR APPLICABLE LEGAL REQUIREMENTS.


(B)               UPON THE REQUEST OF THE COLLATERAL AGENT AT ANY TIME, THE
LENDERS WILL CONFIRM IN WRITING THE COLLATERAL AGENT’S AUTHORITY TO RELEASE
PARTICULAR TYPES OR ITEMS OF COLLATERAL PURSUANT TO THIS SECTION 8.9.


(C)                THE BORROWER HEREBY IRREVOCABLY APPOINTS EACH AGENT AS THE
BORROWER’S ATTORNEY-­IN-FACT, WITH FULL AUTHORITY TO, AFTER THE OCCURRENCE AND
CONTINUANCE OF AN EVENT OF DEFAULT, ACT FOR THE BORROWER AND IN THE NAME OF THE
BORROWER TO, IN SUCH AGENT’S DISCRETION UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, (I) FILE ONE OR MORE FINANCING OR
CONTINUATION STATEMENTS, AND AMENDMENTS THERETO, RELATIVE TO ALL OR ANY PART OF
THE COLLATERAL WITHOUT THE SIGNATURE OF THE BORROWER WHERE PERMITTED BY LAW,
(II) TO RECEIVE, ENDORSE, AND COLLECT ANY DRAFTS OR OTHER INSTRUMENTS,
DOCUMENTS, AND CHATTEL PAPER WHICH ARE PART OF THE COLLATERAL, (III) TO ASK,
DEMAND, COLLECT, SUE FOR, RECOVER, COMPROMISE, RECEIVE, AND GIVE ACQUITTANCE AND
RECEIPTS FOR MONEYS DUE AND TO BECOME DUE UNDER OR IN RESPECT OF ANY OF THE
COLLATERAL, (IV) TO FILE ANY CLAIMS OR TAKE ANY ACTION OR INSTITUTE ANY
PROCEEDINGS WHICH SUCH AGENT MAY REASONABLY DEEM NECESSARY FOR THE COLLECTION OF
ANY OF THE COLLATERAL OR OTHERWISE TO ENFORCE THE RIGHTS OF THE COLLATERAL AGENT
WITH RESPECT TO ANY OF THE COLLATERAL AND (V) IF THE BORROWER FAILS TO PERFORM
ANY COVENANT CONTAINED IN THIS AGREEMENT OR THE OTHER SECURITY DOCUMENTS AFTER
THE EXPIRATION OF ANY APPLICABLE GRACE PERIODS, EITHER AGENT MAY ITSELF PERFORM,
OR CAUSE PERFORMANCE OF, SUCH COVENANT, AND THE BORROWER SHALL PAY FOR THE
EXPENSES OF THE AGENTS INCURRED IN CONNECTION THEREWITH IN ACCORDANCE WITH
SECTION 9.4.  THE POWER OF ATTORNEY GRANTED HEREBY IS COUPLED WITH AN INTEREST
AND IS IRREVOCABLE.


(D)               THE POWERS CONFERRED ON THE AGENTS UNDER THIS AGREEMENT AND
THE OTHER SECURITY DOCUMENTS ARE SOLELY TO PROTECT ITS INTEREST IN THE
COLLATERAL AND SHALL NOT IMPOSE ANY DUTY UPON IT TO EXERCISE ANY SUCH POWERS. 
BEYOND THE SAFE CUSTODY THEREOF, EACH AGENT AND EACH LENDER SHALL HAVE NO DUTY
WITH RESPECT TO ANY COLLATERAL IN ITS POSSESSION OR CONTROL (OR IN THE
POSSESSION OR CONTROL OF ANY AGENT OR BAILEE) OR WITH RESPECT TO ANY INCOME
THEREON OR THE PRESERVATION OF RIGHTS AGAINST PRIOR PARTIES OR ANY OTHER RIGHTS
PERTAINING THERETO.  EACH AGENT SHALL BE DEEMED TO HAVE EXERCISED REASONABLE
CARE IN THE CUSTODY AND PRESERVATION OF THE COLLATERAL IN ITS POSSESSION IF THE
COLLATERAL IS ACCORDED TREATMENT SUBSTANTIALLY EQUAL TO THAT WHICH THE
COLLATERAL AGENT ACCORDS ITS OWN PROPERTY.  NEITHER AGENT NOR ANY LENDER SHALL
BE LIABLE OR RESPONSIBLE FOR ANY LOSS OR DAMAGE TO ANY OF THE COLLATERAL, OR FOR
ANY DIMINUTION IN THE VALUE THEREOF, BY REASON OF THE ACT OR OMISSION OF ANY
WAREHOUSEMAN, CARRIER, FORWARDING AGENCY, CONSIGNEE, BROKER OR OTHER AGENT OR
BAILEE SELECTED BY THE BORROWER OR SELECTED BY ANY AGENT IN GOOD FAITH.


 

80

 

*Information marked with an asterisk herein has been omitted and filed
separately with the Commission pursuant to a request for confidential treatment.

--------------------------------------------------------------------------------

 
 


SECTION 8.10        POSTING OF APPROVED ELECTRONIC COMMUNICATIONS. 

 


(A)                SO LONG AS MACQUARIE IS THE ADMINISTRATIVE AGENT, THE
BORROWER HEREBY AGREES THAT IT WILL PROVIDE TO THE ADMINISTRATIVE AGENT ALL
INFORMATION, DOCUMENTS AND OTHER MATERIALS THAT IT IS OBLIGATED TO FURNISH TO
THE ADMINISTRATIVE AGENT PURSUANT TO THE LOAN DOCUMENTS, INCLUDING ALL NOTICES,
REQUESTS, FINANCIAL STATEMENTS, FINANCIAL AND OTHER REPORTS, CERTIFICATES AND
OTHER INFORMATION MATERIALS, BUT EXCLUDING ANY SUCH COMMUNICATION THAT (I) IS A
NOTICE OF BORROWING OR NOTICE OF CONTINUATION, (II) RELATES TO THE PAYMENT OF
ANY PRINCIPAL OR OTHER AMOUNT DUE UNDER THIS AGREEMENT PRIOR TO THE SCHEDULED
DATE THEREFORE, (III) PROVIDES NOTICE OF ANY DEFAULT OR EVENT OF DEFAULT OR (IV)
IS REQUIRED TO BE DELIVERED TO SATISFY ANY CONDITION PRECEDENT TO THE
EFFECTIVENESS OF THIS AGREEMENT AND/OR ANY BORROWING HEREUNDER (ALL SUCH
NON-EXCLUDED COMMUNICATIONS BEING REFERRED TO HEREIN COLLECTIVELY AS
“COMMUNICATIONS”), BY TRANSMITTING THE COMMUNICATIONS IN AN ELECTRONIC/SOFT
MEDIUM IN A FORMAT REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT TO THE
E-MAIL ADDRESS SPECIFIED ON SCHEDULE 9.2 OR SUCH OTHER E-MAIL ADDRESS AS SHALL
BE DESIGNATED BY THE ADMINISTRATIVE AGENT TO THE BORROWER FROM TIME TO TIME.  IN
ADDITION, THE BORROWER AGREES TO CONTINUE TO PROVIDE THE COMMUNICATIONS TO THE
ADMINISTRATIVE AGENT IN THE MANNER SPECIFIED IN THE LOAN DOCUMENTS BUT ONLY TO
THE EXTENT REQUESTED BY THE ADMINISTRATIVE AGENT.


(B)               THE BORROWER FURTHER AGREES THAT THE ADMINISTRATIVE AGENT MAY
MAKE THE COMMUNICATIONS AVAILABLE TO THE LENDERS BY POSTING THE COMMUNICATIONS
ON [__________]* (THE “PLATFORM”). 


(C)                THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”.  THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS.  NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT PARTIES IN
CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM.  IN NO EVENT SHALL THE
ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY LENDER
OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING DIRECT OR
INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES
(WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE BORROWER’S OR THE
ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET,
EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN A FINAL
NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.


(D)               THE ADMINISTRATIVE AGENT AGREES THAT THE RECEIPT OF THE
COMMUNICATIONS BY THE ADMINISTRATIVE AGENT AT ITS E-MAIL ADDRESS SET FORTH ABOVE
SHALL CONSTITUTE EFFECTIVE DELIVERY OF

81

 

*Information marked with an asterisk herein has been omitted and filed
separately with the Commission pursuant to a request for confidential treatment.

--------------------------------------------------------------------------------

 
 


THE COMMUNICATIONS TO THE ADMINISTRATIVE AGENT FOR PURPOSES OF THE LOAN
DOCUMENTS.  EACH LENDER AGREES THAT RECEIPT OF NOTICE TO IT (AS PROVIDED IN THE
NEXT SENTENCE) SPECIFYING THAT THE COMMUNICATIONS HAVE BEEN POSTED TO THE
PLATFORM SHALL CONSTITUTE EFFECTIVE DELIVERY OF THE COMMUNICATIONS TO SUCH
LENDER FOR PURPOSES OF THE LOAN DOCUMENTS.  EACH LENDER AGREES TO NOTIFY THE
ADMINISTRATIVE AGENT IN WRITING (INCLUDING BY ELECTRONIC COMMUNICATION) FROM
TIME TO TIME OF SUCH LENDER’S E-MAIL ADDRESS TO WHICH THE FOREGOING NOTICE MAY
BE SENT BY ELECTRONIC TRANSMISSION AND THAT THE FOREGOING NOTICE MAY BE SENT TO
SUCH E-MAIL ADDRESS.


(E)                NOTHING HEREIN SHALL PREJUDICE THE RIGHT OF THE
ADMINISTRATIVE AGENT OR ANY LENDER TO GIVE ANY NOTICE OR OTHER COMMUNICATION
PURSUANT TO ANY LOAN DOCUMENT IN ANY OTHER MANNER SPECIFIED IN SUCH LOAN
DOCUMENT.


ARTICLE IX
MISCELLANEOUS


SECTION 9.1            AMENDMENTS, ETC. 

  No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Required Lenders (or by the Administrative Agent with the consent of the
Required Lenders) and the Borrower, and the Borrower and the Administrative
Agent shall have received notice and a fully executed written copy thereof;
provided, however, that the Administrative Agent and the Borrower may, with the
consent of the other, amend, modify or supplement this Agreement and any other
Loan Document to cure any ambiguity, typographical error, defect or
inconsistency is such amendment, modification or supplement does not adversely
affect the rights of any Agent or Lender, and then such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, further, that no amendment, waiver or consent shall:


(A)                EXTEND OR INCREASE THE COMMITMENT OF ANY LENDER (OR REINSTATE
ANY COMMITMENT TERMINATED PURSUANT TO SECTION 7.2) WITHOUT THE WRITTEN CONSENT
OF SUCH LENDER OR INCREASE THE AGGREGATE COMMITMENTS WITHOUT THE WRITTEN CONSENT
OF EACH LENDER (OTHER THAN AS A RESULT OF THE EFFECTIVENESS OF INCREMENTAL TERM
COMMITMENTS AS CONTEMPLATED PURSUANT TO SECTION 2.14);


(B)               WITHOUT THE WRITTEN CONSENT OF EACH LENDER DIRECTLY AFFECTED
THEREBY, POSTPONE THE MATURITY DATE OR ANY DATE FIXED BY THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT FOR ANY SCHEDULED PAYMENT OF PRINCIPAL, INTEREST, FEES OR
OTHER AMOUNTS DUE TO THE LENDERS (OR ANY OF THEM) HEREUNDER OR UNDER ANY OTHER
LOAN DOCUMENT;


(C)                REDUCE THE PRINCIPAL OF, OR THE RATE OF INTEREST SPECIFIED
HEREIN ON, ANY ADVANCE WITHOUT THE CONSENT OF EACH LENDER DIRECTLY AND ADVERSELY
AFFECTED BY SUCH REDUCTION, OR REDUCE (OTHER THAN ANY WAIVER OF DEFAULT INTEREST
PAYABLE PURSUANT TO SECTION 2.5(D)) ANY FEES OR OTHER AMOUNTS PAYABLE HEREUNDER
OR UNDER ANY OTHER LOAN DOCUMENT;


(D)               CHANGE SECTION 2.11 IN A MANNER THAT WOULD ALTER THE PRO RATA
SHARING OF PAYMENTS REQUIRED THEREBY WITHOUT THE WRITTEN CONSENT OF EACH LENDER;


 

82

 

*Information marked with an asterisk herein has been omitted and filed
separately with the Commission pursuant to a request for confidential treatment.

--------------------------------------------------------------------------------

 
 


(E)                CHANGE ANY PROVISION OF THIS SECTION, THE DEFINITION OF
“REQUIRED LENDERS” OR ANY OTHER PROVISION HEREOF SPECIFYING THE NUMBER OR
PERCENTAGE OF LENDERS REQUIRED TO AMEND, WAIVE OR OTHERWISE MODIFY ANY RIGHTS
HEREUNDER OR MAKE ANY DETERMINATION OR GRANT ANY CONSENT HEREUNDER, WITHOUT THE
WRITTEN CONSENT OF EACH LENDER DIRECTLY AFFECTED THEREBY;


(F)                RELEASE ALL OR SUBSTANTIALLY ALL OF THE COLLATERAL WITHOUT
THE WRITTEN CONSENT OF EACH LENDER;


(G)               RELEASE INTERMEDIATE HOLDINGS FROM ITS OBLIGATIONS UNDER THE
GUARANTY WITHOUT THE WRITTEN CONSENT OF EACH LENDER;


(H)               CHANGE THE PROVISIONS OF ANY LOAN DOCUMENT IN A MANNER THAT BY
ITS TERMS ADVERSELY AFFECTS THE RIGHTS IN RESPECT OF PAYMENTS DUE TO LENDERS
HOLDING ONE CLASS OF ADVANCES DIFFERENTLY FROM THE RIGHTS IN RESPECT OF PAYMENTS
DUE TO LENDERS HOLDING ANOTHER CLASS OF ADVANCES WITHOUT THE PRIOR WRITTEN
CONSENT OF THE LENDERS HOLDING MORE THAN [__________]*OF THE THEN AGGREGATE
COMMITMENTS OF EACH CLASS (OR IF THE COMMITMENTS HAVE TERMINATED, LENDERS
HOLDING MORE THAN [__________]*OF THE AGGREGATE UNPAID PRINCIPAL AMOUNT OF THE
ADVANCES OF EACH CLASS AT SUCH TIME); PROVIDED  THAT THE COLLATERAL AGENT MAY,
WITHOUT THE CONSENT OF ANY LENDER, RELEASE ANY COLLATERAL THAT IS SOLD OR
TRANSFERRED BY THE BORROWER IN COMPLIANCE WITH SECTION 6.4;

and, provided  further, (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent or the
Collateral Agent under this Agreement or any other Loan Document and (ii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent or the Collateral Agent, in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent or the
Collateral Agent, as applicable, under this Agreement or any other Loan
Document.

If, in connection with any proposed amendment, waiver, or consent, the consent
of all of the Lenders, or all of the Lenders directly affected thereby, is
required pursuant to this Section 9.1, and any such Lender refuses to consent to
such amendment, waiver or consent as to which the Required Lenders have
consented (and such Lender whose consent is not obtained as described in this
Section 9.1 being referred to as a “Non-Consenting Lender”), then, so long as
the Administrative Agent is not a Non-Consenting Lender at the Borrower’s
request in accordance with Section 2.15(b), and at the sole cost and expense of
the Borrower, the Administrative Agent or an Eligible Assignee shall be entitled
(but shall have no obligation) to purchase from such Non-Consenting Lender, and
such Non-Consenting Lender (by its acceptance of the benefits of the applicable
Loan Documents) agrees it shall, upon the Administrative Agent’s request, sell
and assign to the Administrative Agent or such Eligible Assignee, all of the
Advances and Commitments of such Non-Consenting Lender or Non-Consenting Lenders
for an amount equal to the principal balance of all Advances held by the
Non-Consenting Lender and all accrued interest and fees with respect thereto
through the date of sale; provided  that such Eligible Assignee consents to the
proposed amendment, waiver or consent.  Each Lender (by acceptance of the
benefits of the Loan Documents) agrees that, if it becomes a Non-Consenting
Lender, it shall execute and deliver to the Administrative Agent an Assignment
and Acceptance to evidence such sale and purchase and shall deliver to the
Administrative Agent any Note (if the assigning Lender’s Advances are evidenced
by Notes) subject to such Assignment and Acceptance and compliance with the
other provisions set forth in Section 2.15(b) and this Section; provided,
however, that the failure of any Non-Consenting Lender to execute an Assignment
and Acceptance shall not render such sale and purchase (and the corresponding
assignment) ineffective.

83

 

*Information marked with an asterisk herein has been omitted and filed
separately with the Commission pursuant to a request for confidential treatment.

--------------------------------------------------------------------------------

 
 


SECTION 9.2            NOTICES, ETC.

 


(A)                GENERAL.  EXCEPT IN THE CASE OF NOTICES AND OTHER
COMMUNICATIONS EXPRESSLY PERMITTED TO BE GIVEN BY TELEPHONE (AND EXCEPT AS
PROVIDED IN PARAGRAPH (C) BELOW), ALL NOTICES AND OTHER COMMUNICATIONS PROVIDED
FOR HEREIN SHALL BE IN WRITING AND SHALL BE DELIVERED BY HAND, OR OVERNIGHT
COURIER SERVICE, MAILED BY CERTIFIED OR REGISTERED MAIL, SENT BY TELECOPIER OR
(SUBJECT TO SUBSECTION (C) BELOW) ELECTRONIC MAIL ADDRESS AS FOLLOWS:

(I)                 IF TO ANY CREDIT PARTY, THE ADMINISTRATIVE AGENT, OR THE
COLLATERAL AGENT, TO THE ADDRESS, FACSIMILE NUMBER, ELECTRONIC MAIL ADDRESS OR
TELEPHONE NUMBER SPECIFIED FOR SUCH PERSON ON SCHEDULE 9.2 OR TO SUCH OTHER
ADDRESS, FACSIMILE NUMBER, ELECTRONIC MAIL ADDRESS OR TELEPHONE NUMBER AS SHALL
BE DESIGNATED BY SUCH PARTY IN A NOTICE TO THE OTHER PARTIES; AND

(II)               IF TO ANY OTHER LENDER, TO THE ADDRESS, FACSIMILE NUMBER,
ELECTRONIC MAIL ADDRESS OR TELEPHONE NUMBER AS SHALL BE DESIGNATED BY SUCH PARTY
IN A NOTICE TO THE ADMINISTRATIVE AGENT.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given on the next business day for the recipient) and confirmed received. 
Notices delivered through electronic communications to the extent provided in
Section 8.10 or in paragraph (c) below, shall be effective as provided in
Section 8.10 or said paragraph (c).  In no event shall a voicemail message be
effective as a notice, communication or confirmation hereunder.


(B)               EFFECTIVENESS OF FACSIMILE DOCUMENTS AND SIGNATURES.  LOAN
DOCUMENTS MAY BE TRANSMITTED AND/OR SIGNED BY FACSIMILE, PDF OR OTHER ELECTRONIC
MEANS.  THE EFFECTIVENESS OF ANY SUCH DOCUMENTS AND SIGNATURES SHALL, SUBJECT TO
APPLICABLE LEGAL REQUIREMENTS, HAVE THE SAME FORCE AND EFFECT AS MANUALLY
­SIGNED ORIGINALS AND SHALL BE BINDING ON THE BORROWER, THE ADMINISTRATIVE AGENT
AND THE LENDERS.  THE ADMINISTRATIVE AGENT MAY ALSO REQUIRE THAT ANY SUCH
DOCUMENTS AND SIGNATURES BE CONFIRMED BY A MANUALLY SIGNED ORIGINAL THEREOF;
PROVIDED, HOWEVER, THAT THE FAILURE TO REQUEST OR DELIVER THE SAME SHALL NOT
LIMIT THE EFFECTIVENESS OF ANY FACSIMILE OR OTHER ELECTRONIC DOCUMENT OR
SIGNATURE.


(C)                LIMITED USE OF ELECTRONIC MAIL.  NOTICES AND OTHER
COMMUNICATIONS TO THE AGENTS AND THE LENDERS HEREUNDER MAY BE DELIVERED OR
FURNISHED BY ELECTRONIC COMMUNICATION (INCLUDING E-MAIL AND INTERNET OR INTRANET
WEBSITES) PURSUANT TO PROCEDURES APPROVED BY THE ADMINISTRATIVE AGENT, PROVIDED 
THAT THE FOREGOING SHALL NOT APPLY TO NOTICES TO ANY LENDER PURSUANT TO ARTICLE
II IF SUCH LENDER HAS NOTIFIED THE ADMINISTRATIVE AGENT THAT IT IS INCAPABLE OF

84

 

*Information marked with an asterisk herein has been omitted and filed
separately with the Commission pursuant to a request for confidential treatment.

--------------------------------------------------------------------------------

 
 


RECEIVING NOTICES UNDER SUCH ARTICLE BY ELECTRONIC COMMUNICATION.  THE
ADMINISTRATIVE AGENT OR THE BORROWER MAY, IN ITS DISCRETION, AGREE TO ACCEPT
NOTICES AND OTHER COMMUNICATIONS TO IT HEREUNDER BY ELECTRONIC COMMUNICATIONS
PURSUANT TO PROCEDURES APPROVED BY IT, PROVIDED  THAT APPROVAL OF SUCH
PROCEDURES MAY BE LIMITED TO PARTICULAR NOTICES OR COMMUNICATIONS.  UNLESS THE
ADMINISTRATIVE AGENT OTHERWISE PRESCRIBES, (I) NOTICES AND OTHER COMMUNICATIONS
SENT TO AN E­MAIL ADDRESS SHALL BE DEEMED RECEIVED UPON THE SENDER’S RECEIPT OF
AN ACKNOWLEDGEMENT FROM THE INTENDED RECIPIENT (SUCH AS BY THE “RETURN RECEIPT
REQUESTED” FUNCTION, AS AVAILABLE, RETURN E-MAIL OR OTHER WRITTEN
ACKNOWLEDGEMENT), PROVIDED  THAT IF SUCH NOTICE OR OTHER COMMUNICATION IS NOT
SENT DURING THE NORMAL BUSINESS HOURS OF THE RECIPIENT, SUCH NOTICE OR
COMMUNICATION SHALL BE DEEMED TO HAVE BEEN SENT AT THE OPENING OF BUSINESS ON
THE NEXT BUSINESS DAY FOR THE RECIPIENT, AND (II) NOTICES OR COMMUNICATIONS
POSTED TO AN INTERNET OR INTRANET WEBSITE SHALL BE DEEMED RECEIVED UPON THE
DEEMED RECEIPT BY THE INTENDED RECIPIENT AT ITS E-MAIL ADDRESS AS DESCRIBED IN
THE FOREGOING CLAUSE (I) OF NOTIFICATION THAT SUCH NOTICE OR COMMUNICATION IS
AVAILABLE AND IDENTIFYING THE WEBSITE ADDRESS THEREFORE.


(D)               RELIANCE BY ADMINISTRATIVE AGENT AND LENDERS.  THE
ADMINISTRATIVE AGENT AND THE LENDERS SHALL BE ENTITLED TO RELY AND ACT UPON ANY
NOTICES (INCLUDING TELEPHONIC BORROWING NOTICES) PURPORTEDLY GIVEN BY OR ON
BEHALF OF A CREDIT PARTY EVEN IF (I) SUCH NOTICES WERE NOT MADE IN A MANNER
SPECIFIED HEREIN, WERE INCOMPLETE OR WERE NOT PRECEDED OR FOLLOWED BY ANY OTHER
FORM OF NOTICE SPECIFIED HEREIN, OR (II) THE TERMS THEREOF, AS UNDERSTOOD BY THE
RECIPIENT, VARIED FROM ANY CONFIRMATION THEREOF, SO LONG AS THE ADMINISTRATIVE
AGENT AND EACH APPLICABLE LENDER WAS NOT GROSSLY NEGLIGENT IN ITS BELIEF THAT
SUCH NOTICE WAS ORIGINATED OR AUTHENTICATED BY OR ON BEHALF OF A CREDIT PARTY. 
THE BORROWER SHALL INDEMNIFY THE AGENTS, EACH LENDER AND THEIR RELATED PARTIES
FROM ALL ACTUAL LOSSES, COSTS, OUT-OF-POCKET EXPENSES AND LIABILITIES RESULTING
FROM THE RELIANCE BY SUCH PERSON ON EACH NOTICE PURPORTEDLY GIVEN BY OR ON
BEHALF OF THE BORROWER; PROVIDED  THAT SUCH INDEMNITY SHALL NOT BE AVAILABLE TO
THE AGENTS, EACH LENDER OR THEIR RELATED PARTIES TO THE EXTENT SUCH LOSSES,
COSTS, OUT-OF-POCKET EXPENSES AND LIABILITIES ARE DETERMINED BY A COURT OF
COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM
THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH PERSON.  ALL TELEPHONIC
NOTICES TO AND OTHER COMMUNICATIONS WITH THE ADMINISTRATIVE AGENT MAY BE
RECORDED BY THE ADMINISTRATIVE AGENT, AND EACH OF THE PARTIES HERETO HEREBY
CONSENTS TO SUCH RECORDING.


SECTION 9.3            NO WAIVER; CUMULATIVE REMEDIES. 

  No failure on the part of any Lender or any Agent to exercise, and no delay by
any such Person in exercising, any right, remedy, power or privilege hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any such right preclude any other or further exercise thereof or the exercise of
any other right, remedy, power or privilege.  The rights, remedies, powers and
privileges herein provided in this Agreement are cumulative and not exclusive of
any rights, remedies, powers and privileges provided by law.


SECTION 9.4            COSTS AND EXPENSES. 

  The Borrower shall pay (i) all reasonable and documented out-of-pocket
expenses incurred by the Agents and their Affiliates (including the fees,
charges and disbursements of counsel) in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated); provided  that if the Funding Date occurs, any such amounts
incurred as of the Funding Date shall be deducted from the initial Advance
hereunder (if any); provided  further  that the Borrower shall pay all fees and
expenses under this clause (i) no later than the earlier of (x) the date of the
initial Advance hereunder (if any) and (y) September 30, 2012, (ii) all
reasonable out-of-pocket expenses incurred by the Agents and their Affiliates
(including the fees, charges and disbursements of counsel) in connection with
the ongoing review of the materials delivered pursuant to Sections 3.2(cc),
3.2(dd), 3.3(h) and 3.3(i), (iii) during the continuance of any Default, all
reasonable and documented out-of-pocket expenses incurred by any Agent and any
Lender in connection with the enforcement or protection of its rights in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, and those of any Agent in connection with the
Advances made hereunder and (iv) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent in connection with the enforcement
or protection of its rights under Section 5.12.  The foregoing costs and
expenses shall include all search, filing, recording, title insurance and
appraisal charges and fees and taxes reasonably related thereto, [______]*, and
other reasonable out-of-pocket expenses incurred by any Agent and in connection
with the enforcement or protection of its rights.  The Agents each agree to use
commercially reasonable efforts, whenever practicable if expected expenses in
respect of any matter will likely be significant, to consult with the Borrower
and advise the Borrower of projected amounts of such expenses prior to incurring
the same.  All amounts due under this Section 9.4 shall be payable within
[__________]* after demand therefor.  The agreements in this Section shall
survive the termination of the Commitments and repayment of all other
Obligations.

85

 

*Information marked with an asterisk herein has been omitted and filed
separately with the Commission pursuant to a request for confidential treatment.

--------------------------------------------------------------------------------

 
 


SECTION 9.5            INDEMNIFICATION. 

  The Borrower shall indemnify, to the extent not provided for in Section 9.4,
each of the Administrative Agent, the Collateral Agent, each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each such Indemnitee harmless from, any and all
actual liabilities, obligations, losses, damages, penalties, claims, demands,
actions, judgments, suits, costs, expenses, or disbursements (including all
reasonable fees, expenses and disbursements of counsel) of any kind or nature
whatsoever (except that, for the avoidance of doubt, it is intended that fees
and expenses related to enforcement of the rights of the Lenders under this
Agreement and the other Loan Documents incurred by the Lenders shall only be
indemnified by the Borrower to the extent provided in section 9.4 above) which
may be imposed on, incurred by, or asserted against any Indemnitee in any way
relating to or arising out of or in connection with (a) the execution, delivery,
enforcement, performance, or administration of this Agreement, any Loan
Document, or any other agreement, letter or instrument delivered in connection
with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (b) any Commitment or Advance or the use or
proposed use of the proceeds therefrom, or (c) any action taken or omitted by
any Agent under this Agreement or any other Loan Document, (d) any actual or
alleged presence or release of Hazardous Materials on or from any property
currently or formerly owned or operated by the Borrower, or any Environmental
Liability related in any way to the Borrower, or (e) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory (including any investigation
of, preparation for, or defense of any pending or threatened claim,
investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”); provided  that such indemnity shall not, as to any Indemnitee, be
available to the extent that such Indemnified Liabilities resulted from the bad
faith, gross negligence or willful misconduct of such Indemnitee or such
Indemnitee’s Affiliates or their respective partners, directors, officers,
employees or agents.

86

 

*Information marked with an asterisk herein has been omitted and filed
separately with the Commission pursuant to a request for confidential treatment.

--------------------------------------------------------------------------------

 
 

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE BORROWER SHALL NOT
ASSERT, AND HEREBY WAIVES, ANY CLAIM AGAINST ANY INDEMNITEE ON ANY THEORY OF
LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED
TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT
OF, THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT
CONTEMPLATED HEREBY, THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, ANY
ADVANCE OR THE USE OF THE PROCEEDS THEREOF.  NO INDEMNITEE SHALL BE LIABLE FOR
ANY DAMAGES ARISING FROM THE USE BY UNINTENDED RECIPIENTS OF ANY INFORMATION OR
OTHER MATERIALS DISTRIBUTED BY IT THROUGH TELECOMMUNICATIONS, ELECTRONIC OR
OTHER INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY;
PROVIDED  THAT THE LIMITATION OF LIABILITY SET FORTH IN THE IMMEDIATELY
PRECEDING SENTENCE SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT
THAT SUCH DAMAGES RESULTED FROM THE BAD FAITH, GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF SUCH INDEMNITEE OR SUCH INDEMNITEE’S AFFILIATES OR THEIR
RESPECTIVE PARTNERS, DIRECTORS, OFFICERS, EMPLOYEES OR AGENTS.

ALL AMOUNTS DUE UNDER THIS SECTION 9.5 SHALL BE PAYABLE WITHIN [__________]*
AFTER DEMAND THEREFOR.  THE AGREEMENTS IN THIS SECTION SHALL SURVIVE THE
RESIGNATION OF THE ADMINISTRATIVE AGENT, THE REPLACEMENT OF ANY LENDER, THE
TERMINATION OF THE COMMITMENTS AND THE REPAYMENT, SATISFACTION OR DISCHARGE OF
ALL THE OTHER OBLIGATIONS.


SECTION 9.6            SUCCESSORS AND ASSIGNS. 

 


(A)                GENERALLY.  THE TERMS AND PROVISIONS OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE
PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY,
EXCEPT THAT THE BORROWER MAY NOT ASSIGN OR OTHERWISE TRANSFER ANY OF ITS RIGHTS
OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF EACH LENDER AND NO
LENDER MAY ASSIGN OR OTHERWISE TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS
HEREUNDER EXCEPT (I) TO AN ELIGIBLE ASSIGNEE IN ACCORDANCE WITH THE PROVISIONS
OF SUBSECTION (B) OF THIS SECTION, (II) BY WAY OF PARTICIPATION IN ACCORDANCE
WITH THE PROVISIONS OF SUBSECTION (D) OF THIS SECTION OR (III) BY WAY OF PLEDGE
OR ASSIGNMENT OF A SECURITY INTEREST SUBJECT TO THE RESTRICTIONS OF SUBSECTION
(F) OR (H) OF THIS SECTION (AND ANY OTHER ATTEMPTED ASSIGNMENT OR TRANSFER BY
ANY PARTY HERETO SHALL BE NULL AND VOID).  NOTHING IN THIS AGREEMENT, EXPRESSED
OR IMPLIED, SHALL BE CONSTRUED TO CONFER UPON ANY PERSON (OTHER THAN THE PARTIES
HERETO, THEIR

87

 

*Information marked with an asterisk herein has been omitted and filed
separately with the Commission pursuant to a request for confidential treatment.

--------------------------------------------------------------------------------

 
 


RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY, PARTICIPANTS TO THE EXTENT
PROVIDED IN SUBSECTION (D) OF THIS SECTION AND, TO THE EXTENT EXPRESSLY
CONTEMPLATED HEREBY, THE INDEMNITEES) ANY LEGAL OR EQUITABLE RIGHT, REMEDY OR
CLAIM UNDER OR BY REASON OF THIS AGREEMENT.


(B)               ASSIGNMENTS BY LENDERS.  ANY LENDER MAY ASSIGN TO ONE OR MORE
ELIGIBLE ASSIGNEES ALL OR ANY PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENTS, THE ADVANCES OWING TO
IT); PROVIDED  THAT:

(I)                 EXCEPT IN THE CASE OF AN ASSIGNMENT OF THE ENTIRE REMAINING
AMOUNT OF THE ASSIGNING LENDER’S COMMITMENT AND THE ADVANCES OF THE CLASS BEING
ASSIGNED AT THE TIME OWING TO IT, OR IN THE CASE OF AN ASSIGNMENT TO A LENDER OR
AN AFFILIATE OF A LENDER OR AN APPROVED FUND WITH RESPECT TO A LENDER, (A) THE
AGGREGATE AMOUNT OF THE COMMITMENTS AND ADVANCES BEING ASSIGNED PURSUANT TO EACH
SUCH ASSIGNMENT (DETERMINED AS OF THE DATE OF THE ASSIGNMENT AND ACCEPTANCE WITH
RESPECT TO SUCH ASSIGNMENT) SHALL NOT WITHOUT THE PRIOR WRITTEN CONSENT OF THE
ADMINISTRATIVE AGENT BE LESS THAN [__________]* (OR IF LESS, THE ENTIRE
REMAINING COMMITMENTS OF THE ASSIGNING LENDER);

(II)               ANY LENDER MAKING SUCH AN ASSIGNMENT MAY ASSIGN ANY
PERCENTAGE OF A CLASS OF ADVANCES AND ITS COMMITMENTS RELATED THERETO WITHOUT
RESPECT TO THE PERCENTAGE ASSIGNED, IF ANY, OF ANY OTHER CLASS OF ADVANCES AND
RELATED COMMITMENTS;

(III)             THE PARTIES TO EACH SUCH ASSIGNMENT SHALL EXECUTE AND DELIVER
TO THE ADMINISTRATIVE AGENT, FOR ITS ACCEPTANCE AND RECORDING IN THE REGISTER,
AN ASSIGNMENT AND ACCEPTANCE; AND

(IV)             EACH ELIGIBLE ASSIGNEE (OTHER THAN AN ELIGIBLE ASSIGNEE THAT IS
A LENDER OR AN AFFILIATE OF A LENDER) SHALL PAY TO THE ADMINISTRATIVE AGENT A
[__________]* PROCESSING AND RECORDING FEE.

Upon such execution, delivery, acceptance and recording thereof by the
Administrative Agent pursuant to paragraph (c) of this Section, from and after
the effective date specified in each Assignment and Acceptance, (A) the Eligible
Assignee thereunder shall be a party hereto for all purposes and, to the extent
that rights and obligations hereunder have been assigned to it pursuant to such
Assignment and Acceptance, have the rights and obligations of a Lender hereunder
and (B) such assigning Lender thereunder shall, to the extent that rights and
obligations hereunder have been assigned by it pursuant to such Assignment and
Acceptance, relinquish its rights and be released from its obligations under
this Agreement (and, in the case of an Assignment and Acceptance covering all or
the remaining portion of such Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto) but shall continue to
be entitled to the benefits of Sections 2.8, 2.10, 9.4 and 9.5 with respect to
facts and circumstances occurring prior to the effective date of such
assignment).  Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.


 

88

 

*Information marked with an asterisk herein has been omitted and filed
separately with the Commission pursuant to a request for confidential treatment.

--------------------------------------------------------------------------------

 
 


(C)                REGISTER.  THE ADMINISTRATIVE AGENT SHALL, ACTING SOLELY FOR
U.S. FEDERAL INCOME TAX PURPOSES AS AN AGENT OF THE BORROWER, MAINTAIN AT ITS
APPLICABLE LENDING OFFICE A COPY OF EACH ASSIGNMENT AND ACCEPTANCE DELIVERED TO
AND ACCEPTED BY IT AND A REGISTER FOR THE RECORDATION OF THE NAMES AND ADDRESSES
OF THE LENDERS AND THE COMMITMENTS OF, AND PRINCIPAL AMOUNT OF THE ADVANCES
OWING TO, EACH LENDER FROM TIME TO TIME (THE “REGISTER”).  THE ENTRIES IN THE
REGISTER SHALL BE CONCLUSIVE AND BINDING FOR ALL PURPOSES, ABSENT MANIFEST
ERROR, AND EACH OF THE BORROWER, THE ADMINISTRATIVE AGENT, AND THE LENDERS MAY
TREAT EACH PERSON WHOSE NAME IS RECORDED IN THE REGISTER AS A LENDER HEREUNDER
FOR ALL PURPOSES OF THIS AGREEMENT.  THE REGISTER SHALL BE AVAILABLE FOR
INSPECTION BY THE BORROWER OR ANY LENDER AT ANY REASONABLE TIME AND FROM TIME TO
TIME UPON REASONABLE PRIOR NOTICE.  THE ADMINISTRATIVE AGENT SHALL DELIVER TO
THE BORROWER AN ELECTRONIC COPY OF THE REGISTER PROMPTLY UPON REQUEST BY THE
BORROWER.


(D)               PARTICIPATIONS GENERALLY. 

(I)                 ANY LENDER MAY AT ANY TIME, WITHOUT THE CONSENT OF, OR
NOTICE TO, THE BORROWER OR THE ADMINISTRATIVE AGENT, SELL PARTICIPATIONS TO ANY
PERSON (OTHER THAN A NATURAL PERSON, THE BORROWER OR ANY OF THE BORROWER’S
AFFILIATES) (EACH, A “PARTICIPANT”) IN ALL OR A PORTION OF SUCH LENDER’S RIGHTS
AND/OR OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS
COMMITMENT AND/OR THE ADVANCES OWING TO IT); PROVIDED  THAT (I) SUCH LENDER’S
OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN UNCHANGED, (II) SUCH LENDER SHALL
REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE PERFORMANCE OF
SUCH OBLIGATIONS AND (III) THE BORROWER, THE ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT, AND THE OTHER LENDERS SHALL CONTINUE TO DEAL SOLELY AND
DIRECTLY WITH SUCH LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT.  ANY AGREEMENT OR INSTRUMENT PURSUANT TO WHICH
A LENDER SELLS SUCH A PARTICIPATION SHALL PROVIDE THAT SUCH LENDER SHALL RETAIN
THE SOLE RIGHT TO ENFORCE THIS AGREEMENT AND TO APPROVE ANY AMENDMENT,
MODIFICATION OR WAIVER OF ANY PROVISION OF THIS AGREEMENT; PROVIDED  THAT SUCH
AGREEMENT OR INSTRUMENT MAY PROVIDE THAT SUCH LENDER WILL NOT, WITHOUT THE
CONSENT OF THE PARTICIPANT, AGREE TO ANY AMENDMENT, WAIVER OR OTHER MODIFICATION
DESCRIBED IN THE SECOND PROVISO TO SECTION 9.1 (OTHER THAN CLAUSE (E) THEREOF)
THAT DIRECTLY AFFECTS SUCH PARTICIPANT.  SUBJECT TO SUBSECTION (F) OF THIS
SECTION, THE BORROWER AGREES THAT EACH PARTICIPANT SHALL BE ENTITLED TO THE
BENEFITS OF SECTIONS 2.8, 2.10, 9.4 AND 9.5 TO THE SAME EXTENT AS IF IT WERE A
LENDER AND HAD ACQUIRED ITS INTEREST BY ASSIGNMENT PURSUANT TO SUBSECTION (B) OF
THIS SECTION; PROVIDED  THAT NO PARTICIPANT SHALL BE ENTITLED TO INCREASED COSTS
PAYABLE UNDER SECTION 2.8 TO THE EXTENT THAT SUCH COSTS WOULD BE GREATER THAN
THOSE PAYABLE TO THE LENDER OR LENDERS SELLING SUCH PARTICIPATION.  TO THE
EXTENT PERMITTED BY LAW, EACH PARTICIPANT ALSO SHALL BE ENTITLED TO THE BENEFITS
OF SECTION 7.5 AS THOUGH IT WERE A LENDER, PROVIDED SUCH PARTICIPANT AGREES TO
BE SUBJECT TO SECTION 2.11 AS THOUGH IT WERE A LENDER.

(II)               EACH LENDER THAT SELLS A PARTICIPATION PURSUANT TO THIS
SECTION 9.6(D) SHALL, ACTING SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES AS AN
AGENT OF THE BORROWER, MAINTAIN A REGISTER ON WHICH IT RECORDS THE NAME AND
ADDRESS OF EACH PARTICIPANT AND THE PRINCIPAL AMOUNTS OF EACH PARTICIPANT’S
PARTICIPATION INTEREST WITH RESPECT TO THE ADVANCE AND/OR COMMITMENT (EACH, A
“PARTICIPANT REGISTER”); PROVIDED  THAT NO LENDER SHALL HAVE ANY OBLIGATION TO
DISCLOSE ALL OR ANY PORTION OF THE PARTICIPANT REGISTER TO ANY PERSON (INCLUDING
THE IDENTITY OF ANY PARTICIPANT OR ANY INFORMATION RELATING TO A PARTICIPANT’S

89

 

*Information marked with an asterisk herein has been omitted and filed
separately with the Commission pursuant to a request for confidential treatment.

--------------------------------------------------------------------------------

 
 

INTEREST IN ANY COMMITMENTS, ADVANCES OR ITS OTHER OBLIGATIONS UNDER THIS
AGREEMENT) EXCEPT TO THE EXTENT THAT THE RELEVANT PARTIES, ACTING REASONABLY AND
IN GOOD FAITH, DETERMINE THAT SUCH DISCLOSURE IS NECESSARY TO ESTABLISH THAT
SUCH COMMITMENT, ADVANCE OR OTHER OBLIGATION IS IN REGISTERED FORM UNDER SECTION
5F.103-1(C) OF THE UNITED STATES TREASURY REGULATIONS.  UNLESS OTHERWISE
REQUIRED BY THE INTERNAL REVENUE SERVICE, ANY DISCLOSURE REQUIRED BY THE
FOREGOING SENTENCE SHALL BE MADE BY THE RELEVANT LENDER DIRECTLY AND SOLELY TO
THE INTERNAL REVENUE SERVICE.  THE ENTRIES IN THE PARTICIPANT REGISTER SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR, AND SUCH LENDER SHALL TREAT EACH PERSON WHOSE
NAME IS RECORDED IN THE PARTICIPANT REGISTER AS THE OWNER OF A PARTICIPATION
WITH RESPECT TO THE ADVANCE FOR ALL PURPOSES UNDER THIS AGREEMENT,
NOTWITHSTANDING ANY NOTICE TO THE CONTRARY.


(E)                PARTICIPANTS’ INCREASED COSTS AND TAXES.  A PARTICIPANT SHALL
NOT BE ENTITLED TO RECEIVE ANY GREATER PAYMENT UNDER SECTION 2.8 OR 2.10 THAN
THE APPLICABLE LENDER WOULD HAVE BEEN ENTITLED TO RECEIVE WITH RESPECT TO THE
PARTICIPATION SOLD TO SUCH PARTICIPANT.  A PARTICIPANT THAT WOULD BE A FOREIGN
LENDER IF IT WERE A LENDER SHALL NOT BE ENTITLED TO THE BENEFITS OF SECTION 2.10
UNLESS THE BORROWER IS NOTIFIED OF THE PARTICIPATION SOLD TO SUCH PARTICIPANT
AND SUCH PARTICIPANT AGREES, FOR THE BENEFIT OF THE BORROWER, TO COMPLY WITH
SECTION 2.10(E) AS THOUGH IT WERE A LENDER.


(F)                FEDERAL RESERVE BANK PLEDGES.  ANY LENDER MAY AT ANY TIME
PLEDGE OR ASSIGN A SECURITY INTEREST IN ALL OR ANY PORTION OF ITS RIGHTS UNDER
THIS AGREEMENT TO SECURE OBLIGATIONS OF SUCH LENDER, INCLUDING ANY PLEDGE OR
ASSIGNMENT TO SECURE OBLIGATIONS TO A FEDERAL RESERVE BANK; PROVIDED  THAT NO
SUCH PLEDGE OR ASSIGNMENT SHALL RELEASE SUCH LENDER FROM ANY OF ITS OBLIGATIONS
HEREUNDER OR SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE FOR SUCH LENDER AS A PARTY
HERETO.


(G)               FUND SECURITY INTERESTS.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED HEREIN, ANY LENDER THAT IS A FUND MAY CREATE A SECURITY
INTEREST IN ALL OR ANY PORTION OF THE ADVANCES OWING TO IT AND THE NOTE, IF ANY,
HELD BY IT TO THE TRUSTEE FOR HOLDERS OF OBLIGATIONS OWED, OR SECURITIES ISSUED,
BY SUCH FUND AS SECURITY FOR SUCH OBLIGATIONS OR SECURITIES; PROVIDED  THAT
UNLESS AND UNTIL SUCH TRUSTEE ACTUALLY BECOMES A LENDER IN COMPLIANCE WITH THE
OTHER PROVISIONS OF THIS SECTION 9.6, (I) NO SUCH PLEDGE SHALL RELEASE THE
PLEDGING LENDER FROM ANY OF ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS AND (II)
SUCH TRUSTEE SHALL NOT BE ENTITLED TO EXERCISE ANY OF THE RIGHTS OF A LENDER
UNDER THE LOAN DOCUMENTS EVEN THOUGH SUCH TRUSTEE MAY HAVE ACQUIRED OWNERSHIP
RIGHTS WITH RESPECT TO THE PLEDGED INTEREST THROUGH FORECLOSURE OR OTHERWISE.


SECTION 9.7            CONFIDENTIALITY. 

  Each of the Agents and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed (a)
to its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners) (in which case each of the Agents or such Lender, as
applicable shall use commercially reasonable efforts, unless prohibited by such
authority, to notify the Borrower prior to such disclosure), (c) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process, (d) to any other party hereto, (e) in connection with the exercise of
any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower’s obligations hereunder, (g) with the consent of the
Borrower or (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
any Agent or any Lender on a nonconfidential basis from a source other than the
Borrower; provided  that such Agent or Lender does not know of any contractual,
legal and fiduciary obligation of such source to the Borrower or its Affiliates
to keep such information confidential.  For purposes of this Section,
“Information” means all written information received from the Borrower relating
to the Credit Parties or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower (other than through
disclosure by the Administrative Agent, any Lender or any of their respective
employees, agents, representatives or affiliates).  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

90

 

*Information marked with an asterisk herein has been omitted and filed
separately with the Commission pursuant to a request for confidential treatment.

--------------------------------------------------------------------------------

 
 


SECTION 9.8            EXECUTION IN COUNTERPARTS. 

  This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.


SECTION 9.9            SURVIVAL OF REPRESENTATIONS, ETC. 

  All representations and warranties made hereunder and in any other Loan
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof.  Such representations and warranties have been or will be relied upon
by the Agents and each Lender, regardless of any investigation made by the
Agents or any Lender or on their behalf and notwithstanding that the Agents or
any Lender may have had notice or knowledge of any Default at the time of any
Advance, and shall continue in full force and effect as long as any Advance or
any other Obligation (other than Contingent Obligations) hereunder shall remain
unpaid or unsatisfied.


SECTION 9.10        SEVERABILITY. 

  If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.


 

91

 

*Information marked with an asterisk herein has been omitted and filed
separately with the Commission pursuant to a request for confidential treatment.

--------------------------------------------------------------------------------

 
 


SECTION 9.11        INTEREST RATE LIMITATION. 

  Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
Maximum Rate.  If the Administrative Agent, the Collateral Agent or any Lender
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Advances or, if it exceeds
such unpaid principal, refunded to the Borrower.  In determining whether the
interest contracted for, charged, or received by the Administrative Agent, the
Collateral Agent, or a Lender exceeds the Maximum Rate, such Person may, to the
extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.


SECTION 9.12        GOVERNING LAW. 

  This Agreement and each of the other Loan Documents shall be governed by and
construed in accordance with the laws of the State of New York (without
reference to conflict of laws principles thereof) and the applicable laws of the
United States of America.


SECTION 9.13        SUBMISSION TO JURISDICTION. 

 


(A)                ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT ONLY IN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE
BORROWER, THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, AND EACH LENDER
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THOSE COURTS.  THE BORROWER, THE ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT, AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO.  THE BORROWER, THE ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT AND EACH LENDER WAIVES PERSONAL SERVICE OF ANY SUMMONS,
COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY
THE LAW OF SUCH STATE.


(B)               NOTHING IN THIS SECTION 9.13 SHALL AFFECT THE RIGHT OF ANY
AGENT OR ANY OTHER LENDER TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED
BY LAW.


SECTION 9.14        WAIVER OF JURY TRIAL. 

  Each party to this Agreement hereby expressly and irrevocably waives any right
to trial by jury of any claim, demand, action or cause of action arising under
any Loan Document or in any way connected with or related or incidental to the
dealings of the parties hereto or any of them with respect to any Loan Document,
or the transactions related thereto, in each case whether now existing or
hereafter arising, and whether founded in contract or tort or otherwise; and
each party hereby agrees and consents that any such claim, demand, action or
cause of action shall be decided by court trial without a jury, and that any
party to this Agreement may file an original counterpart or a copy of this
section with any court as written evidence of the consent of the signatories
hereto to the waiver of their right to trial by jury.


 

92

 

*Information marked with an asterisk herein has been omitted and filed
separately with the Commission pursuant to a request for confidential treatment.

--------------------------------------------------------------------------------

 
 


SECTION 9.15        PATRIOT ACT. 

  Each Lender hereby notifies the Borrower that pursuant to the requirements of
the PATRIOT Act, it is required to obtain, verify and record information that
identifies the Borrower, which information includes the names and address of the
Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the PATRIOT Act.


SECTION 9.16        ENTIRE AGREEMENT. 

  This Agreement and the other Loan Documents represent the final agreement
among the parties and may not be contradicted by evidence of prior,
contemporaneous, or subsequent oral agreements of the parties.  There are no
unwritten oral agreements among the parties.


SECTION 9.17        RELEASE OF COLLATERAL. 

  Upon (a) any Asset Disposition of any item of Collateral of the Borrower
permitted in accordance with the terms of the Loan Documents, and (b) the making
of any prepayment required under Section 2.6 (c) in connection therewith, the
security interests granted in such Collateral under the Loan Documents shall
automatically terminate, and the Collateral Agent shall, at the Borrower’s
expense, execute and deliver to the Borrower such documents as the Borrower may
reasonably request to evidence the release of such item of Collateral from the
assignment and security interest granted under the Security Documents in
accordance with the terms of the Loan Documents and without notice to, or the
prior consent of, any other Secured Party.  Each Secured Party by its execution
of this Agreement or by its acceptance of the benefits of the Security Documents
is deemed to have acknowledged and agreed to the terms of this provision
regarding the release of security interests in the Collateral under such
circumstances without notice to or consent of such Secured Party.


SECTION 9.18        MARKETING DISCLOSURES.

 The Borrower acknowledges and agrees that Macquarie and its Affiliates may
publicize their respective participations in the Advances and Commitments
hereunder and the transactions contemplated hereby (and other information that
would appear in customary “tombstone” advertisements) for marketing and business
development purposes or otherwise.  Macquarie acknowledges and agrees that the
Parent and its Subsidiaries may issue press releases regarding the Credit
Agreement and the transactions contemplated hereby, subject to the prior written
approval of Macquarie (such approval not to be unreasonably withheld or
delayed).

  

[the remainder of this page intentionally left blank]

 

 

 

 

 

 

93

 

*Information marked with an asterisk herein has been omitted and filed
separately with the Commission pursuant to a request for confidential treatment.

--------------------------------------------------------------------------------

 
 

EXECUTED as of the date first above written.

CIG COMP TOWER, LLC

 

 

 

By:  /s/ Paul McGinn                                                  

        Name:     Paul McGinn

        Title:       Chief Executive Officer

 

 

 

 

94

--------------------------------------------------------------------------------

 
 

 

MACQUARIE BANK LIMITED,

as Administrative Agent, Collateral Agent and Lender

 

 

 

By:  /s/ Benjamin Wu                                                 

        Name: Benjamin Wu                                          

        Title:   Managing Director

 

By:  /s/ David Prince                                                  

        Name: David Prince                                           

        Title:   Managing Director                                  

 

 

 

95

 

--------------------------------------------------------------------------------



 